Opinión disidente del
Juez Asociado Señor Negrón García.
Por herencia paterna y viviencias propias sabemos que juzgar en un tribunal colegiado, más que debate intelectual y forense, es lucha interna de conciencias y espíritus en el in-saciable afán de volitivamente aproximarnos al ideal de ha-cer justicia.
Como preámbulo, unas aclaraciones. En estos recursos, al igual' que en cualesquiera otros saturados de intereses y pasiones político-partidistas, no enjuiciamos las cualidades personales de los protagonistas principales José Granados Navedo y Héctor L. Acevedo Pérez, ni tampoco los méritos de cuál de los dos está más capacitado para, en el mejor in-terés público, ser Alcalde del Municipio de San Juan. Sólo *101juzgamos sus derechos y prerrogativas constitucionales. Lo primero, el pasado 8 de noviembre de 1988 fue objeto de votación individual parcializada en las urnas; lo segundo, pertenece al presente, a nuestra jurisdicción apelativa neutral que, por antonomasia, es obligación judicial.
Y en esta última esfera —la adjudicativa— nuestra óptica jurisprudencial autóctona siempre ha sido “daltoniana” y sus horizontes más amplios. Incuestionablemente, nuestra mi-sión primordial por excelencia —de carácter indelegable— es determinar “si se plantea alguna violación de derechos constitucionales de los electores, que los organismos ofi-ciales no hubieren podido resolver y que requiera el ejercicio de nuestra función como guardianes de los derechos garan-tizados por la Constitución del Estado Libre Asociado de Puerto Rico. ... Lo vital es que triunfe el pueblo entero de Puerto Rico; que no se reduzca la calidad de su democracia ni se mancille la limpieza de sus procesos electorales; que se respeten escrupulosamente nuestra Constitución y nuestras leyes”. (Énfasis suplido.) P.P.D. v. Barreto Pérez, 110 D.P.R. 376, 387 (1980).
La opinión mayoritaria del Tribunal no cumple con esa encomienda. Tampoco lo logran las opiniones concurrentes y de conformidad, específicamente sus críticas por vía de esco-lios. “La ingenuidad no resiste al tiempo; la experiencia se va formando lentamente de desengaños.” Azorín, El Político, Colección Austral, pág. 37. Y es que “nos hallamos ante una parcela cuyo cultivo está encomendado al Juez, como profe-sional, y del que no puede desentenderse transfiriendo a otro la responsabilidad de sus decisiones . . .”. F. Soto Nieto, Compromisos de Justicia, Madrid, Ed. Montecorvo, 1977, pág. 21. La etapa de las alegaciones en este caso ya transcu-rrió. No cabe, pues, invocarse un debido proceso de ley en abstracto y, además, como razón para devolverlo al tribunal de instancia, dar una oportunidad a las partes para presen-*102tar prueba y a la vez ignorar toda la prueba testifical y docu-mental ya presentada por éstas.
Al estar en mejor posición que dicho foro, curiosamente la mayoría del Tribunal no ha querido adjudicar ni una sola papeleta o siquiera examinar uno de los cientos de do-cumentos producidos por Granados Navedo. ¿Puede justifi-carse esa inexplicada omisión como medio para lograr un fin? En la opinión sólo se mencionan el Exhibit 49 de ambas partes (opinión mayoritaria, pág. 8) y el Exhibit 42 (id., pág. 47) correspondiente a los demandados Báez Galib y Acevedo Pérez. ¿Es eso realmente “equidad y justicia”? Si lo es, ¿para quién? “Cuando de aquilatar la prueba se trata es difícil a veces trazar una línea demarcadora entre cuestiones de hecho y cuestiones de derecho. Las pruebas son hechos pero su análisis pone en movimiento, además de la expe-riencia del juzgador, su conocimiento de Derecho para así llegar a una solución justa de la controversia. ” (Énfasis su-plido.) Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545 (1974).
Como demostraremos, existe suficiente evidencia de ambas partes para declarar a Granados Navedo, por diez y seis (16) votos, numéricamente vencedor en la elección para el cargo de Alcalde de San Juan. Aun así, se ha optado por simplemente devolver el caso al foro de instancia con unas interpretaciones y directrices que, a poco examinemos, son sumamente restrictivas, atenían contra la igual protección de las leyes y menoscaban el derecho al sufragio. Más que una decisión, ese curso de acción mayoritario propiamente es producto de una indecisión. Profetizamos que, a la postre, en unos meses el caso retornará a este Foro y la mayoría tendrá entonces —tardíamente y con unas implicaciones ne-gativas comiciales para Granados Navedo que pudieron evi-tarse— resolver lo que “en este momento” (opinión mayori-taria, pág. 51) ha rehusado: ordenar una nueva elección.
*103Para una mejor exposición, en vista de los innumerables planteamientos y las complejidades del caso —apartándonos de la metodología clásica— hemos subdividido este disenso en varios temas centrales y unido al final sus apéndices. (1)

*104
Trámites y dictámenes del Tribunal Superior

El 19 de diciembre de 1988 Granados Navedo —candi-dato a Alcalde por el Partido Nuevo Progresista (P.N.P.) para el Municipio de San Juan en las elecciones de 8 de no-viembre de 1988— impugnó ante el Tribunal Superior, Sala de San Juan (Hon. Carlos E. Polo), la certificación de elec-ción expedida por la Comisión Estatal de Elecciones (en ade-lante Comisión Estatal) el 7 de diciembre de 1988 a favor de Acevedo Pérez, candidato por el Partido Popular Democrá-tico (P.P.D.)(2) La certificación fue emitida por el Presidente de la Comisión Estatal de Elecciones (en adelante Presi-dente de la Comisión), Ledo. Marcos A. Rodríguez Estrada. No medió unanimidad entre los Comisionados Electorales, *105pues el Comisionado Electoral del P.N.P., Francisco González Rodríguez, votó en contra.
En síntesis, Granados Navedo alegó que la certificación fue apresurada, parcializada y nula, y solicitó del tribunal que invalidara dos mil quinientos cincuenta y siete (2,557) votos emitidos en catorce (14) unidades electorales contami-nadas-, que adjudicara a su haber unas papeletas con ini-ciales al dorso de los electores que siguieron instrucciones confusas y erróneas de los funcionarios de colegios; que anu-lara quince (15) papeletas con doble marca adjudicadas a favor del P.P.D.; que adjudicara a su favor por lo menos treinta (30) votos de electores rechazados por la Comisión Estatal arbitrariamente, y que adjudicara también un (1) voto por nominación directa (write-in), más otro de un confinado. Pi-dió, una vez concluido esos trámites, una nueva certificación que lo declarara electo.
Oportunamente los demandados contestaron. En tér-minos generales, aceptaron algunas alegaciones y negaron otras. Además, levantaron varias defensas. Acevedo Pérez alegó, en la alternativa, que los votos que la Comisión Esta-tal hubiese dejado de adjudicar a su favor “supera el número de votos que según la demanda dejaron de adjudicarse en perjuicio del demandante José Granados Navedo”.
Se celebraron varias vistas y se suscitaron distintos inci-dentes procesales. Durante las mismas, las partes estipula-ron la admisibilidad de numerosos documentos e identifica-ron muchos más. Granados Navedo presentó como testigos al Presidente de la Comisión, licenciado Rodríguez Estrada, y a su Primer Vicepresidente, Ramón Bauzá Escó-bales.
El 9 de enero de 1989 el tribunal (Hon. Carlos E. Polo, Juez) dictó una primera resolución y sentencia parcial. De-claró inadmisibles cuarenta y ocho (48) piezas documentales identificadas relacionadas con papeletas recusadas de ciuda-danos elegibles cuyos nombres fueron añadidos a mano du-*106rante las elecciones. Fundó su criterio en que Granados Na-vedo estaba impedido de cuestionar por primera vez en dicho pleito aquellas adjudicaciones unánimes de la Comisión Es-tatal en las que estuvo debidamente representado por el Co-misionado Electoral o por cualquier otro funcionario subal-terno que representara los intereses del P.N.P. Sostuvo que sólo podría cuestionar, en juicio de novo, aquellas determina-ciones del Presidente de la Comisión en las que no medió unanimidad entre los Comisionados Electorales. Dictaminó, además, que Granados Navedo no tenía capacidad jurídica (standing) para reclamar los derechos electorales de ter-ceros, es decir, los derechos de aquellos ciudadanos que vota-ron a su favor y cuyos votos no fueron adjudicados por dicta-men unánime de la Junta Especial de Añadidos a Mano (en adelante Junta Especial). Como consecuencia, desestimó de plano las alegaciones de Granados Navedo relativas a los ciu-dadanos que emitieron votos luego de que sus nombres fue-ran añadidos a las listas en virtud de lo resuelto en P.N.P. y P.I.P. v. Rodríguez Estrada, 122 D.P.R. 490 (1988), y denegó la anulación (disfranchisement) de dos mil quinientos cin-cuenta y siete (2,557) votos supuestamente contaminados y la adjudicación a su favor de un voto emitido por un confi-nado que se adjudicó en Bayamón, más uno clasificado como de nominación directa (write-in).
Posteriormente, mediante Resolución de 19 de enero de 1989, reiteró esos pronunciamientos y rechazó una solicitud de Granados Navedo de que se contaran y adjudicaran dos-cientos ocho (208) votos arrestados y su reclamo en torno a dos (2) papeletas votadas “en blanco”. En igual fecha, me-diante otra sentencia parcial, desestimó como cosa juzgada las alegaciones sobre las papeletas con las iniciales de los electores a su dorso fundado en lo resuelto en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., 123 D.P.R. 1 (1988).
Finalmente, el 2 de febrero dictó una sentencia definitiva en la cual reafirmó sus anteriores resoluciones y, además, *107desestimó por “académico e inconsecuente” las alegaciones referentes a quince (15) papeletas “de doble marca”.
Inconforme, Granados Navedo apeló oportunamente todos esos dictámenes ante este Foro. Expedimos y, por ra-zones obvias, los consolidamos. El 29 de marzo celebramos vista oral(3) a la cual comparecieron las partes y sus abo-gados, y argumentaron sus posiciones con la participación activa de los restantes Jueces de este Tribunal. T.E. Supremo, págs. 1-181.
1 — 1 I — I

Antecedentes

Las elecciones generales en Puerto Rico se celebraron el 8 de noviembre de 1988 bajo la supervisión de la Comisión Estatal. En lo concerniente al cargo de Alcalde del Munici-pio de San Juan —dentro del plazo de setenta y dos (72) horas provisto en el Art. 6.007 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3267— la Comisión Estatal informó que los resultados preliminares favorecían a Granados Na-vedo. Como el margen de diferencia era menos de la mitad del uno por ciento (.5%) de la totalidad de los votos emitidos para ese cargo, Acevedo Pérez —al amparo del Art. 6.011 de esta ley, 16 L.P.R.A. see. 3271— solicitó un recuento en los cinco (5) precintos electorales comprendidos en dicho muni-cipio.
El recuento comenzó el 14 de noviembre de 1988. Se efec-tuó a tenor con el Reglamento Oficial de las Elecciones Gene-rales de 1988 (en adelante Reglamento de Elecciones de 1988) promulgado por la Comisión Estatal el 23 de mayo de *1081988. A su amparo, se establecieron mesas de escrutinio compuestas por un funcionario de la Comisión Estatal —sin voto— y un representante de cada uno de los tres (3) par-tidos que presentaron candidatos para Alcalde de San Juan. Por cada diez (10) mesas había una Junta de Supervisores de Mesa. Además, se creó una Junta de Supervisores Generales a cargo de los Supervisores de Mesa. Cada junta tenía un representante por partido. Finalmente, se designó un Director de Escrutinio, sin funciones adjudicativas, y una Subco-misión Electoral para la supervisión de todo el proceso com-puesta por los Comisionados Electorales Alternos de los tres (3) partidos políticos que compitieron para la Alcaldía de San Juan. Regla 67-A del Reglamento de Elecciones de 1988.
El recuento y el escrutinio general requerido por el Art. 6.008 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3268, se llevaron a cabo simultáneamente. Regla 70(7) del Reglamento de Elecciones de 1988. El escrutinio general consiste normalmente del examen de las Actas de Colegio, pero el recuento conlleva el cotejo de las Actas de Colegio y el examen de papeleta por papeleta. Regla 70(3)(b) del Re-glamento de Elecciones de 1988.
Bajo este organigrama de trabajo, en el recuento de la Comisión Estatal el proceso de adjudicación de cada pape-leta votada para el cargo de Alcalde de San Juan comenzaba en las mesas. Las decisiones eran adoptadas con el consenso unánime de los representantes de los tres (3) partidos polí-ticos. Si no había consenso sobre la adjudicación de un voto en particular, se sometía a los Supervisores de Mesa, quienes también decidían por unanimidad. Si ahí no se lograba esa unanimidad, correspondía entonces decidirlo a los Supervi-sores Generales. Si todavía en esa etapa no se lograba el con-senso, intervenían entonces los Comisionados Electorales Alternos de los partidos políticos, a quienes también se les requería unanimidad. A falta de ésta, el asunto se sometía y se decidía en la Comisión Estatal. Regla 69(1) del Regla-*109mentó de Elecciones de 1988. De subsistir desacuerdo entre los Comisionados Electorales de los partidos en el seno de la Comisión Estatal, por mandato de ley decidía su Presidente, el licenciado Rodríguez Estrada.
Además de esta metodología de labores y patrón deciso-rio, y como consecuencia de nuestra opinión en P.N.P. v. Rodriguez Estrada, Pres. C.E.E., supra —en que determi-namos válida una enmienda reglamentaria para garantizar que los electores que el día de las elecciones no aparecieran en las listas electorales incompletas pudieran votar añadidos a mano, sujeto al trámite de recusación y a la verificación ulterior de que eran electores cualificados excluidos errónea-mente de las listas— y en vista de que los votos así emitidos no serían adjudicados en los Colegios de Votación, la Comi-sión Estatal estableció un procedimiento especial para cana-lizar esas investigaciones.
A tal efecto, autorizó al Primer Vicepresidente, Bauzá Escóbales (P.N.P.), a que en unión al Secretario de la Comi-sión Estatal de Elecciones (en adelante Secretario de la Co-misión) (P.P.D.) y del Segundo Vicepresidente (P.I.P.), esta-blecieran el procedimiento. Según sugerido por Bauzá Escó-bales, el procedimiento se ilustró en un flujograma (flow chart) que oportunamente fue aprobado por la Comisión Es-tatal. Exhibit 140, demandante. A base de ese flujograma, el Secretario de la Comisión expuso por escrito el procedi-miento, aunque ello nunca fue sometido a la Comisión Esta-tal. El flujograma aprobado regiría la investigación.
El flujograma sufrió varias modificaciones durante el proceso. Éstas fueron acordadas por la Junta Especial, cre-ada por la Comisión Estatal el 17 de noviembre de 1988 con el propósito de conducir y dirigir el proceso de investigación del derecho al voto de estos electores. T.E. Superior, págs. 640-641. Ello respondió a una solicitud de Bauzá Escóbales a la Comisión Estatal. En síntesis, la mencionada Junta Especial estaba integrada —al igual que todos los organismos su-*110bordinados de la Comisión Estatal— por un representante de cada uno de los partidos políticos (Bauzá Escóbales por el P.N.P., Iván Algarín por el P.P.D. y Andrés Miranda por el P.I.P.).
La Comisión Estatal delegó en la Junta Especial la facul-tad de decidir, por unanimidad, todo lo concerniente a la in-vestigación y determinación del derecho de los electores que fueron añadidos a mano. T.E. Supremo, págs. 107-108. Esa amplia delegación fue de “alcance ilimitado”, según Báez Ga-lib y Acevedo Pérez. Alegato de los recurridos, pág. 8.
Para el proceso de investigación del derecho de los elec-tores que fueron añadidos a mano se asignó un área de mesas especiales. La Junta Especial realizó la tarea fundándose únicamente en una fotocopia de los sobres individuales que en su exterior exponían las circunstancias del elector. Se in-vestigaron en San Juan los récord de más de cuatro mil dos-cientos (4,200) electores y se recopilaron sus resultados en unos expedientes de investigación individuales. Se acudió a varias fuentes de investigación, a saber, el computador de la Comisión Estatal contentivo de la información de cada elector a través de varios terminales; el material documental obrante en los archivos de la Comisión Estatal que aún no hubiera entrado al computador; los documentos del cuatrie-nio, incluso las listas y actas de votación de 1984, las listas de excluidos y las listas de inclusiones-, los documentos de de-terminada área disponibles en Secretaría, y otros docu-mentos existentes en la sede oficial de la Comisión Estatal.
La investigación a través de los impresos del terminal del computador validó el derecho a votar de entre un sesenta y ocho (68) por ciento a un setenta (70) por ciento de los votantes añadidos a mano el día de las elecciones. Los res-tantes casos —treinta (30) por ciento a treinta y dos (32) por ciento— no validados en los terminales del computador, pa-saron al área de récord y constancias documentales de la Co-misión Estatal. La investigación documental —que tomó in-*111numerables días de trabajo— rindió como fruto positivo que aproximadamente del veinticinco (25) por ciento al treinta (30) por ciento de los casos pendientes —del treinta (30) por ciento al treinta y dos (32) por ciento que no aparecían con derecho en los terminales del computador— fueron vali-dados.
Según expuesto, la Junta Especial era el organismo que, de ordinario, finalmente decidía si un elector añadido a mano tenía derecho a votar en las elecciones. Algunos casos fueron remitidos por ésta a la Comisión Estatal, quien los aceptó o rechazó. El Expediente de Investigación consistía de una primera Hoja de Control que contenía espacios para consig-nar el nombre, número de tarjeta electoral y demás circuns-tancias del elector pertinentes a la investigación. En la Hoja de Control se anotaban las áreas donde se había completado la investigación documental. Si aparecía algún documento que acreditaba ese derecho, se le anejaba copia. De lo con-trario, se hacía constar la negativa en el impreso (Hoja de Control). Estos impresos de investigación así cumplimen-tados se devolvían entonces a la mesa de añadidos a mano para que la Junta Especial tomara la determinación final so-bre el derecho al voto de cada elector.
La evidencia indica que al 3 de diciembre de 1988 se ha-bía concluido la investigación de la totalidad de los cuatro mil doscientos (4,200) electores bajo el procedimiento antes des-crito. A base del mismo, la Junta Especial determinó que no tenían derecho al voto y rechazó los casos de mil doscientos ochenta (1,280) electores. El Comisionado Electoral del P.N.P., González Rodríguez, pidió que se reinvestigaran al-gunos de estos casos.
Al anochecer de 3 de diciembre, debido a que inicial-mente algunas investigaciones no se habían completado, se presentaron a la Junta Especial cuatro (4) o cinco (5) casos de los rechazados originalmente por inactivos y que, luego de reexaminados en los terminales del computador, quedaba *112acreditado el derecho al voto del elector. T.E. Superior, págs. 532-533. También, desde los inicios y durante el proceso de investigación, llegaron a dicha Junta Especial ciertos docu-mentos, como resoluciones de los tribunales de justicia, que autorizaban a votar a algunos electores. Estos eran mayor-mente casos de excluidos. La Secretaría de la Comisión Es-tatal de Elecciones los había obtenido y circulado a las áreas de investigación durante el proceso. Se desconocía si algunas de esas resoluciones judiciales enviadas a la Comisión Esta-tal correspondían a electores rechazados por estar inactivos o por haber sido excluidos. Cabe notar que para estas elec-ciones generales se clasificaron como excluidos a los elec-tores que no tenían derecho al voto por razones dispuestas por la ley, tales como recusación por domicilio, incapacidad o muerte. Como inactivos se clasificaron a los que no votaron en las elecciones de 1984 y no reactivaron su condición de electores hábiles mediante una inscripción u otra transac-ción equivalente.
Ante esta situación, la Junta Especial acordó reinvesti-gar todos los rechazados por razón de exclusión, que eran aproximadamente la mitad de los mil doscientos ochenta (1,280) rechazados. Además, el 5 de diciembre se abrieron sobres de electores rechazados (excluidos e inactivos) con miras a localizar evidencia que hubiera estado en poder del elector al momento de votar, ya que el procedimiento reque-ría que aquellos que hubieran obtenido una resolución judicial acreditadora de su derecho la depositaran en el sobre individual con su papeleta y tarjeta electoral.
La reinvestigación de los seiscientos (600) casos original-mente rechazados, clasificados como excluidos, también tuvo resultados positivos. De doce (12) a catorce (14) casos fueron validados.
En cuanto a la ampliación de la reinvestigación a la otra mitad de los rechazados —clasificados como inactivos— no hubo acuerdo unánime en la Junta Especial. El funcionario *113Algarín, del P.P.D., se opuso. Por tal razón, esos casos de inactivos no fueron reinvestigados. Inconforme con esa ne-gativa, la mañana del 6 de diciembre Bauzá Escóbales la in-formó directamente a la Comisión Estatal por memorando. Solicitó autorización y orden para reinvestigar los casos re-chazados como inactivos por falta de unanimidad, esto es, “debido a que un miembro de la Junta [Especial] no está de acuerdo con que se lleve a cabo esta revisión”. Indentiñca-ción 74, demandante; Exhibit 50. La Comisión Estatal se negó a darle crédito y no tomó acción alguna al respecto. Sin fundamentar razones, dio por no recibida esa solicitud. T.E. Superior, pág. 262.
A modo de paréntesis y desde una perspectiva judicial, en la medida en que la Junta Especial —por delegación ilimi-tada— tenía que adoptar sus acuerdos por unanimidad, la inacción de la Comisión Estatal constituyó una variante im-permisible dentro del esquema legal y reglamentario vi-gente al no intervenir ni resolver el planteamiento y “tran-que” en la Junta Especial. El resultado fue que quedó en un limbo jurídico el trámite recomendado por Bauzá Escó-bales.
Sobre este particular, advertimos que antes de la deci-sión desestimatoria del foro de instancia Granados Navedo pudo prodticir prueba para sustanciar sus alegaciones de que algunos electores fueron erróneamente clasificados como inactivos, esto es, al momento de expedirse la certifica-ción había demostrado que éstos tenían derecho a votar. En las circunstancias apuntadas, no se justificó la actuación de la Comisión Estatal y erró el tribunal al sostener la co-rrección de esas determinaciones a base del criterio de aciterdo unánime en la Junta Especial.
Aparte de lo expuesto, durante el recuento se detectaron doscientas siete (207) papeletas votadas por electores que no aparecían en las listas electorales y que habían votado a base del método de añadidos a mano. Formaban parte de otros *114cuatro mil doscientos (4,200) electores que así lo hicieron por virtud de la enmienda al reglamento y nuestra decisión en P.N.P. y P.I.P. v. Rodríguez Estrada, supra. En esencia, ese procedimiento requería que una vez el elector suscribiera una declaración jurada y votara en su papeleta, los funciona-rios del colegio la depositaran en un sobre especial junto con la tarjeta de identificación electoral del elector y la evidencia acreditativa del derecho al voto que éste tuviera en su poder. Dicho voto, a ser recusado, se investigaría en la Comisión Estatal y, eventualmente, se adjudicaría si el elector estaba autorizado a emitirlo.
Estas doscientas siete (207) papeletas, por falta de material, errores, inadvertencias y acciones de algunos funciona-rios de seis (6) colegios en determinados precintos, fueron depositadas y mezcladas en uno o varios sobres sin que se relacionaran con las tarjetas electorales y sin que pudiera identificarse la papeleta que correspondía a cada elector. De-bido a este error, era y es imposible adjudicar los votos váli-damente emitidos y anular los votos correspondientes a los electores no cualijicados, esto es, sin derecho a votar.
Advertida la Comisión Estatal de esa situación, previa discusión al efecto, instruyó a las mesas de recuento y a la Junta Especial que se abstuvieran de adjudicar los sobres en los que estuvieran mezcladas las papeletas inidentificadas de electores añadidos a mano. De ese modo pospuso emitir juicio sobre la validez de las papeletas. Esa orden dio mar-gen a que estas doscientas siete (207) papeletas fueran in-terna y públicamente denominadas papeletas arrestadas.
Según las alegaciones de Granados Navedo, el recuento también reveló que en catorce (14) colegios electorales dos mil quinientas cincuenta y siete (2,557) papeletas, algunas correspondientes a un número indeterminado de electores añadidos a mano que podían o no tener derecho a votar, tam-bién fueron mezcladas con las papeletas de electores cualifi-*115cados que aparecían en las listas oficiales. A esta situación la denominó como papeletas contaminadas.
No fue hasta el 7 de diciembre de 1988 que el Comisio-nado Electoral González Rodríguez planteó la cuestión de estas papeletas a la Comisión Estatal. Hasta ese momento esas papeletas se habían remitido directamente a las mesas de recuento y, por unanimidad de los representantes de todos los partidos, se habían adjudicado y contabilizado. La diferencia esencial entre estas papeletas contaminadas no arrestadas y las doscientas siete (207) arrestadas es que estas últimas corresponden exclusivamente a electores aña-didos a mano. Sin embargo, en lo que atañe a la correlación de los electores con sus papeletas, la situación es la misma. Por haberse mezclado en las urnas no es posible identificar cuál papeleta pertenece a cada elector. O sea, se desconoce y es imposible determinar si los votos adjudicados por esas papeletas a favor de Granados Navedo y de Acevedo Pérez fueron emitidos por electores cualificados.
Además, durante el recuento, el 2 de diciembre el Presi-dente de la Comisión, a solicitud del Comisionado Electoral licenciado Báez Galib y con la oposición del Comisionado Electoral González Rodríguez, luego de practicarse una in-vestigación y presentarse prueba testifical, documental y pe-ricial, adjudicó íntegramente al P.P.D. quince (15) papeletas municipales del Precinto 4, Unidad 9, Colegio 3, en las cuales aparecía una marca bajo la insignia del P.P.D. y otra bajo la insignia de otro partido.
El proceso de recuento continuó hasta el 7 de diciembre. Ese día el candidato del P.P.D., Acevedo Pérez, aventajaba a Granados Navedo por sólo veintinueve (29) votos.
La reunión de la Comisión Estatal convocada para la ma-ñana fue pospuesta para la 1:00 P.M., con miras a darle opor-tunidad al Comisionado Electoral González Rodríguez de es-tar presente. Después, éste le comunicó al Presidente de la Comisión, licenciado Rodríguez Estrada, que no le era posi-*116ble asistir antes de las 3:00 P.M. Ante esa situación se co-menzó la reunión según pautada. De la transcripción se des-prende claramente —aun cuando hay partes en que no se identifica al interlocutor— que ocurrió un intenso y acalo-rado debate entre el Comisionado Electoral Báez Galib y el Primer Vicepresidente Bauzá Escóbales en relación con unas manifestaciones que este último hizo a la prensa y que el primero consideró impropias y parcializadas. Identificación 70, demandante; T.E. Comisión, págs. 5-7 y 27-55.
Oportunamente arribó el Comisionado Electoral González Rodríguez. Luego de otros incidentes colaterales, el Comisionado Electoral del P.P.D., licenciado Báez Galib, le soli-citó dos (2) dictámenes a la Comisión Estatal. Uno, que se reconsiderara la determinación adoptada por la Comisión Estatal el 29 de noviembre para que se revisaran las pape-letas adjudicadas en el recuento por los funcionarios de mesa en los Precintos 1, 2 y 3 —quienes las habían anulado por aparecer marcas bajo más de una insignia (papeletas de do-ble marca)— por entender que esa revisión era contraria a la Regla 69 del Reglamento de Elecciones de 1988. Además, que se anularan todas las papeletas conocidas como votos arrestados. Esta última petición —que había sido pospuesta a su ruego— era crucial, ya que estos doscientos siete (207) votos arrestados podían determinar el resultado de la elec-ción.
La Comisión Estatal entendió en ambas solicitudes. Res-pecto a la reconsideración de Báez Galib, por no haber una-nimidad, intervino el Presidente de la Comisión y la declaró con lugar. Como consecuencia, denegó el pedido del Comisio-nado Electoral González Rodríguez (P.N.P) y se paralizó la revisión de las papeletas de doble marca anuladas unánime-mente por los funcionarios de mesa en los Precintos 1, 2 y 3 de San Juan por razón de doble marca. Exhibit 37, deman-dante; T.E. Superior, págs. 471-473 y 479.
*117En cuanto a las papeletas arrestadas, el Comisionado Electoral del P.P.D. votó a favor de su propia propuesta de que se anularan. El Comisionado Electoral del P.I.P., Melén-dez Rivera, consignó por escrito que deberían anularse, pero en vista del escaso margen de diferencia —veintinueve (29) votos equivalentes a .01%— plasmó su criterio de que proce-día una elección limitada a esos colegios como único medio justo para declarar al verdadero vencedor. T.E. Superior, pág. 341; Identificación 70, demandante; T.E. Comisión, págs. 84-85. Por su parte, el Comisionado Electoral del P.N.P., González Rodríguez, se opuso a esta última pro-puesta y expuso que en una elección especial los electores en cuestión podrían ser indebidamente influenciados o atemori-zados. Votó a favor de que se validaran y adjudicaran las papeletas arrestadas. Pidió, de anularse las mismas, que se le diera la oportunidad de examinar catorce (14) unidades electorales (colegios) en las que, a su juicio, las papeletas también estaban mezcladas (contaminadas) y que, por haber pasado directamente a las mesas de escrutinio, no se habían arrestado. Identificación 70, demandante; T.E. Comisión págs. 88-89.
Ausente la unanimidad entre los Comisionados Electo-rales, el Presidente de la Comisión, licenciado Rodríguez Estrada, acogió la propuesta del P.P.D. y decidió anular esos votos arrestados. Exhibit 38, demandante. En su Resolución de 7 de diciembre de 1988 —que será objeto de un ponderado análisis ulterior— expuso, entre otras razones, que en una elección tan cerrada “permitir que se cuente el voto de los electores en controversia equivaldría a que electores no cua-lificados para votar puedan decidir una elección vulnerán-dose la voluntad de los electores cualificados para votar”. Caso Núm. CE-89-30, Exhibit I, págs. 29-30.
Además de esta resolución, por falta de unanimidad el Presidente de la Comisión, licenciado Rodríguez Estrada, también falló nuevamente en contra de las pretensiones del *118Comisionado Electoral del P.N.P. de que se adjudicaran nueve (9) casos de electores añadidos a mano. El derecho al voto de estos electores inicialmente había sido investigado y rechazado unánimemente por la Junta Especial, aunque González Rodríguez, como representante del P.N.P., solicitó su reinvestigación y produjo documentos al efecto. T.E. Superior, págs. 327-328 y 468-469. Además, mencionó que que-ría presentar un “montón” de casos más. íd., pág. 328. El Presidente de la Comisión, licenciado Rodríguez Estrada, estimó que aun adjudicándolos a Granados Navedo los mismos no eran suficientes para descontar la ventaja de Acevedo Pérez, que entonces era de veintinueve (29) votos. íd.; Identificación 70, demandante; T.E. Comisión, pág. 109.
En cuanto al planteamiento del Comisionado Electoral González Rodríguez, que pide tiempo para examinar las ca-torce (14) unidades electorales de papeletas contaminadas no arrestadas, el récord taquigráfico no revela acuerdo de la Comisión Estatal o de la resolución del Presidente de la Comisión Rodríguez Estrada al respecto. Sí se desprende que Báez Galib —a pesar de las objeciones del Comisionado Electoral del P.N.P.— pidió que se certificara la elección de Acevedo Pérez y, horas después, el Presidente de la Comi-sión emitió y suscribió la certificación al efecto. Identifica-ción 70, demandante; T.E. Comisión, pág. 95.
De lo expuesto surge que el Presidente de la Comisión, licenciado Rodríguez Estrada, optó por expedir sin ulterior trámite o gestión investigativa la certificación —al decla-rarle sin lugar las distintas solicitudes del Comisionado Electoral González Rodríguez (P.N.P.)— a base de que los votos que pudieran arrojar esas gestiones no serían sufi-cientes para cambiar el resultado. Debemos puntualizar que la propia certificación, a modo de nota, reconoció que no se había finalizado el recuento, es decir, fue cualificada. Se aclaró que el resultado de votos escrutados no incluía un nú-mero indefinido de “papeletas pendientes de adjudicación *119en la Comisión o de electores añadidos a mano que se en-cuentran pendientes de ser adjudicadas conforme a la Ley, antes de que finalice el Escrutinio General[,] pero que por su cantidad no afectará el resultado expresado en esta Certifi-cación”. (Énfasis suplido.) Caso Núm. CE-89-30, Exhibit I, pág. 25. Como oportunamente veremos, esta conclusión es errónea y afecta radicalmente la validez de la certificación favorable a Acevedo Pérez.
Luego, uno de los Comisionados Electorales —no se identifica cuál— solicitó infructuosamente “de la Comisión y del Secretario que se procediera] a hacer una publicación a todas las personas cuyos votos añadidos a mano no se le[s] ha adjudicado y las razones por qué no se les adjudicó final-mente, cuyo voto se canceló y no se le ha adjudicado, y que si en algún momento ellos deciden llegar (sic) algún tipo de ac-ción directamente al Tribunal, para solicitar que su voto se adjudique, pues que puedan tomar la decisión”. (Énfasis su-plido.) íd., pág. 99. No aparece acción alguna de la Comisión Estatal o de su Presidente sobre este extremo.
Resumimos nuestra insatisfacción con la decisión adop-tada hoy por la mayoría del Tribunal. Para ello, nos remon-tamos a los inicios de esta década y citamos los pensamientos de protesta de uno de los protagonistas de entonces y del presente:

El que unas elecciones sean cerradas no indica que necesa-riamente tenga que haber dudas sobre la legitimidad de unos resultados. Lo que sí es que resalta la importancia crucial de todos los elementos del sistema electoral que pudieran causar una diferencia en los resultados. En el proceso electoral esos elementos lo representan la ley electoral, los administra-dores del proceso de votación, el escrutinio y los foros que dilucidan controversias electorales.


Estas circunstancias impiden que ofrezca mi voto para que se declaren como finales unos resultados carentes de cer-
*120
teza moral. La honestidad del proceso electoral no puede ser vulnerada por argumentos de comodidad.

El abuso de poder que vivimos durante esos años en la ma-nipulación de los asuntos electorales queda como una página desgraciada en nuestra historia, la cual quedará abierta a los descubrimientos de cada día.
El reto del futuro en superar ese día trágico y devolverle al país un sistema electoral que le permita al que triunfe recla-mar su victoria con legitimidad y al que pierde aceptarlo sin reserva.

Al que permanece inmutable ante la injusticia y busca ex-cusas para evitar confrontarla tarde o temprano resulta en su cómplice o en su víctima.

Por ello voto en contra que se declare finales estos resul-tados. Serán resultados oficiales, pero no finales. (Énfasis su-plido.) H.L. Acevedo, Las elecciones de 1980 en Puerto Rico, 43 (Núm. 3) Rev. C. Abo. P.R. 471, 484-485 (1982).
III

Cambio en la Ley Electoral de Puerto Rico; impacto en la revisión judicial

De entrada, con estos antecedentes se imponen unas re-flexiones mínimas en torno a unos de esos elementos, el mé-todo decisorio institucional, producto de un cambio muy im-portante en la Ley Electoral de Puerto Rico y su impacto en la función revisora de los tribunales.
El Art. 1.006(e) de la actual Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3014(e), dispone que todo acuerdo de la Comisión Estatal “deberá ser aprobado por unanimidad de los votos de los Comisionados presentes . . .”. Consagra un mecanismo vigente desde hace varias décadas en nuestra jurisdicción. Según el mismo, ausente esa unanimidad, la cuestión “será decidida, en pro o en contra por el Presidente cuya decisión se considerará como la decisión de la Comisión Estatal. . .”. íd.
En P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 412-415 (1980) —frente a un ataque de inconstitucionalidad *121fundado en que esa sola intervención y decisión a posteriori del entonces Administrador, hoy Presidente de la Comisión, lesionaba el cardinal principio democrático de adjudicación por mayoría— sostuvimos su validez. Nuestra razón de deci-dir fue fundada en la premisa básica de que dicho funciona-rio era el “custodio y representante del interés individual y público —frente al netamente político partidista— ..íd., pág. 407. Arribamos a esa conclusión en vista de que la Asamblea Legislativa, al crear y definir en 1977 los requi-sitos del cargo, escrupulosamente visualizó que recayera en un elector residente “de reconocida capacidad profesional, probidad moral, conocimientos o interés, en los asuntos de naturaleza electoral”, pero sobre todo, proveyó cautelar-mente que “dicha persona no podr[ía] haber sido miembro de un organismo directivo central o municipal de un partido po-lítico, ni haber ocupado cargo público electivo alguno dentro de los ocho (8) años anteriores a su nombramiento”. Art. 1.005 de la Ley Núm. 4 de 20 de diciembre de 1977, Leyes de Puerto Rico, pág. 645.
A tal efecto dijimos: “No es necesaria una elaboración exhaustiva para comprender que el interés del Estado en que el proceso electoral no quede en manos exclusivas de los intereses de los partidos políticos —con las pasiones, desa-venencias y problemas que ello a veces acarrea— es de sufi-ciente valía como para mitigar y derrotar el reclamo a base de la tesis de una fórmula de votación estrictamente basada en una mayoría n[u]m[e\Hca simple. A ello responde la po-sición y facultad de decisión del Administrador.” (Énfasis suplido y escolio omitido.) P.S.P. v. Com. Estatal de Elecciones, supra, pág. 415.
Notamos, sin embargo, que bajo la actual Ley Electoral de Puerto Rico esa delicada y balanceada infraestructura conceptual decisoria —de separar discretamente al Presi-dente de la Comisión de una pública y comprobada afiliación política— quedó sustancialmente obliterada en virtud de *122unas enmiendas. Así, el Art. 1.009 vigente de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3005, preceptúa que el Presidente de la Comisión será del “partido cuyo candidato a Gobernador hubiere obtenido el mayor número de votos en la elección inmediatamente precedente”. En otras palabras, por interdicto legislativo, el Presidente de la Comisión tiene que poseer la cualidad de afiliado al partido político que controla el Poder Ejecutivo.
Hemos buscado la justificación de este cambio radical. La enmienda aparentemente nació en la Comisión Especial para la Revisión del Proceso Electoral de Puerto Rico (C.E.R.P.E.). En el Informe de la Comisión para la Revisión del Proceso Electoral de Puerto Rico de 17 de marzo de 1982 (en adelante Informe), C.E.R.P.E. reconoció, en materia electoral, la existencia de dos (2) patrones legislativos, y que en “ambos diseños se intenta librar la administración electoral del control del Gobierno o de un partido político”. (Én-fasis suplido.) Informe, pág. 12. Compatible con eSe enfoque, para la dirección del proceso electoral adoptó “el sistema de participación y balance por los partidos [políticos]”. íd., pág. 13. A esos efectos, se convirtió a la Comisión Estatal en el organismo director y rector, y a su Presidente en el oficial ejecutivo para implantar sus acuerdos. En cuanto al nombra-miento, recomendó el criterio partidista a “fin de facilitar su selección por los Comisionados Electorales y sus relaciones con otros organismos gubernamentales, el Presidente será un simpatizante del partido principal de la mayoría”. (Én-fasis suplido.) íd., pág. 14.
Es evidente, pues, que al enmendarse la ley y exigirse una absoluta afinidad política entre el Presidente de la Co-misión y el partido del Primer Ejecutivo, se obtuvo un resul-tado distinto al propósito perseguido de liberar el sistema electoral del control de un partido político. Se trastocó todo el sensitivo balance que existía antes de esta enmienda apun-talado en un solo voto y en un solo representante por cada *123partido político. Así, el elemento decisorio final y determi-nante pasó potencialmente, por conducto del Presidente de la Comisión, de forma peligrosa a manos del Primer Ejecu-tivo.
Ello no pasó desapercibido. El entonces Comisionado Electoral del P.I.P., Ledo. David Noriega Rodríguez, en su voto explicativo unido al informe de C.E.R.P.E., crítica-mente señaló: “De ahí que el Proyecto de Ley consagra que el Partido que gana las elecciones: controla el Organismo Central a través del Presidente, obtiene la mejor posición en la Papeleta y recibe más dinero del Fondo Electoral en su partida de la transportación”. (Énfasis suplido.) Informe, págs. 65-66.
La cuestión es trascendental. No basta con recordar una vez más la doctrina tradicional. Nuestra inquietud no es ex-clusiva. Requiere una profunda reflexión que ataje el mal en su raíz. Recientemente, en P.N.P. y P.I.P. v. Rodríguez Estrada, supra, pág. 532, el Juez Asociado Señor Ortiz, en su opinión concurrente y disidente, sostuvo “que la decisión le-gislativa avalada por este Tribunal está predicada en la pre-sunción de que el Presidente de la C.E.E. siempre actuará conforme a su afiliación política, más preocupante resulta ser la decisión adoptada hoy”. (Énfasis suplido.)
Si bien el concepto de unanimidad e intervención del Pre-sidente de la Comisión nació originalmente con unos propó-sitos laudables definidos, la situación que rige ahora es dis-tinta. Hoy es una falacia sostener que existe un balance real en la composición de la Comisión Estatal. Menos, afirmar que el interés público está debidamente representado por su Presidente. El requisito de identidad política del Presidente de la Comisión con el Primer Ejecutivo destruyó esa concep-ción original y nos pone de frente a la figura de fiiez-parte en las decisiones electorales y en el umbral del eterno dilema: Ipartidocracia o democracia!
*124Es innegable esa realidad. Al momento de celebrarse las pasadas elecciones, el control de la Rama Ejecutiva corres-pondía al P.P.D., y su Presidente, el licenciado Rodríguez Estrada, al jurar el cargo era y es simpatizante de dicho par-tido. T.E. Superior, pág. 228. Por otro lado el P.P.D., al igual que los otros partidos políticos, estaba representado por su Comisionado Electoral con voz y voto.
Las consecuencias jurídicas de esta afiliación y clara identidad política entre el Presidente de la Comisión y el Co-misionado Electoral que representa al partido en el poder (P.P.D.) son manifiestas. Arguyendo que ese diseño sea cons-titucional —no ha habido planteamiento al efecto— obvia-mente impone sobre los tribunales un ejercicio cautelar y riguroso al examinar la juridicidad de decisiones —como en el caso de autos— adoptadas por el Presidente de la Co-misión a instancias y coincidentes con el Comisionado Electoral que representa su propio partido político. Ese en-foque judicial es necesario, independientemente de las cua-lidades de la persona que ocupa el cargo. El nuevo diseño estatutario ya no nos permite caracterizar su voto por dispo-sición de ley simplemente como uno “que no representa un interés partidista en la Comisión Estatal de Elecciones y sí el interés público”. (Énfasis suplido.) P.S.P. v. Com. Estatal de Elecciones, supra, pág. 415.
Bajo este prisma realista es que nos corresponde evaluar cuidadosa y serenamente los planteamientos que Granados Navedo adujo en su impugnación ante el ilustrado tribunal de instancia y que reproduce ante este Foro apelativo. En esa misión somos conscientes de que “[gjraves son los peli-gros de los Jueces en su función. Sus limitaciones pueden conducirle al recurso pasivo a la letra de la Ley, trampa juri-dicista en la que la norma suplanta a la justicia, convirtiendo al hombre en mero centro de imputación de normas o sujeto de derecho. Se produce la deshumanización de la justicia. Pero también, en el polo opuesto, puede despeñarse por la *125sustitución subjetiva tanto de la realidad sobre la que actúa como de los parámetros axiológicos de justicia”. (Énfasis su-plido.) R. de Marino, La independencia de los tribunales, garantía de su función, 2 Rev. Der. Proc. 439 (1988).
IV

Principios aplicables

Las distintas controversias planteadas en los recursos de epígrafe requieren una referencia a los principios electorales de nuestro acervo constitucional, estatutario y administra-tivo que sirven de trasfondo conceptual y determinan los mé-ritos de los planteamientos y derechos reclamados.
Ninguno de estos principios son nuevos. Todos, expresa o implícitamente, fueron incorporados hace tiempo a nuestro ordenamiento. Sólo es menester intentar rescatarlos del es-tado de hibernación en que judicialmente han caído.
Primero, las elecciones se ganan o se pierden contando —no anulando— votos. Segundo, existe —o al menos existía— una tendencia judicial de superar escollos en la dinámica del su-fragio electoral. P.S.P. v. Com. Estatal de Elecciones, supra. Tercero, debemos cumplir con el mandato fundamental de que sólo “‘. . . se declarará electo aquel candidato para un cargo que obtenga un número mayor de votos que el obtenido por cualquiera de los demás candidatos para el mismo cargo’ (én-fasis nuestro), Art. VI, Sec. 4, Constitución E.L.A. . . .”. P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 320 (1981), opinión concurrente del Juez Asociado Señor Negrón García. Y cuarto, el Poder Judicial no puede endosar interpre-taciones restrictivas ni refrendar determinaciones adminis-trativas confiscatorias del derecho al voto fundados en “normas, trámites y prácticas laxas de los funcionarios que en materia electoral están directamente encargados de conducir y vigilar en el día de las elecciones su impl[a]ntación”. Id., págs. 323-324.
Al hacerlo nos anima el pensamiento vocacional de que la “lógica jurídica no se puede desconectar de los factores hu-manos y circunstancias personales de los encargados de *126aplicar la Ley. La objetividad debe ser entendida debida-mente, pues ésta no se pierde al actuar al calor de la llama que enciende el sentimiento de justicia. Un protagonista del Dere-cho no puede permanecer insensible como mero espectador ante el drama que punza e incide en la intimidad de las con-ciencias que han de sobreponerse a los avatares y variaciones que la vida presenta, sabiendo reaccionar, en cada caso, en la forma que la Ley exige con tal de ver implantado en la socie-dad un orden fundado en la Justicia”. (Énfasis suplido.) C. Onecha Santamaría, La Vocación Jurídica, XCV (Núm. 1) Rev. Gen. Leg. Jur. 5, 14-15 (1987). (Énfasis suplido y en el original.) P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, págs. 42-43, opinión disidente.
A modo de recordatorio, también es menester situar en su verdadera dimensión la naturaleza, casi sagrada, del voto. En P.S.P. v. Com. Estatal de Elecciones, supra, págs. 405-407, dijimos que:
La Constitución del Estado Libre Asociado de Puerto Rico, en su Art. II, Sec. 2, reconoce expresamente el derecho al “su-fragio universal, igual, directo y secreto . . .”. Marca así la huella indeleble del postulado mayor plasmado en el Preám-bulo, que enfatiza el carácter democrático de nuestra sociedad donde el poder político emana del Pueblo y se ejerce con arre-glo a la voluntad manifiesta en las urnas. Complementan este mandato las disposiciones sobre igual protección de las leyes y la salvaguarda contra el discrimen por razones políticas. También es de linaje constitucional la amplia facultad que po-see la Asamblea Legislativa para regular el proceso electoral.
Dentro de ese margen hemos reconocido como objetivos lí-citos y apremiantes toda reglamentación que, sin obstaculizar innecesariamente el voto, propenda a la realización de un pro-ceso electoral justo, ordenado, libre de fraude, honesto e ínte-gro. P.S.P., P.P.D. y P.I.P. v. Romero Barceló, 110 D.P.R. 248 (1980); P.N.P. v. Tribunal Electoral, 104 D.P.R. 741 (1976). En la consecución de estos derroteros, el establecimiento de normas y reglas uniformes que propicien la estabilidad, con-fianza y certeza en cuanto a la adjudicación correcta de toda papeleta es esencial. P.P.D. v. Barreto Pérez, 110 D.P.R. 376 (1980). Ni la potestad legislativa de reglamentar como tam-*127poco el derecho al sufragio pueden operar bajo un esquema de disposiciones legislativas arbitrarias o en irrestringidos re-clamos de electores; no son valores que se implementan en términos absolutos.
Ahora bien, aun lo enorme de su importancia no desvirtúa el hecho de que los partidos políticos constituyen un medio y no un fin. El sujeto principal de la arquitectura moderna consti-tucional-electoral tutelado es el elector individual. El partido no es el elemento ultimador, sino un vehículo de expresión individual que se suma a otros para resultar y viabilizar la ex-presión colectiva ciudadana. Así, toda ley de actualidad regu-latoria de la franquicia electoral se ha encaminado hacia el reconocimiento de la “prevalencia de los derechos electorales del ciudadano sobre los derechos y prerrogativas de todos los partidos y agrupaciones políticas”. (Bastardillas nuestras.) Art. 2.001(11) (16 L.P.R.A. sec. 3051(11)). Al final de cuentas, este derecho individual es el verdadero destinatario y receptor del sistema, por lo cual es de incuestionable interés pú-blico salvaguardarlo contra las posibles injusticias que de vez en cuando el choque de intereses de los partidos puede gene-rar. (Énfasis suplido y escolio omitido.)
No es necesario mucho esfuerzo mental para aceptar que, una vez empapado el jurisprudente de estas nociones, toda interpretación judicial debe promover una dinámica para que los encargados de ponerla en vigor a través de la estruc-tura organizacional de la Comisión Estatal garanticen el su-fragio. Examinemos, pues, someramente las distintas etapas del proceso de adjudicación de votos, la certificación y el re-curso judicial de impugnación.
V

Etapas del proceso post eleccionario

La ley vislumbra cinco (5) etapas: (1) comienzo del cóm-puto a nivel local; (2) resultado parcial preliminar; (3) escru-tinio general; (4) recuento, y (5) certificación. P.P.D. v. Barreto Pérez, supra.
*128El cómputo a nivel de colegio se inicia una vez termina la votación. En el mismo colegio los funcionarios proceden a separar y clasificar las papeletas. Art. 6.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3261. Si hay acuerdo unánime, las adjudican. De lo contrario, la papeleta se considera no adjudicada y se remite a la Comisión Estatal para ulterior evaluación. Art. 6.002 (16 L.P.R.A. sec. 3262). Tampoco se adjudican en esta etapa las papeletas protestadas, las cuales también se envían a la Comisión Estatal. Art. 6.004 (16 L.P.R.A. see. 3264).
Respecto al voto recusado, la regla general es que si el elector no contesta la recusación su voto será nulo y, por tanto, no se contará. Art. 5.031 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3234. Si el elector, bajo su firma y jura-mento la niega, su voto se contará, salvo que la papeleta fuere también protestada o no adjudicada. Art. 6.003 (16 L.P.R.A. see. 3263).
El resultado parcial lo dispone el Art. 6.007 de la Ley Electoral de Puerto Rico, supra, que ordena a la Comisión Estatal emitir el resultado preliminar de la elección “no más tarde de las setenta y dos (72) horas siguientes al día de la elección . . .”. Adviértase que este resultado preliminar in-cluye los votos recusados adjudicados en los colegios por te-ner una contradeclaración, pero no incluye las papeletas no adjudicadas ni las protestadas.
El escutrinio general lo manda el Art. 6.008 de la Ley Electoral de Puerto Rico, supra. La Comisión Estatal inter-viene con las papeletas no adjudicadas y las protestadas, y las adjudica o rechaza. El artículo visualiza que se adjudi-quen las papeletas recusadas según aparecen reflejadas en las actas del colegio cumplimentadas el día de las elecciones. En esta etapa se juzga la validez de cada papeleta recusada de acuerdo con el fundamento de la recusación y los docu-mentos electorales. La Ley Electoral de Puerto Rico no dis-pone vistas evidenciarías para determinar si el recusador o *129el recusado tenían razón. Tampoco permite que en el escruti-nio se introduzca prueba extrínseca que asista a la Comisión Estatal en esta determinación. Dicho organismo está autori-zado a abrir los sobres de las papeletas recusadas y observar si de la faz de la recusación y de la contradeclaración debió o no adjudicarse la papeleta recusada. Dicho de otro modo, antes de la certificación la Comisión Estatal no tiene facultad para utilizar prueba extrínseca para pasar juicio sobre la ve-racidad de la recusación y de la contradeclaración. En resu-men, en el escrutinio general la Comisión Estatal cumple únicamente la función de contar los votos.
El recuento visualizado en el Art. 6.011 de la Ley Electoral de Puerto Rico, supra, permite que cuando el escrutinio general arroje una diferencia entre dos (2) candidatos de cien (100) votos o menos, o de la mitad del uno por ciento (.5%) de los votos totales para esa posición —lo que sea me-nor— cualquiera de los candidatos puede pedir a la Comisión Estatal que trascienda las hojas de cotejo y abra los pa-quetes de material electoral para que todas las papeletas vuelvan a contarse. Esta petición tendrá el efecto de una im-pugnación y el resultado de ese recuento se tomará como verdadero. Este Art. 6.011, supra, nada dispone sobre las papeletas recusadas. Por ende, prevalece la regla general consignada en el Art. 6.003 de la Ley Electoral de Puerto Rico antes aludido:
Si a un elector lo recusan y por cualesquiera motivos no la contesta, sería ilógico sostener que aun así puede votar sin que la ley contemple unas consecuencias. Lo menos que po-demos reconocer es que el negarlo bajo firma y juramento adelanta el interés predominante, pues es una norma que con-tiene suficiente vínculo de racionalidad y lógica, al indicar un acto mínimo afirmativo de la persona recusada, rodeando y perpetuando, mediante un trámite sencillo y rápido, la legiti-midad y veracidad del acto, promoviendo la posibilidad y per-mitiendo que sea adjudicado el voto en la Comisión Estatal hasta donde le acompañaría la presunción de idoneidad que *130nació con su inscripción original. Esa presunción lógica-mente no ha quedado destruida por razón de esa negativa. (Énfasis suplido.) P.S.P. v. Com. Estatal de Elecciones, supra, pág. 444.
Al abrirse los paquetes para realizar el recuento, repe-timos, sólo puede pasarse juicio sobre la suficiencia de la re-cusación y de la contradeclaración. En este sentido continúa vigente la esencia de nuestros pronunciamientos emitidos en Molina v. Barreto Pérez, 110 D.P.R. 513, 516-517 (1980):
En el esquema dispuesto por la Ley Electoral, los Arts. 5.034 y 6.003 regulan todo lo concerniente al proceso de recu-sación de papeletas y remiten su adjudicación a la Comisión Estatal de Elecciones. El primero de esos artículos establece el procedimiento a seguirse el día de las elecciones y el se-gundo preceptúa las reglas para la posterior adjudicación de las papeletas así recusadas. De su lectura e interacción con las demás disposiciones de la ley relativas a la adjudicación de toda papeleta, percibimos que, como regla general, el con-cepto de “adjudicación” significa el examen de la papeleta, la constatación de los candidatos en ella votados y la contabiliza-ción del voto así emitido a favor de dichos candidatos. En con-traste, en el caso de una papeleta recusada, el término ad-quiere una distinta significación. Así, una papeleta recusada constituye un ataque a la legalidad del voto, y su validez —total o parcial— dependerá entonces de la comprobación de la certeza de los fundamentos invocados para tal recusa-ción. Es ineludible concluir, pues, que en cuanto a éstas, debe distinguirse entre la adjudicación del voto desde el punto de vista puramente formal o de contabilidad —a favor de quién fue votada la papeleta— y el punto de vista sustantivo o de fondo, esto es, sifué o no votada ilegalmente la papeleta por no reunir el elector todos los requisitos que le hubiesen habi-litado como tal.
En virtud de esa diferencia y conceptualización advertimos que la adjudicación sustantiva o en su fondo de una papeleta recusada es un proceso por naturaleza distinto al trámite or-dinario y normal seguido durante el escrutinio eleccionario. Exige la existencia de una mecánica de adjudicación plena-*131ría que trasciende la faz de la papeleta, de índole adversa-tiva, rodeada de las garantías mínimas del debido proceso de ley tales como notificación al elector, citación de testigos y desfile y apreciación de prueba, ante la Comisión Electoral o su examinador. Tal proceso ni esquema fue establecido por dicha Comisión que, como hemos visto, era el foro primario administrativo con jurisdicción, según la ley, para dilucidar en su fondo tales papeletas. (Énfasis suplido.)'
Bajo la actual Ley Electoral de Puerto Rico no se esta-bleció un trámite ni una mecánica de adjudicación plenaria para los votos recusados el día de las elecciones. Tampoco la Comisión Estatal lo diseñó. Es evidente, pues, que al sernos planteados en el caso de autos los efectos y las consecuencias jurídicas de esa omisión, estamos ante un asunto de compe-tencia exclusiva de los tribunales que nos corresponde adju-dicar como cuestión pura de derecho.
Finalmente, la etapa culminante ante la Comisión Estatal es el producto de todo el proceso que se plasma en la certifi-cación. Finalizado el conteo de todos los votos —sea en vir-tud del escrutinio general a través de las actas, más la adju-dicación de papeletas protestadas y no adjudicadas, o me-diante el recuento y examen de las papeletas— la Comisión Estatal certificará los resultados y declarará electo para cada cargo al candidato que haya recibido el mayor número de votos. A tal efecto, expedirá como constancia un certifi-cado de elección. Art. 6.009 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3269. Este certificado pone punto final al escrutinio o al recuento, según sea el caso. Antes de emi-tirse, la Comisión Estatal debe haber cumplido su obligación de pasar juicio sobre las papeletas protestadas y las no adju-dicadas, corregir errores aritméticos y, en los casos en que hay recuento, revisar las papeletas adjudicadas por las Juntas de Colegio.
Esta certificación, más que un simple documento, es una recopilación de todos los votos que, conforme a derecho, de-*132bieron contarse por la Comisión Estatal. Refleja las opera-ciones del escrutinio general o del recuento. Obviamente no está fundada en un proceso adversativo que haya trascen-dido la faz de los documentos electorales. Descansa en la presunción de validez que acompaña a cada voto emitido. En los votos recusados, la presunción de legitimidad impugnada por la acción del recusador queda restablecida con la contra-declaración que, bajo juramento, presta el elector. P.P.D. v. Barreto Pérez, supra.
La certificación, no obstante, no significa que la validez de cada voto esté definitivamente adjudicada. Cuando el candidato derrotado, según el escrutinio general o el re-cuento, considere que ocurrieron irregularidades que de probarse alterarían el resultado de la elección, puede instar una acción de impugnación conforme a lo dispuesto en el Art. 6.014 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3274. En esa acción puede cuestionar la validez de los votos que, conforme a la Ley Electoral de Puerto Rico, debían ser contados o anulados. Ello incluye los votos recusados que contengan una contradeclaración y los votos protestados. En esa etapa judicial —juicio de novo, cuyos contornos precisa-remos después— su cuestionamiento puede estar fundado en prueba extrínseca o cualesquiera planteamientos de derecho apropiados.
El Art. 6.014 de la Ley Electoral de Puerto Rico antes mencionado concede al Tribunal Superior jurisdicción original para considerar las impugnaciones. Aunque el precepto es lacónico, para que pueda instarse la impugnación es nece-sario que la Comisión Estatal haya certificado los resul-tados. Antes no puede incoarse la acción. Sánchez Fuentes v. C.E.E., 123 D.P.R. 102 (1989), opinión concurrente y disi-dente.
Según expuesto, el Art. 6.003 de la Ley Electoral de Puerto Rico, supra, requiere que se cuente el voto recusado siempre que contenga la contradeclaración del elector reque-*133rida por el Art. 5.031 de dicha ley, supra. Su segundo párrafo prescribe que si “posteriormente a una elección se demos-trare que una papeleta recusada fue votada por una persona o elector sin derecho a votar en ella, la Comisión ordenará la anulación de su voto así como la rectificación del escrutinio”. 16 L.P.R.A. see. 3263.
En vista de que la ley no provee la investigación del voto recusado más allá de la faz de la papeleta, el escrutinio sólo habrá concluido cuando se cuenten todos los votos que deben adjudicarse o anularse conforme la faz de la papeleta y los documentos electorales. Bajo este esquema legal, la única forma de un candidato demostrar que un elector —cuyo voto fue recusado— no tenía derecho a emitir el sufragio es el procedimiento de impugnación. Idéntico trámite se sigue respecto a los votos anulados, sean por recusación, protesta o decisión de la Comisión Estatal, uno de sus organismos o su Presidente.
Con esta perspectiva en mente, examinemos primera-mente el ámbito del juicio de novo. Después analizaremos los distintos señalamientos de error levantados por Granados Navedo para seguir, en lo posible, su orden lógico.
) — I >

Juicio de novo ; su alcance y efectos

El Art. 1.016 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3016, dispone en lo pertinente a una demanda de impugnación que el “Tribunal Superior celebrará una vista en su fondo, recibirá evidencia y formulará las deter-minaciones de hecho y conclusiones de derecho que corres-pondan”. (Énfasis suplido.) Exploremos sus contornos.
El récord taquigráfico del tribunal de instancia refleja que en las vistas se suscitó una extensa polémica sobre la naturaleza e impacto evidenciario del procedimiento. En sus comienzos no hubo problema alguno. Tanto el tribunal como los abogados de las partes coincidieron en que se trataba *134—en nombre y apellido— de un juicio de novo. Sin embargo, a lo largo del litigio —y aun en los alegatos ante este Foro— se manifestó un curioso patrón de inconsistencias en cuanto a su concepción y alcance.
Notamos que esas discrepancias afloraban cuando la re-presentación legal de Granados Navedo preguntaba a los testigos sobre los trámites habidos ante la Comisión Estatal o intentaba someter evidencia documental allí originada. De ese modo, a base de la postura que asumiera finalmente el tribunal en cuanto a determinado planteamiento, se resolvía su admisibilidad. Esta dinámica forense es natural. Obvia-mente está motivada por el interés particular de cada liti-gante en prevalecer. Tampoco es nueva. Ya en P.S.P. v. Com. Estatal de Elecciones, supra, pág. 409 esc. 4, habíamos dicho: “Los alegatos en los recursos ante nuestra considera-ción ilustran esta proposición. Así, advertimos que según la ganancia electoral que mediante determinado señalamiento de error e interpretación se puede lograr, los partidos polí-ticos comparecientes nos proponen, sin reparo alguno en po-siciones antagónicas e inconsistentes adoptadas en otros es-critos, un enfoque restrictivo o liberal, la aplicación o no de la doctrina de incuria (laches), y otros”.
La cuestión amerita una breve exposición y aclaración. Comprender que táctica forense no es equivalente a técnica jurídica nos ayuda a juzgar con mayor ecuanimidad. “La justicia no es sólo pleito. No se reduce al proceso, donde tie-nen ocasión, a veces lucida, de manifestarse la técnica, la preparación, cuando no la argucia. Ganar un pleito ‘a favor de la letra’ suele ser fácil. Hacer prevalecer la justicia ‘contra la letra’, apoyado en la razón, es mejor ocasión de éxito profesional, en el que no se trata de declarar equivocada a la ley, sino de algo más profundo.” P. Fernández Viagas, Togas para la Libertad, Córcega, Ed. Planeta, 1982, pág. 257.
El Ledo. Rafael Escalera Rodríguez —coabogado de Acevedo Pérez— inició el debate al objetar una pregunta del *135Lcdo. Alex González —uno de los abogados de Granados Na-vedo— dirigida al Presidente de la Comisión, licenciado Ro-dríguez Estrada, en torno a una sesión investigativa cele-brada por la Comisión Estatal el 21 de noviembre sobre las papeletas de doble marca. El licenciado Escalera Rodríguez adujo que se estaba presentando prueba nuevamente y que “la evidencia que desfiló ante la Comisión e[ra] totalmente irrelevante”. T.E. Superior, págs. 300-301. En una etapa más adelantada del litigio se refirió al procedimiento de im-pugnación como “una revisión instada por el candidato de la culminación de las decisiones administrativas que le afec-tan”. (Énfasis suplido.) íd., pág. 650. Concluyó que “la única prueba que podemos admitir y considerar aquí, es aquella prueba de los casos que se le presentaron a la Comisión, de los señalamientos de error que se le hicieron a la Comisión y que la Comisión tomó una determinación sobre ello”. íd., pág. 652.
El Lcdo. José Ángel Rey —coabogado de Báez Galib— por su parte postuló que podría traerse prueba que se hu-biese presentado ante la Comisión Estatal mediante el testi-monio de testigos. En cuanto a la admisibilidad de las trans-cripciones con declaraciones de esos testigos, condicionó su aserto. Expuso que aunque podría utilizarse la transcripción de los procedimientos en la Comisión Estatal, sólo podría hacerse como prueba de impugnación y no como prueba directa. T.E. Superior, pág. 304. Acto seguido, el licenciado Es-calera Rodríguez reiteró “que el r[é]cord de la prueba que desfiló ante la Comisión es irrelevante aquí . . .”. íd., pág. 305.
Más adelante el tribunal expuso su posición. Concluyó que la prueba podría ser la misma o distinta, pero que sólo examinaría la que ante él se presentara en el juicio de novo. T.E. Superior, págs. 307-309. Luego medió una aclaración del Ledo. David Rivé —abogado del Presidente de la Comi-sión— en torno a las dos (2) maneras de revisar una actúa-*136ción administrativa: la tradicional (o evidencia sustancial) mediante revisión del récord que tuvo ante sí el organismo administrativo y el juicio de novo. íd., págs. 309-310. El li-cenciado Rey, contrario a su idea anterior, argumentó que en el juicio de novo no podría traerse evidencia que no tuvo ante sí la Comisión Estatal. A su entender, el elemento definidor del juicio de novo era la garantía de la figura de un nuevo juzgador con la encomienda de pasar juicio sobre la misma evidencia que tuvo el organismo administrativo. íd., págs. 310-311.
Ante estas variadas posturas, el tribunal otra vez inter-vino y planteó que en “el juicio [de novo], a base de la misma prueba, desfilada nuevamente, el Tribunal resuelve si la con-clusión, no si la prueba, no si la base. . .”. T.E. Superior, pág. 311. Para ilustrar ese concepto, a modo de ejemplo dio el caso del Tribunal de Distrito donde en época pasada, por no haber fiscal, el juez actuaba en doble capacidad. “All[í] no se eleva transcripción, no se eleva nada, el detalle de lo que ocurrió no se eleva, sino que los mismos testigos van y decla-ran nuevamente ante el nuevo Juez, y el nuevo Juez dice a base de la prueba desfilada ante m[í], confirmo, revoco o mo-difico al Tribunal inferior.” íd. Concluyó que “[s]e recibe la misma prueba, los mismos testigos y se llega a una conclu-sión que puede ser igual o distinta”. (Énfasis suplido.) íd., pág. 312.
A esta altura del debate, la intervención de uno de los abogados del Comisionado Electoral González Rodríguez pa-rece dar la clave de la naturaleza sui géneris de este juicio de novo. El Ledo. Manuel Herrero García insistió en que el Pre-sidente de la Comisión “tendría que testificar sobre todos los hechos que ocurrieron allí, no sobre su análisis, pero sobre los hechos que ocurrieron allí que [é]l vi[o] y que presenció, la prueba . . .”. (Énfasis suplido.) T.E. Superior, pág. 313.
Sobre este particular, el tribunal dictaminó que en un juicio de novo no se “cita al Juez para que declare”. T.E. *137Superior, pág. 313. El licenciado Herrero García reiteró que el caso era muy particular y que los codemandados Báez Galib y González eran partes. íd., pág. 314.
Subsiguientemente, el tribunal formuló una teoría exclu-yente: “Yo repito que los compañeros se lean lo que es un juicio [de novo], [vis-d-vis], lo que es una apelación de ré-cord. Es como si no hubiera ocurrido nada en el proceso ad-ministrativo. Eso es un juicio [de novo], como si allá no hu-biera ocurrido nada. Es como en el campo dicen borrón y cuenta nueva, y aquí estamos usando el juicio [de novo] y revisando la determinación administrativa, y es o lo uno o lo otro”. (Énfasis suplido.) T.E. Superior, págs. 475-476.
Ante este Foro apelativo, la posición escrita de los abo-gados de Báez Galib y de Acevedo Pérez es algo diferente a la que propusieron en la vista en instancia. Con corrección y mayor exactitud, señalan:
El carácter de juicio [de novo] que tiene el pleito de impug-nación de elección, claro está, no quiere decir que las partes pueden hacer caso omiso de los procedimientos y adjudica-ciones que se llevaron a cabo en la Comisión. Lo único que significa un juicio [de novo] es que el tribunal no viene obli-gado por la prueba que desfiló en la agencia, pudiendo recibir prueba nueva y debiendo llegar a sus propias conclusiones, respecto a las cuestiones que la ley le encomienda decidir en una acción de impugnación de elección. El juicio [de novo] no convierte a la Comisión en una institución superflua. Cf. Vélez Quiñones v. Srio. de Instrucción, 86 D.P.R. 755 (1962); y Ayala Alicea V. E.L.A., [118 D.P.R. 507 (1987)]. Alegato de los recurridos, pág. 46.
Como muy bien indicó el licenciado Herrero García, es-tamos ante un proceso muy 'peculiar. Su planteamiento iba dirigido a cualificar las expresiones del tribunal de instancia, en cuanto a que en el juicio de novo no declara el juzgador que tuvo ante sí la controversia. La aclaración procedía. No podemos olvidar que, bajo el esquema adjudicativo de la Ley Electoral de Puerto Rico, el Presidente de la Comisión *138puede ser protagonista de unos hechos —y por ende testigo potencial de los mismos (T.E. Superior, pág. 39U)— y además, en las circunstancias en que interviniere por no haber unanimidad entre los Comisionados Electorales, con-vertirse en juez y parte. Definitivamente ello no representa la situación típica que configura el derecho penal o adminis-trativo, donde el adjudicador —juez u oficial examinador— no es total o parcialmente protagonista, actor o participante en los hechos que dan motivo a la controversia que él mismo adjudica.
Las incidencias del debate antes reproducido nos obligan a pronunciarnos brevemente sobre la naturaleza del juicio de novo y los elementos que lo diferencian de otros procedi-mientos de revisión judicial. Tal definición es esencial por su impacto en cuanto a la admisibilidad de los documentos y transcripciones de las reuniones deliberativas e investiga-ciones y determinaciones de la Comisión Estatal y sus orga-nismos delegados, la aplicabilidad o no de la doctrina de cosa juzgada e impedimento colateral por sentencia, y además, sobre el ejercicio eficaz de nuestra función revisora.
Como punto de partida tenemos la regla general precep-tiva de que las determinaciones de hecho de las agencias ad-ministrativas —que estén apoyadas en evidencia sustan-cial— son concluyentes para los tribunales. Bajo este enfo-que clásico o tradicional, el juicio independiente y evaluativo de los tribunales es limitado. De ordinario, en ausencia de una disposición estatutaria, los procedimientos de revisión judicial están restringidos a lo que surja del récord del pro-cedimiento llevado a cabo en la agencia administrativa o en el tribunal de instancia. Esto implica que el foro judicial revi-sor no podrá recibir nueva evidencia.
La revisión de novo, que no debe confundirse con un jui-cio de novo, se caracteriza por un enfoque intermedio. El propio estatuto que la autoriza limita expresamente la revi-sión a la evidencia sometida ante el tribunal administrativo. *139El organismo revisor no recibe nueva evidencia, sino que so-pesa otra vez la evidencia desfilada y compilada por el orga-nismo administrativo para examinar si las determinaciones de hecho, más que razonables, son correctas. S.G. Bryer y R.B. Stewart, Administrative Law and Regulatory Policy, Boston, Little, Brown & Co., 1985, págs. 202-204 y 216-217; D.P. Rothschild y C.H. Koch, Jr., Fundamentals of Administrative Practice and Procedure, Virginia, Michie Bobbs-Merrill, 1981, págs. 726-727; Nota, De Novo Judicial Review of Administrative Agency Factual Determinations Implicating Constitutional Rights, 88 (Núm. 7) Colum. L. Rev. 1483 (1988); V.S. Netterville, Judicial Review: The “Independent Judgement” Anomaly, 44 (Núm. 2) Calif. L. Rev. 262, 278-279 (1956).
Existe, además, una corriente que se aparta de la regla general de revisión y le reserva a los foros judiciales una amplia facultad para ejercer su juicio independiente. Esta excepción aplica cuando se trata de un juicio de novo, de gé-nesis estatutaria, o cuando se demuestra que los procedi-mientos no cumplieron con los requisitos del debido proceso de ley.
El juicio de novo se diferencia del juicio o vista previa ante un tribunal o agencia administrativa por razón de la evidencia recibida, hechos considerados, asuntos o contro-versias levantadas y, claro está, los remedios o cursos de ac-ción a seguir.
Conscientes de esta dicotomía, bajo nuestra Ley Electoral, “juicio de novo” significa dilucidar nuevamente el asunto. En ese sentido, la impugnación de una elección, más que una simple revisión del récord administrativo de un pro-cedimiento anterior en la Comisión Estatal, consiste de un enjuiciamiento amplio y completo de las controversias. Puede, por ende, producirse nueva prueba documental y tes-tifical. Pero ciertamente el juzgador no puede hacer caso omiso de ese récord y negar la admisibilidad de prueba refe-*140rente a los procedimientos y hechos acaecidos en dicho orga-nismo administrativo.
Por estas mismas consideraciones, en estas instancias y por excepción, no cabe recurrir y aplicar la doctrina de cosa juzgada o impedimento colateral por sentencia. Véanse: American Heritage Life Ins. Co. v. Heritage Life Ins. Co., 494 F.2d 3, 9 (5to Cir. 1974); Matter of Kjos, 346 N.W.2d 25, 29-30 (1984); Freedom Sav. and Loan Ass’n v. Way, 757 F.2d 1176, 1180 (11mo Cir. 1985); 1B Moore’s Federal Practice Sec. 0.416 [3.-2], págs. 523-524.
En resumen, un juicio de novo en acciones de impugna-ción de candidato implica que todos los extremos pertinentes y relativos a las alegaciones y causa de acción están abiertos a la consideración del tribunal revisor como si se planteara por primera vez. Son anchas, pues, las puertas del recinto judicial para recibir y adjudicar aquellos planteamientos re-lacionados con la causa de acción. En materia probatoria puede desfilarse nueva prueba y, además, cabe toda eviden-cia documental —transcripciones de reuniones de la Comi-sión Estatal, etc.— si se demuestra su pertinencia.
Bajo este prisma y desde este estrado apelativo, distinto al tribunal de instancia y a la mayoría del Tribunal, las hemos mantenido abiertas. Con vista a los documentos ele-vados con los autos originales —con dedicación y estudio— hemos arribado a nuestras propias determinaciones en cuanto a aquellas controversias que tratan sobre prueba do-cumental. P.P.D. v. Admor. Gen. de Elecciones, supra. En su evaluación, estamos en la misma posición que el foro de ins-tancia. Torres Arzola v. Policía de P.R., 117 D.P.R. 204, 213 (1986); Pueblo v. Uriel Álvarez, 112 D.P.R. 312, 318 (1982); Castrillo v. Maldonado, 95 D.P.R. 885, 889 (1968); West India Mach. v. Srio. de Hacienda, 89 D.P.R. 115 (1963); Central Igualdad, Inc. v. Srio. de Hacienda, 83 D.P.R. 45 (1961).
Una última aclaración al respecto. En conformidad con el Art. 1.017 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. *141sec. 3016b, la función revisora de este Tribunal está limitada a “cuestiones de derecho”. Ese ámbito de revisión pautado legislativamente es similar al que constantemente ejercemos al considerar decisiones en otros tipos de procesos civiles, criminales o administrativos.
En tales instancias la norma no nos descualifica. Reitera-damente hemos resuelto que constituye una cuestión de de-recho precisamente evaluar si las determinaciones de hecho están sostenidas por la prueba. Pueblo v. Cabán Torres, 117 D.P.R. 645, 653 (1986); Ruiz v. San Juan Racing Assn., 102 D.P.R. 45, 52 (1974); Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545, 552 (1974); Rodrigo v. Tribunal Superior, 101 D.P.R. 151, 154-155 (1973); López v. Junta Planificación, 80 D.P.R. 646, 672 (1958); Villaronga, Com. v. Tribl. de Distrito, 74 D.P.R. 331, 345 (1953); Ortega v. Com. Industrial, 73 D.P.R. 191, 194 (1952).
La opinión mayoritaria, después de caracterizar como amplio el juicio de novo dispuesto en la Ley Electoral de Puerto Rico en acciones de impugnación como la de autos, resuelve que en “aquellos casos en que la determinación de-penda principal o exclusivamente de una cuestión de dere-cho electoral especializado”, el tribunal de instancia deberá “guardar la usual deferencia al organismo administrati-vo . . .”. (Énfasis suplido.) Opinión mayoritaria, pág. 20.
Es incomprensible y errónea esa directriz al foro de ins-tancia. Discrepamos. Ese aserto categórico, si bien está en consonancia con la clásica doctrina de deferencia a los orga-nismos administrativos apuntalada en sus experiencias y co-nocimientos especializados (expertise) en determinada mate-ria —M & V Orthodontics v. Negdo. Seg. Empleo, 115 D.P.R. 183, 188-189 (1984); Quevedo Segarra v. J.A.C.L., 102 D.P.R. 87, 96 (1974); Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966)— se abstrae de la naturaleza del derecho aquí en juego y de las características particulares de la Co-misión Estatal. Tampoco cualifica ni identifica cuáles son los *142“casos en que la determinación dependa principal o exclusi-vamente de una cuestión de derecho electoral especia-lizado . . Opinión mayoritaria, pág. 20.
Esa visión es contraria al tratamiento jurisprudencial brindado en casos de naturaleza electoral que tocan íntima-mente el derecho constitucional al voto. P.N.P. v. Tribunal Electoral, 104 D.P.R. 1, 10 (1975). Ello responde a que la Comisión Estatal es un organismo administrativo —según lo reconoce la propia opinión mayoritaria— que está sujeta a “presiones e intereses partidistas” (opinión mayoritaria, pág. 19) y, además, que las decisiones de su Presidente —afiliado al partido que controla el Poder Ejecutivo— son el resultado de una peculiar función dual de juez-parte.
No estamos, pues, ante la típica agencia administrativa que por su pericia y especialidad es acreedora a la “usual deferencia” en cuestiones de derecho. Así, en el pasado, en situaciones similares a la que hoy nos enfrentamos, sin vaci-laciones hemos cumplido con el deber judicial indelegable de adjudicar las controversias constitucionales. Por esta razón muy sabiamente el legislador denominó la intervención judicial “juicio de novo” y lo dotó de un ancho ámbito procesal y sustantivo. No debemos confundir este procedimiento con uno de revisión de novo. Menos, crear del vacío un nuevo enfoque de revisión que, en su aplicación, cercena el ámbito jurisdiccional del Poder Judicial.
Según demostraremos, la opinión mayoritaria está apun-talada en una malentendida deferencia hacia la Comisión Es-tatal en materia de “derecho electoral especializado” y en una presunción evidenciaría de que Acevedo Pérez fue ele-gido en forma debida. Ello realmente responde a la visión limitada de revisión de novo y no a la de juicio de novo. Bajo la misma, la suerte de Granados Navedo ante el tribunal de instancia está fatalmente sellada.
*143VII

Admisibilidad de los documentos, papeletas, archivos y transcripciones de las deliberaciones y acuerdos de la Co-misión Estatal

El Art. 1.008 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3016, en lo pertinente y como regla general, dispone que “todos los récords, escritos, documentos, ar-chivos y materiales de la Comisión serán considerados como documentos públicos y podrán ser examinados por cualquier comisionado o persona interesada”. (Énfasis suplido.) Por otro lado, su Art. 1.006(c) impone a la Comisión Estatal el deber de mantener constancia fiel y exacta de sus reuniones y acuerdos. Dispone que:
(c) Se tomarán las minutas de cada reunión y se presenta-rán éstas en la siguiente reunión para la aprobación de la Co-misión. Se llevará un récord taquigráfico y/o magnetofónico de los trabajos, debates y/o deliberaciones de la Comisión. El récord se transcribirá a la mayor brevedad posible, una vez requerido por cualquier miembro de la Comisión, certificán-dose luego de ser transcrito. (Énfasis suplido.) 16 L.P.R.A. sec. 3014(c).
Estos preceptos reflejan el carácter público de los récord taquigráficos, archivos, escritos, etc. de la Comisión Estatal! Como tales, para fines evidenciarios —una vez identificados y establecida su pertinencia— bajo la Regla 71 de Evidencia, 32 L.P.R.A. Ap. IV eran y son documentos admisibles como excepción a la regla de prueba de referencia. Regla 65(H) de Evidencia, 32 L.P.R.A. Ap. IV. La confiabilidad especial que gozan dichos documentos es el fundamento de su admisibili-dad. Los mismos constituyen evidencia prima facie de los hechos en ellos consignados. E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, págs. 418 y 439; Pueblo v. Millán Meléndez, 110 D.P.R. 171 (1980); Atiles Moreu, Admor. v. McClurg, 87 D.P.R. 865 (1963); Negrón v. Corujo, 67 D.P.R. 398 (1947).
*144Bajo esta categoría es obvio que, de jure, todas las trans-cripciones de las reuniones, los acuerdos y las resoluciones de la Comisión Estatal o de su Presidente eran y son admisi-bles. En este extremo erró el foro de instancia al negarse a admitir, por considerarlos irrelevantes, los récord y las transcripciones de las reuniones de la Comisión Estatal du-rante el recuento (Identificaciones 66 a 71, demandante) in-dependientemente de que las mismas tuvieran algunas la-gunas debido a dificultades en la grabación. T.E. Superior, págs. 316 y 318. La pertinencia de esos documentos a las alegaciones de la demanda es tan obvia que no amerita ulterior elaboración. Esa admisibilidad y pertinencia no debe confundirse con su valor y efecto probatorio.
De paso, resulta altamente intolerable e inexplicable que la Comisión Estatal no haya adoptado las medidas técnicas y salvaguardas necesarias para cumplir con este mandato le-gislativo. ¿Cómo es posible que un área tan importante y sensitiva adolezca de esta deficiencia?
De igual modo eran admisibles las papeletas, los distintos expedientes, los sobres, las listas, las actas, los documentos, los impresos del terminal del computador de la Comisión Es-tatal y demás piezas debidamente identificadas contentivas de los documentos y trámites relacionados con aquellos elec-tores que votaron, incluso los acogidos al sistema de inser-ción manual de sus nombres en las listas y demás escritos confeccionados durante el escrutinio y recuento.
Hemos tomado estas identificaciones —cuya legitimidad no está en entredicho— como prueba presentada y no acep-tada por el foro de origen. El procedimiento seguido por la representación legal de Granados Navedo así lo configura claramente. El mismo es equivalente a una oferta formal de prueba. De este modo, resulta claro que tales identifica-ciones constituyen documentos ofrecidos y no admitidos que forman parte del récord y autos originales elevados. Nos ha permitido desde este estrado apelativo evaluar su importan-*145cia y valor probatorio para así determinar si dicha prueba justificaba un resultado distinto. Véase Chiesa, op. cit., pág. 28.
Nos referimos específicamente a la admisibilidad de las identificaciones 1,2,3,4 y 5, demandante (maletines que con-tienen todas las papeletas anuladas en blanco y las protes-tadas no adjudicadas por la Comisión Estatal, por distintos motivos, incluso iniciales de electores); las identificaciones 6-36 y 39-55, demandante (expedientes de los electores que votaron añadidos a mano, algunos de los cuales contienen sus papeletas, tarjetas de identificación electoral, tarjetas de permiso para votar y otros documentos rechazados por la Junta Especial); las identificaciones 37 y 38, demandante (maletines del material de votos arrestados); las identifica-ciones 57 y 58 (papeleta de nominación directa, write-in); la identificación 59, demandante (papeleta del Precinto 12, Unidad 7, Colegio de Toa Baja); la identificación 60, demandante (exposición de perito John F. McCarthy), y las identifica-ciones 72-140, demandados (certificaciones del Secretario de la Comisión sobre acuerdos, expedientes de varios electores, sus declaraciones juradas, distintos sobres, hojas de con-sultas y el fluj ograma de 14 de noviembre de 1988).
Toda esta evidencia presentada por Granados Navedo y Acevedo Pérez, y cuya admisibilidad —según lo acepta la mayoría— es incuestionable (opinión mayoritaria, pág. 63), conjuntamente con la testifical, ha sido objeto de nuestro más esmerado examen, estudio y evaluación. A la luz de la misma y de las orientaciones de las partes, sin necesidad de trámite ulterior, hemos logrado reconstruir el presente mo-saico electoral cuya obra está taraceada principalmente de vidrios rojos y azules.
*146VIII

Capacidad y legitimidad (“standing”) de Granados Na-vedo; su alcance

El tribunal de instancia resolvió, a la luz de la norma establecida en Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975), y reiterada en E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983), que el candidato impugnador no tenía capacidad jurídica para reclamar la vindicación de derechos de terceros. Otra vez incidió.
Más allá de la abstracta teoría política, en nuestra pano-rámica constitucional el ejercicio del voto no es otra cosa que un mandato inspirado en la confianza del candidato. En esen-cia, por sus efectos apareja una función representativa jurí-dica.
La capacidad de un candidato derrotado para en su de-manda de impugnación invocar a nombre propio el valor del voto de los electores que lo endosaron en las urnas está ci-mentada en el derecho al sufragio, principio inherente a nuestro sistema democrático de gobierno. Constituye el mandato legal —expreso y tácito— que desde los inicios, ló-gica y naturalmente, deriva todo voto a favor de un candidato o partido político. “Puede admitirse que el derecho al voto lleva consigo el derecho a que ese voto se cuente en favor de los candidatos para quienes fué depositado.” Martínez v. Junta Insular de Elecciones, 43 D.P.R. 413, 425 (1932).
Como tal, en casos de impugnaciones electorales en los tribunales, implica legitimidad (standing) para reclamar los efectos de ese voto, ya sea a través del candidato o mediante la comparecencia directa del elector. Cualquier otra conclu-sión tornaría en mítico e ilusorio el sufragio. A título de interpretación, no podemos alejarnos de esa doctrina cons-titucional. Rehusamos divorciar y cercenar los derechos de Granados Navedo o de Acevedo Pérez de los de aquellos elec-tores que los respaldaron.
*147Esta interpretación no es privativa nuestra. La misma fue expuesta hace tiempo por el Tribunal Supremo de Es-tados Unidos al decidir que “los derechos de los electores y los derechos de los candidatos no son susceptibles a una clara separación; las leyes que afectan a los candidatos, al menos teóricamente, siempre tienen un efecto correlativo sobre los electores”. (Traducción y énfasis nuestros.) Bullock v. Carter, 405 U.S. 134, 143 (1972). “Al evaluar las restric-ciones impuestas a un candidato, es esencial examinar con prisma realista la extensión y naturaleza de su impacto so-bre los electores.” (Énfasis suplido.) íd. Por ende, “al consi-derar el criterio de revisión judicial apropiado, no carece de apoyo la identificación [(identifying)] de los intereses de los candidatos con los de los electores”. Clough v. Guzzi, 416 F. Supp. 1057, 1066 (D. Mass. 1976). Después de todo, “es difícil desunir los respectivos derechos de los electores y los candi-datos, y al analizar las limitaciones impuestas a los candi-datos, los tribunales deben evaluar su impacto sobre los elec-tores, véase, e.g., Anderson v. Celebrezze, 460 U.S. 780, 786-788, 103 S.Ct. 1564, 1568-1569, 75 L.Ed.2d 547 (1983) . . .”. (Traducción y énfasis nuestros.) Bachur v. Democratic Nat. Party, 836 F.2d 837, 840 (4to Cir. 1987).
Pero hay más. El marco conceptual inmerso en toda ac-ción judicial de impugnación —por su cardinal importan-cia para nuestra herencia democrática— es hacer valer la pureza de los resultados comiciales y reivindicar los votos de todo elector. “Si como resultado de unas irregularidades eleccionarias se declara erróneamente ganador a un candi-dato, está en juego algo más que la frustración del candi-dato perdedor; la cuidadanía habrá perdido la habilidad de imponer su voluntad a través del proceso electoral. Por ende, aseverar que una demanda de impugnación es simple-mente un procedimiento adversativo entre el candidato per-dedor y el ganador oficialmente certificado es malinterpretar la raison d’etre de una demanda de impugnación y desmere-*148cer la importancia que la Legislatura ha estimado en la cer-teza de las elecciones. Una demanda de impugnación, como repetiremos, es una acción mediante la cual el candidato impugnador cuestiona propiamente la realización de la elección. Al presentar esa impugnación el candidato habla por todo el electorado, tratando de asegurar que todo el pro-ceso democrático haya funcionado adecuadamente y que la voluntad del electorado se ha cumplido.” (Énfasis suplido y en el original, y traducción nuestra.) Foster v. Evert, 751 S.W.2d 42, 43-44 (1988).
No es convincente, pues, la conclusión del tribunal de ins-tancia de que Granados Navedo no tiene capacidad (standing) para apoyar su impugnación en los derechos constitu-cionales de los electores que votaron a su favor. Sobre este extremo, los argumentos de los recurrentes Acevedo Pérez y Báez Galib tampoco son persuasivos. Aducen que “no existe un solo elector que hubiera acudido ante la Comisión [Esta-tal] en momento alguno a reclamar ante ésta los derechos que pretende esgrimir el demandante, y ni siquiera a alegar que su derecho al sufragio hubiera sido perjudicado de forma alguna”. Alegato de los recurridos, pág. 22.
Este razonamiento es circularmente erróneo. ¿Cómo po-dían comparecer esos electores si nunca se les notificó el re-chazo y la anulación de sus votos por la Junta Especial o Comisión Estatal? ¿Cómo, si ignoraban ese hecho, puede pretenderse que acudieran a la Comisión Estatal a recla-marlo? Más aún, con respecto a las doscientas siete (207) papeletas llamadas arrestadas, ¿en qué momento pudieron haberlo hecho los electores si precisamente fue el mismo 7 de diciembre —horas antes de que Acevedo Pérez fuera certifi-cado— que el Presidente de la Comisión, licenciado Rodrí-guez Estrada, a ruego del Comisionado Electoral Báez Galib (P.P.D.), decidió anularlas? Estas interrogantes nos suplen la contestación. Explican satisfactoriamente las razones para que ni uno solo de los electores cuyas papeletas y votos *149fueron arrestados y anulados —y otros votos que Granados Navedo reclamó— no acudieran antes a la Comisión Estatal a vindicar sus derechos. Simplemente nunca fueron notifi-cados. Desconocían que habían sido despojados de sus votos. ¿Desde cuándo el derecho al voto es renunciable por ignorancia?
Más grave aún, tampoco el propio tribunal de instancia notificó mediante edictos u otro medio análogo eficaz a los electores sobre el procedimiento judicial, aun cuando deter-minó que Granados Navedo no tenía capacidad para invocar sus derechos. Sólo hizo un novel llamado a través de sus abo-gados a unos electores que habían acudido al foro federal. Ello no es suficiente ni subsana las infracciones al debido proceso de ley.
Aun bajo los criterios científicos de Zachry International v. Tribunal Superior, supra, procedía. Allí resolvimos que ‘“[ejxisten cuatro factores que el Tribunal toma en cuenta al determinar la capacidad para invocar los derechos de otros: (1) el interés del litigante; (2) la naturaleza del derecho invo-cado; (3) la relación existente entre el litigante y las terceras personas; y (4) la factibilidad de que los terceros puedan ha-cer valer tales derechos en una acción independiente y . . . [u]na decisión concediendo o negando capacidad en un caso en particular dependerá de la existencia o no de tales fac-tores’”. íd., pág. 272.
Además, allí adelantamos que el principio rector de los tribunales en casos en que se planteen derechos de terceros será el ejercicio de su discreción en uno u otro sentido, de-pende de la trascendencia del derecho afectado y de la im-portancia de los intereses en conflicto. Después, en Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980), reite-ramos ese enfoque. Subsiguientemente, en E.L.A. v. P.R. Tel. Co., supra, expresamos que la tendencia actual es decidi-damente hacia la liberalización y simplificación de las normas que rigen la capacidad para demandar {standing). *150Bajo este prisma doctrinario, y por el interés público que reviste la cuestión, es innegable la capacidad y legitimidad activa de Granados Navedo para reclamar derechos de ter-ceros. Nos explicamos.
Primero tiene, obviamente, un interés legítimo y directo en la cuestión. R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 182. Está en controversia la elección al cargo de Alcalde de la ciudad de San Juan en la cual él es uno de los candidatos.
Segundo, no existe discusión sobre la naturaleza fundamental del derecho invocado. El ejercicio del sufragio consti-tuye la piedra angular de nuestro sistema democrático. Dis-tinto a la Constitución federal, en Puerto Rico el derecho al voto está protegido constitucionalmente mediante un man-dato directo de la Asamblea Constituyente, preceptivo de que las “leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal...”. (Énfasis suplido.) Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 261. Esta particularidad aumenta sustancialmente el diámetro de la lupa judicial puertorriqueña en materia electoral.
Aunque el tribunal de instancia reconoció en su Sentencia de 2 de febrero de 1989 (Caso Núm. RE-89-88, Exhibit I, pág. 4) que “[n]o existe en la Constitución de los Estados Unidos una cláusula similar”, aun así —en apoyo de sus dic-támenes— inexplicablemente citó casos federales exposi-tivos de que esa Constitución no confiere a ningún ciudadano el derecho al sufragio y que el derecho al voto per se no está constitucionalmente protegido.
Tercero, la relación existente entre Granados Navedo como candidato demandante y las terceras personas cuyos derechos invoca es muy estrecha. Ciertamente, reclama los derechos de aquellos electores que votaron por él y de otros que muy bien pudieron haberlo hecho.
*151Cuarto, de las cuarenta y ocho (48) piezas documentales objetadas y erróneamente decretadas inadmisibles por el tribunal de instancia —identificaciones 6-36 y 39-55, deman-dante— sólo unas cuantas correspondían a demandantes en el foro federal (Caso Núm. 88-2023). Por ende, no es posible que todos los restantes electores, como otros terceros con-cernidos, comparecieran al Tribunal Superior a reclamar sus derechos.
Como anteriormente expusimos, a esos otros electores nunca se les notificó válidamente la anulación de sus votos, ni en el momento de efectuarse ni al expedirse la certificación el 7 de diciembre. ¿Cómo pretender que en el corto término de diez (10) días que fija la Ley Electoral de Puerto Rico —Art. 2.001 (16 L.P.R.A. sec. 3051, in fine)— para estas acciones pudieran comparecer a impugnarla bajo “la capacidad para iniciar o promover cualesquiera acciones legales al amparo de [la] Declaración de Derechos y Prerrogativas de los Elec-tores . . .”?
La única solución pragmática, constitucional y justa es que el candidato impugnador pueda reclamar los efectos de los votos de los electores que lo endosaron. Aquí, Granados Navedo lo hizo en su demanda. En esa. gestión judicial legíti-mamente puede presentar los expedientes y documentos re-lacionados con esos electores y, de ser necesario, presentar como testigos a aquellos que voluntariamente quieran com-parecer.
A la luz de los valores verdaderamente en juego, la capa-cidad de Granados Navedo para invocar el “jus tertii” es incuestionable. Las razones que tradicionalmente se han es-grimido para justificar la determinación de incapacidad para el reclamo de derechos de terceros no están presentes en el caso de autos. No albergamos dudas de que Granados Na-vedo está en condiciones de argumentar adecuadamente los derechos de esos electores. Éstos, a su vez, no se encuentran en posición ideal para hacerlos valer.
*152Esta capacidad fue reconocida hace años en nuestro re-pertorio jurisprudencial. Así, en P.P.D. v. Admor. Gen. de Elecciones, supra, este Tribunal no tuvo reparos en acoger y atender en sus méritos una demanda de impugnación del candidato perdidoso Samuel Cepeda (P.P.D.) sin que tuvie-ran que unirse como partes indispensables los electores que lo endosaron. Específicamente, revocamos la decisión de la Comisión Estatal de anular los votos de los electores Héctor Ramírez Aponte y María Morales Meléndez —emitidos a favor de dicho candidato del P.P.D.— ante su alegación de que esa determinación “priva[ba] al elector de su derecho al voto y al candidato y el partido del efecto de su ejercicio”. (Én-fasis suplido.) Peticiones ante la Junta de Revisión Electoral, Párrafo 7, Casos Núms. JR-80-280 y JR-80-283 de 18 y 19 de diciembre de 1980. Si sobre este extremo la Ley Electoral de Puerto Rico sigue siendo la misma, ¿qué razón justi-ficaría apartarnos de esa jurisprudencia y aplicar una norma distinta al caso de autos? Sinceramente, no existe una sólida base doctrinaria para variarla judicialmente y establecer distinciones donde no las hay.
Aclarada la capacidad y legitimidad (standing) de Gra-nados Navedo para reclamar la validez de los votos de los electores que lo endosaron, examinemos la corrección de la conclusión del tribunal de instancia relativa al impedimento para hacerlo por razón de la regla general sobre acuerdos unánimes.

X


Acuerdos unánimes; regla general, sus excepciones y efec-tos

En P.S.P. v. Com. Estatal de Elecciones, supra —con miras a “evitar planteamientos de sorpresa, cambios poste-riores para obtener ventajas, asegurando la estabilidad, cer-teza y pulcritud comicial” (id., págs. 412-413)— refren-*153damos la adopción de normas reglamentarias previas y el descargo de las labores de la Comisión Estatal en el escruti-nio o recuento, por delegación, a través del establecimiento de mesas con representantes de cada partido político me-diante el criterio de votación unánime. íd., págs. 414-417. No obstante aclaramos que, para que esa delegación fuera vá-lida, la misma tenía que estar sujeta a “criterios predetermi-nados” de la Comisión Estatal (íd., pág. 417), pues en último análisis lo verdaderamente importante era y es “que el pro-ducto final sea depurado y rubricado por la autoridad final correspondiente”. íd. Bajo un criterio de uniformidad, como “regla general, entonces, un Comisionado no puede desaten-derse y hacer caso omiso de los acuerdos y reglas válidas adoptadas previamente por unanimidad”. íd., pág. 410. Fi-nalmente, esa visión sirvió de nota de cierre en su proyección prospectiva cuando dijimos que:
La importancia que reviste para la democracia y el imperio de la ley la recta observancia, en lo posible, de la regla previa-mente aprobada no debe subestimarse ni debilitarse. A nivel constitucional representa las aspiraciones y derechos de todo un pueblo, a nivel legislativo el interés de quienes temporal-mente —a veces potencialmente candidatos a reelección— os-tentan la confianza del pueblo; y a nivel de la Comisión los intereses de los partidos políticos. Sin embargo, no es una norma de imperativos absolutos susceptible de aplicarse, como solución mágica, a toda situación que surja. S[ó]lo pro-cederá en aquellos casos en que el resultado final sea justo, equitativo, balanceado y jurídicamente correcto. Nunca po-drá servir de norma para conculcar derechos, menos de la naturaleza aquí envuelta. (Énfasis suplido.) P.S.P. v. Com. Estatal de Elecciones, supra, págs. 446-447.
Reafirmamos el sustrato de esos pronunciamientos. Ahora bien, unanimidad no es sinónimo de uniformidad, de legalidad y, menos, de concluyente. No todo acuerdo uná-nime de la Comisión Estatal o de uno de sus cuerpos dele-gados goza de modo absoluto de esas características. Como excepción, sobre cualesquiera acuerdos pesan las limita-*154ciones “dimanantes de la Constitución, o de la Ley, o de un reglamento previamente aprobado”. P.S.P. v. Com. Estatal de Elecciones, supra, pág. 412. No puede ser de otro modo.
Bajo la regla de unanimidad, no cabe sostener la anoma-lía de acuerdos disímiles o diferentes para situaciones bási-camente iguales. Cuando la Comisión Estatal actúa y delega sus funciones no puede pretender separarse de las acciones de sus organismos subordinados. En sus proyecciones tridi-mensionales —como cuerpo colegiado y miembros entre sí, en su relación con el Presidente, y en las funciones que de-lega— su mano derecha no puede ignorar lo que hace la izquierda. La Comisión Estatal no puede generar una pater-nidad múltiple de esa índole o convertirse en la hidra de mu-chas cabezas de la mitología griega.
En nuestros precedentes judiciales aflora la premisa sub-yacente de que la conducta vinculante tiene que ser jurídica-mente eficaz y válida. Por lo tanto, si el acuerdo unánime celebrado por los Comisionados Electorales o sus cuerpos delegados es nulo, ilegal o inconstitucional, el mismo puede ser cuestionado, atacado o impugnado sin que ello constituya una violación a la regla vinculante de unanimidad.(4)
*155También, en cuanto a ciertos acuerdos adoptados previa-mente por unanimidad, consistente e invariablemente hemos resuelto que ello no impide que un comisionado electoral, por razón de “discrepancias bona fide sobre la inter-pretación o alcance de una regla o acuerdo así aprobado, plantee en ese limitado contexto el asunto ante la Comisión, para que se actúe afirmativamente .... ‘[L]a misma vara de medir debe usarse en ambos casos’”. P.S.P. v. Com. Estatal de Elecciones, supra, pág. 410.
Resolver que la regla de unanimidad es de carácter abso-luto, erga omnes y vinculante en todo caso, imposibilitaría la administración del sistema electoral con la participación se-ria y responsable de los funcionarios de colegio y demás re-presentantes de los partidos. ¿Qué funcionario se atrevería a dar su consentimiento en una situación dudosa, sabiendo que con ello estaría maniatando inexorablemente a su partido y a todos sus candidatos? Esta pregunta nos lleva a la interro-gante medular del asunto: ¿cómo propiciar y fomentar que los acuerdos, a todo nivel, sean justos y legales? La res-puesta ya existe en la jurisprudencia citada. Lo lógico, razo-nable y constitucional es condicionar la regla de unanimidad a que los acuerdos estén fundados en criterios de legalidad.
Para entender la razonabilidad y dinámica de este enfo-que basta recordar, en el caso de autos, la solicitud del licen-ciado Báez Galib de 7 de diciembre. En esa fecha pidió a la Comisión Estatal que reconsiderara su determinación anterior de 29 de noviembre —que éste había refrendado— en torno a la revisión de las papeletas de doble marca anuladas unánimemente por los funcionarios de mesa de los Precintos 1, 2 y 3 de San Juan. El Presidente de la Comisión accedió. Exhibit 37, demandante.
*156También, la historia y otros precedentes electorales son aleccionadores. Igual sucedió en el caso P.S.P. v. Com. Estatal de Elecciones, supra (Recurso 0-80-646). Allí, el entonces Comisionado Electoral Acevedo Pérez (P.P.D.) pidió a la Co-misión Estatal que adjudicara como válidas las papeletas vo-tadas por los electores fuera del cuadrante de la insignia del P.P.D. (“pavazos”). En revisión, revocamos la negativa del Administrador y de la Junta Revisora Electoral aun cuando el propio Acevedo Pérez previamente había suscrito y apro-bado el 12 de noviembre de 1980 la Regla 11 del Escrutinio que decretaba nulas tales marcas. íd., págs. 425-435.
También en el mismo caso (Recurso 0-80-647) —promo-vido por el P.N.P.— sostuvimos que la Regla 60 del Reglamento para las Elecciones Generales de 1980 (en adelante Reglamento de Elecciones de 1980), aprobado el 1ro de octu-bre —sobre la adopción de acuerdos por mayoría y no por unanimidad— era ilegal y que el P.N.P. no estaba impedido de cuestionarla aunque había votado a favor de esa en-mienda. P.S.P. v. Com. Estatal de Elecciones, supra, págs. 416-418.
Una nota adicional. Resolver que no se pueden cuestionar aquellas decisiones unánimes tomadas en la Comisión Esta-tal equivale realmente a renunciar a nuestra función judicial revisora. “Reconocerle este poder implícito a la Junta Insular es convertirla en el tribunal más poderoso de Puerto Rico.” (Énfasis suplido.) Partido Popular v. Junta Insular Elecciones, 63 D.P.R. 296, 332 (1944), opinión del Juez Asociado Señor Todd, Jr.
Asimismo convertiríamos en incontrovertible —jure de jure— la presunción de corrección de las determinaciones administrativas de la Comisión Estatal. Los peligros de ese enfoque de infalibilidad electoral son evidentes.
Expondríamos al naufragio los derechos de electores en un área de por sí sensitiva y cuyo organismo, de facto en las decisiones cruciales, está bajo la égida de un funcionario afi-*157liado y simpatizante del partido del Primer Ejecutivo. Y, además, estableceríamos una norma carente de sustancia ad-judicativa propia. Ello es así si recordamos que la regla des-cansa sólo en la unanimidad —que es un criterio cuantita-tivo— y no toma en cuenta necesariamente criterios de or-den cualitativo, a saber, si tales determinaciones son con-formes a la Constitución, a la ley y a los reglamentos. Por-que, en última instancia, la norma rectora en estos asuntos no es precisamente la unanimidad, sino la observancia de un cauce adecuado para proteger el derecho constitucional al voto y, en caso de su anulación, que se haya garantizado al elector el debido proceso para defenderlo. En otras palabras, en el caso de autos la unanimidad no puede de ninguna ma-nera subsanar las violaciones a los derechos constitucio-nales, legales o reglamentarios de los electores que votaron por Granados Navedo. Igual enfoque se impone en cuanto a los que favorecieron a Acevedo Pérez.
En resumen, erró el ilustrado foro de instancia al eregir ab initio como obstáculo procesal y sustantivo la barrera ab-soluta de la regla de unanimidad. Bajo esta óptica concentré-monos en los méritos de las distintas alegaciones de Gra-nados Navedo.
X

Admisibilidad de expedientes y papeletas de electores aña-didos a mano y el debido proceso de ley

Con estos precedentes judiciales y criterios jurídicos en mente evaluamos la admisibilidad de las papeletas presen-tadas por Granados Navedo y rechazadas por el tribunal de instancia. Las mismas son parte de miles de votos deposi-tados en las urnas en las pasadas elecciones en virtud de la enmienda al Reglamento de Elecciones de 1988, sancionada por este Tribunal en P.N.P. y P.I.P. v. Rodríguez Estrada, supra. Esta enmienda estableció un procedimiento especial *158mediante el cual se le permitió votar a aquellas personas que, aunque no aparecían como electores hábiles en las listas electorales, presentaron evidencia y alegaron su derecho a votar. Estos votos, por su propia naturaleza y por el pronun-ciamiento unánime de este Tribunal, serían votos recusables. No podría ser de otro modo. La recusación estaría fundada en un cuestionamiento desde “el punto de vista sustantivo o de fondo, esto es, si fue o no votada ilegalmente la papeleta por no reunir el elector todos los. requisitos que le hubiesen habilitado como tal”. Molina v. Barreto Pérez, supra, pág. 516.
Coincidimos en que la Comisión Estatal podía delegar en una junta especial la misión de determinar la cualificación de los electores añadidos a mano. De hecho, nuestro mandato judicial requería la revisión minuciosa de todos los docu-mentos de la Comisión Estatal antes de determinar si más de dieciocho mil (18,000) electores cualificaban para votar bajo ese sistema. Sin embargo, esa delegación no podía ser ilimi-tada ni el proceso concluir ahí. A todos los electores recha-zados, aunque su impugnación fuese unánime, debió notifi-cárseles dicha determinación en algún momento posterior para que tuvieran la oportunidad de defender sus votos. Re-petimos, como expresáramos en Molina v. Barreto Pérez, supra, págs. 516-517, “la adjudicación sustantiva o en su fondo de una papeleta recusada es un proceso por naturaleza distinto al trámite ordinario y normal seguido durante el es-crutinio eleccionario. Exige la existencia de una mecánica de adjudicación plenaria que trasciende la faz de la papeleta, de índole adversativa, rodeada de las garantías mínimas del de-bido proceso de ley tales como notificación al elector, citación de testigos y desfile y apreciación de prueba, ante la Comi-sión Electoral o su examinador”.
No podemos ahora exigir menos. Sobre la recusación, dijimos en P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 227, que “es un entredicho contra la validez del voto. Si *159bien no lo anula de primera intención, su propósito es preci-samente anularlo”. Añadimos que “[c]onsiderada la natura-leza fundamental del derecho al voto y el hecho de. que la recusación ha de permitir que se conozca cómo vota el elector recusado, las disposiciones de ley que permiten y regla-mentan la recusación, tanto en cuanto a los fundamentos en que pueda basarse como en cuanto al procedimiento para ello, deben ser de estricto cumplimiento”. íd., pág. 229.
Y, finalmente, concluimos que “el elector debe tener am-plia oportunidad de defender su voto. La Ley Electoral con-sagra entre los derechos y prerrogativas de los electores ‘ga-rantía a cada persona del derecho al voto, igual, libre, directo y secreto’. Art. 2.001, inciso 2 (16 L.P.R.A. sec. 3051(2)). Ello está en armonía con el mandato constitucional. Para que esa garantía sea efectiva, el elector cuyo voto se impugna debe tener derecho a contradecir la recusación, Art. 5.034 (16 L.P.R.A. sec. 3234), y a comparecer y ser oído en la vista en que se examine y pueda adjudicarse la procedencia de la recusación. A ese fin, debe ser citado con suficiente antela-ción y de manera efectiva. No debe bastar, a este efecto, un mero diligenciamiento negativo de una citación. Debe que-dar demostrado que se hicieron esfuerzos razonables para notificarle. El valor de un voto no puede hacerse depender de unas diligencias incompletas que en ocasiones son hechas por personas que pudieran tener mucho interés en que dicho voto no se cuente”. (Énfasis suplido.) P.P.D. v. Admor. Gen. de Elecciones, supra, págs. 232-233.
Para justificar la ausencia total de este debido proceso de ley, Báez Galib y Acevedo Pérez sostienen que la Comisión Estatal no tenía que notificarle a los votantes rechazados, ya que las papeletas de votos añadidos a mano no eran “recu-sadas” y, al rehusarlas la Junta Especial, no se estaba anu-lando su voto. Aducen que sólo se determinaba que el elector no estaba autorizado a votar fuera de la lista. Alegato de los recurridos, págs. 39-40.
*160El argumento de que tales papeletas no eran recusables choca directamente contra la conclusión del Juez Presidente Señor Pons Núñez en P.N.P. y P.I.P. v. Rodríguez Estrada, supra. Esta conclusión fue producto de un análisis a la luz de la enmienda al reglamento introducida por el Comisionado Electoral Meléndez Rivera (P.I.P.) que, en lo pertinente, dis-ponía:
“Se le entregará la papeleta de votación, se le entintará como corresponde a todo votante y antes de depositar su voto será recusado. Dicha recusación tendrá que ser contradeclarada mediante la firma bajo juramento, siguiendo el procedimiento de recusació[n] de una declaración jurada en la cual el elector explica: (1) que es un elector con derecho a votar y (2) que su nombre ha sido excluido de las listas electorales por error atribuible a organismo electoral y (3) que el elector no ha vo-tado durante el período de votación, el cual entendemos co-mienza desde el domingo antes, ni por medio del voto adelan-tado, ni por medio de voto ausente ni de ninguna otra forma en ningún colegio electoral en la Isla de Puerto Rico, [en lo] refe-rente a la elección de los cargos electivos del 8 de noviembre de 1988.
[Dicha declaración jurada se incorporará a los materiales pertinentes del colegio, junto a la papeleta electoral así recu-sadla] ... y dicho voto no se adjudicará en el colegio electoral y se enviará al proceso de escrutinio general.]” (Enfasis su-plido.) P.N.P. y P.I.P. v. Rodríguez Estrada, supra, pág. 498.
Y así fue entendido e implantado por la Comisión Estatal. Aunque dicho organismo no notificó ni publicó los derechos de los electores a tono con este procedimiento (T.E. Superior, págs. 106-107), mediante Memorando de 29 de octubre de 1988 éste, por unanimidad (incluso el endoso del Presidente de la Comisión Rodríguez Estrada), internamente describió e instruyó a las comisiones locales, juntas y subjuntas de uni-dad y de colegio que “[p]ara efectos de recusación bastará la hecha encima del sobre, que no requiere ser contradecla-rada”. Exhibit 49, ambas partes, pág. 4. La razón para esta determinación es sencilla. En el procedimiento establecido, *161antes de la recusación el elector suscribía una declaración jurada, la cual por sus términos tenía esa equivalencia. Lo determinante no es el orden ni cuándo se llenase el impreso, sino la naturaleza del acto y que se verificase esa declara-ción jurada y la recusación.
La pretendida dicotomía esgrimida por los demandados Báez Galib y Acevedo Pérez en cuanto a que la Junta Especial no anulaba el voto, sino que simplemente determinaba que el elector no estaba autorizado a votar, representa un legítimo esfuerzo de un Iustitia erudito y un ingenioso juego de palabras, que no logra superar la viva realidad de que el resultado neto de la actuación de la Junta Especial era que dicho voto no se adjudicaba, esto es, quedaba invalidado.
La opinión mayoritaria resuelve, en relación con el proce-dimiento establecido por la Comisión Estatal para votar aña-didos a mano, que “en ningún momento se consideró conce-derle a estos electores la gama de derechos estatutarios y jurisprudenciales antes señalados. En todo momento se trató y se consideró esto como un procedimiento sui gé-neris”. Opinión mayoritaria, pág. 30. Nada más lejos de la verdad. En esta conclusión está la raíz del mal.
Esta mixtificación de conceptos es una inconcebible y evidente regresión en la escala de valores y trato igual a los derechos ciudadanos. Al así hacerlo, la mayoría del Tribunal ha creado electores de primera clase —por estar en las listas— y otros de segunda clase —omitidos de las mismas— por razón de los errores en la maquinaria electoral. Consti-tucionalmente el enfoque es impermisible. Bajo esas catego-rías, no podemos establecer limitaciones y resolver que los electores de primera clasé son acreedores a mayores oportu-nidades y a un debido proceso de ley distinto al que se le concede a los electores de segunda clase. Si en P.N.P. y P.I.P. v. Rodríguez Estrada, supra, rehusamos a priori esa dicotomía, menos podemos establecerla a posteriori. T.E. Supremo, págs. 77-78. De prevalecer ese enfoque resfrie-*162tivo, tendríamos que anular todos los votos de los electores añadidos a mano. íd., págs. 83-90.
Un examen minucioso de la prueba desfilada refleja que a alrededor de mil doscientos ochenta (1,280) electores se les rechazó el voto. La Junta Especial determinó que su exclu-sión de las listas estuvo conforme con lo establecido en la Ley Electoral de Puerto Rico, o por estar clasificados como inactivos, sin que se les notificara tal determinación. Así lo aceptan las partes. T.E. Supremo, págs. 9 y 91. En ausencia de esfuerzo alguno para que esos electores tuvieran conoci-miento de la anulación de su voto, tenemos que concluir que la actuación de la Comisión Estatal —o de la Junta Especial— fue de naturaleza confiscatoria y que les privó de la oportunidad y debido proceso de ley para probar la legalidad de sus actos. No puede prevalecer.
Y es que no podemos olvidar que el “rasgo definidor que impulsa el derecho al debido proceso de ley exige que de alguna manera la persona concernida sea tomada en cuenta cuando han de realizarse adjudicaciones o tomarse acciones gubernamentales, legislativas o ejecutivas que puedan ad-versamente afectarle. (1)".(5) Pueblo v. Bou Nevárez, 111 D.P.R. 179, 189 (1981), opinión concurrente.
En este extremo, la opinión mayoritaria nuevamente re-suelve bajo un supuesto erróneo, a saber, de que la “cuestión no se le planteó oportunamente a la Comisión Estatal antes *163de certificarse el resultado de la elección”. Opinión mayorita-ria, pág. 29. Según antes expusiéramos, uno de los Comisio-nados Electorales pidió a la Comisión Estatal que se notifi-cara a los electores rechazados para que, si lo deseaban, acu-dieran directamente al Tribunal. Identificación 70, deman-dante; T.E. Comisión, pág. 95.
Ese curso decisorio no nos impide entrar de lleno y adju-dicar la cuestión.
I — I X!

Causa de acción fundada en electores añadidos a mano “re-chazados” por la Junta Especial o la Comisión Estatal

Para resolver en buena juridicidad si la prueba presen-tada por Granados Navedo es suficiente y demostró sus ale-gaciones de que la Comisión Estatal directamente —o a través de la Junta Especial— erró al excluir determinados electores cualificados que votaron por él bajo el procedi-miento de añadidos a mano, debemos primero remitirnos a la declaración de Bauzá Escóbales, evaluarla posteriormente a la luz de unos principios evidenciarios aplicables y, final-mente, pasar juicio y dictaminar los casos en particular. En esa tarea hemos ponderado principios de raíces constitucio-nales, administrativas y evidenciarías que, como veremos, se entremezclan con importantes argumentos prácticos y de sentido común.
En su testimonio, Bauzá Escóbales explicó que la Comi-sión Estatal conservaba su registro electoral en un computa-dor con varios terminales de acceso. Se preparaban microfi-chas de esos récord y de las listas o impresos del computa-dor. La lista principal denominada “Alfa-Colegio” incluía, en orden alfabético, todos los electores asignados a los dife-rentes colegios. Determinado número de colegios componían la unidad electoral, para la cual también se producía alfabé-ticamente la lista Alfa-Unidad. A su vez, todas las unidades *164de un precinto se compilaban en una lista Alfa-Precinto. La Comisión Estatal revisaba periódicamente tales listas a base de las transacciones mensuales de los electores. Esos datos eran suministrados al computador y, así actualizados, se lle-vaban al archivo maestro. T.E. Superior, págs. 495-497.
Para el año eleccionario 1988, el archivo maestro se cerró el 11 de julio. Toda nueva transacción posterior se extendió hasta el 19 de septiembre, fecha en que se prepararon las listas de electores que habían activado sus récord. Además, la Comisión Estatal autorizó un procedimiento para acredi-tar a aquellos electores que entendían tener derecho a votar. T.E. Superior, págs. 497-499. En resumen, hubo tres (3) fuentes para la confección de las listas: principal o maestra, primera suplementaria e inclusión. íd., pág. 499.
Aclaró que no obstante estos procesos algunos electores quedaron fuera de las listas, porque las transacciones en las Juntas de Inscripción Permanentes (J.I.P.) tenían defectos de su faz —omisión o sustitución de una letra en los nombres o apellidos— y no entraron al sistema. A veces, cuando se detectaba ese tipo de error en el Centro de Cómputos de la Comisión Estatal podían haber transcurrido varios meses. Al final de ese trámite, la devolución del documento a la J.I.P. para que localizara al elector no era posible porque, entre otros factores, resultaba tardío.
Atestó que otras fallas pudieron deberse a defectos en la forma, e.g. transacciones que no eran procesadas por la Uni-dad de Control de Calidad. T.E. Superior, págs. 500-503.
Para subsanar las situaciones de electores que no apare-cían en las listas, Bauzá Escóbales atestiguó que el proyecto aprobado por la Comisión Estatal de Solicitud de Inclusión por Omisión autorizó que esos electores pudieran presentar su reclamáción ante las comisiones locales a través de la J.I.P. Cuando los ciudadanos presentaban su tarjeta de iden-tificación debidamente perforada en el espacio correspon-diente a las elecciones de 1984, la J.I.P. buscaba en sus docu-*165mentos para ver si había alguno que validara el reclamo de los ciudadanos. De no encontrar tal documento entre sus ré-cord, J.I.P. tenía que solicitarle a la Secretaría de la Comi-sión Estatal de Elecciones en San Juan que localizara cual-quier documento que así pudiera demostrarlo. Si se encon-traba, una vez validado ese derecho, se le incluía como elector cualificado. La Comisión Estatal entonces notificaba a la Comisión Local y, a través de ésta, se ingresaba al elector en la lista de inclusión preparada por la Comisión Estatal hasta' el 31 de octubre.
Cualquier elector que hiciera una reclamación con poste-rioridad al 31 de octubre no entró en esa lista preparada por el computador de la Comisión Estatal. En estas situaciones la Comisión Local tenía autorización para preparar unas listas a mano que debían entregar directamente a los cole-gios electorales. La razón para ello fue que no hubo tiempo suficiente, al extenderse el proceso hasta el 4 de noviembre, para que esos casos vinieran a San Juan, se prepararan las listas y se remitieran a los colegios. T.E. Superior, págs. 503-504.
Bajo este procedimiento, para poder ejercer su derecho al voto el 8 de noviembre el elector debía, si se le había pre-parado el documento en la Comisión Local, comparecer a la unidad electoral con una copia del mismo y su tarjeta de identificación electoral. Allí le llenaban y entregaban el for-mulario 01221 —tarjeta amarilla de autorización— para que pasara al último colegio de la unidad. Ahí presentaba su tar-jeta electoral, más la tarjeta de autorización amarilla, pres-taba una declaración jurada, firmaba la lista de electores, le perforaban la tarjeta de identificación electoral, le entinta-ban el dedo y le entregaban sus papeletas. También le entre-gaban un sobre especial para que, sin sellarlo, pusiera en su interior las papeletas una vez votadas. El elector debía salir de la caseta con las papeletas dobladas. Después debía depo-sitarlas junto con la tarjeta de identificación electoral y la de *166autorización en el sobre especial. El sobre especial tenía im-presa una declaración jurada que debía ser cumplimentada y firmada por el elector, y la recusación al dorso para ser fir-mada por el recusador.
Una vez se sellaba el sobre especial, se ponía dentro de un sobre mayor que también contenía todos los sobres espe-ciales de los electores que habían votado siguiendo el mismo sistema. Oportunamente, esos sobres mayores eran remi-tidos a la Comisión Estatal, ya que las papeletas no podrían adjudicarse en los colegios. T.E. Superior, pág. 508.
Este procedimiento pautado, por distintas razones, no fue observado en todos los colegios. En la mañana del día de las elecciones la Comisión Estatal comenzó a recibir quejas de que faltaban sobres especiales en los colegios. Lamenta-blemente no había más disponibles. Tampoco pudieron re-producirse esa mañana. Sólo se imprimieron limitadamente, como hojas separadas, los impresos correspondientes a las declaraciones juradas y las recusaciones que debían conte-ner los sobres especiales. Como sólo se reprodujeron una cantidad limitada resultaron insuficientes para todos los co-legios con problemas. T.E. Superior, págs. 509-510. En otros colegios, por error, los electores depositaron directamente las papeletas en las urnas y, en muchos, los funcionarios las mezclaron con las papeletas de electores que aparecían en las listas.
Estas situaciones tuvieron sus efectos durante el escruti-nio y recuento. Una vez la Comisión Estatal estableció la Junta Especial para atender los casos de electores añadidos a mano, sus miembros comenzaron a percatarse de las difi-cultades resultantes de la inobservancia del procedimiento descrito en algunos colegios.
De la reunión de la Comisión Estatal de 3 de diciembre de 1988 —Identificación 67— surge un diálogo en que, si bien los protagonistas no están debidamente identificados, se arroja luz sobre el particular. A tal efecto, en esa fecha la *167Comisión Estatal se confrontó con las situaciones que le pre-sentó la Junta Especial relacionadas con diecinueve (19) electores que, aunque tenían tarjetas de identificación electoral, sus récord no aparecían o figuraban clasificados como inactivos por el computador y habían votado en las elec-ciones de 1980 y 1984. Se discutieron esos casos y la posibili-dad de que, por fallas técnicas, la evidencia de las transac-ciones electorales procesadas se hubieren extraviado en la Comisión Estatal en vista de los “millones de documentos” que entraban al sistema. T.E. Comisión, págs. 15-20. En cuanto a las personas que aparecían inactivas por no haber votado en las pasadas elecciones, se llegó a sugerir incluso que ello podría deberse a que votaran en colegios distintos a los asignados o bajo el anterior sistema de añadidos a mano en 1984 (Colegios Especiales F-I). íd., págs. 41-47. Además, que algunos podían haber quedado fuera de las listas, porque el status “foto cero” lo impedía. íd., pág. 182. Finalmente, podemos concluir que esos casos fueron rechazados por la Comisión Estatal, porque sin conocer las razones específicas —aunque habían votado— aparecían inactivos en el impreso del terminal. íd., págs. 133-137.
La realidad y dinámica expuestas explican satisfactoria-mente porqué Bauzá Escóbales en su declaración judicial atestó —previo el examen de las identificaciones 19 y 93, Caso Núm. 2835, asignado así en el libro de la Junta Especial en que se registraban los sobres especiales— que G.M.A.,(6) Núm. electoral_, votó en el Precinto 4, Unidad 14; era un elector activo con derecho a votar. T.E. Superior, págs. 646-647. Esto motivó una objeción de los demandados Báez Galib y Acevedo Pérez en el sentido de que esta conclu-*168sión le correspondía hacerla al tribunal de instancia. T.E. Superior, pág. 648. Este planteamiento llevó a dicho foro a intervenir e inquirir sobre la mecánica seguida por la Junta Especial. A tal efecto, el testigo Bauzá Escóbales aclaró que la Junta Especial no siempre tuvo todos los sobres de los electores durante su evaluación. La información con que contó era la que provenía del terminal del computador a través de sus impresos (printout). íd., pág. 657. Cuando la Junta Especial comenzó sus trabajos carecían de esos im-presos. No fue hasta cuatro (4) o cinco (5) días después que se cambiaron los terminales que antes mostraban sólo la imagen y por cuya razón habían dependido de las anota-ciones a mano de los empleados. íd., pág. 658.
Con referencia al caso de G.M.A. explicó que, aparte del impreso del terminal (de 7 de diciembre) que tenía ante sí, tenía que usar las listas de exclusiones para ver si dicho elector aparecía en ellas. T.E. Superior, pág. 659. No pudo con-testar si el expediente que se utilizó para hacer la investiga-ción, una vez se inició, volvió a la Junta Especial. íd., pág. 661. Declaró desconocer si fue uno de los nueve (9) casos que trajo ante la Comisión Estatal el Comisionado Electoral González Rodríguez (P.N.P.) y que quedaron pendientes. íd., pág. 662. La Junta Especial originalmente evaluó los casos sin abrir los sobres especiales, pues recibieron sólo el expe-diente con la Hoja de Control y una fotocopia de esos sobres especiales. íd., pág. 668. No fue hasta el 14 de diciembre que la Junta Especial tuvo los expedientes de investigación se-parados que contenían los sobres especiales con las pape-letas. íd., pág. 669. Con las listas de excluidos podría deter-minar si habría que adjudicarlos o no. íd., pág. 677.
A base de este testimonio y explicación, el licenciado González —abogado de Granados Navedo— argumentó que la prueba de que una persona estaba clasificada como elector activo A en los terminales del computador de la propia Comi-sión Estatal establecía su derecho a votar. T.E. Superior, *169pág. 678. Luego de argumentarse, el tribunal de instancia resolvió finalmente que esos documentos no eran suficientes para derrotar la presunción de corrección administrativa de las actuaciones de la Comisión Estatal y de la Junta Especial de excluir a ese elector y que, por ende, eran inadmisibles, íd., pág. 695.
Más adelante, también a preguntas del tribunal de ins-tancia, Bauzá Escóbales explicó que en la investigación y de-terminación, además de los impresos del terminal (printout), la Junta Especial utilizó las peticiones de inscripción (normal o especial), las transferencias, las solicitudes de cambio en el registro, las listas y actas electorales de 1984, y las resoluciones de los tribunales. T.E. Superior, pág. 718. Tomaron en cuenta también las listas de exclusiones e inclu-siones. íd., pág. 719. Todos estos documentos regresaban a la Junta Especial y allí se determinaba si el elector tenía dere-cho a que se le validara su voto. A los electores que no se les reconocía ese derecho se les anotaba “rechazado” en el expe-diente, sin ulterior trámite en cuanto al sobre especial y a la papeleta que estaba en el archivo. íd., pág. 721.
De las identificaciones correspondientes podemos confir-mar que efectivamente los expedientes de la Junta Especial son una recopilación de todos los documentos y anotaciones resultantes de ese trámite. Contiene, como primer docu-mento, una Hoja de Control con el nombre de la persona, su número de registro electoral, precinto y unidad donde votó, su status según la investigación inicial, el informe de las dis-tintas unidades expositivo de si se había o no encontrado do-cumentos en el archivo de exclusiones, la solicitud de investi-gación por omisión, las lista y actas de noviembre de 1984, los casos posteriores al 1984, el sobrante del archivo general, las tarjetas sobrantes, el archivo y la lista de exclusiones o inclusiones, la Lista de TR o RU administrativa, y los docu-mentos entrados al control de calidad. Se marcaba o anotaba en el encasillado pertinente si aparecía o no dicho docu-*170mentó, lo cual se verificaba por los funcionarios de los par-tidos. Oportunamente, con vista a ese trámite la Junta Especial resolvía.

Erró el ilustrado tribunal de instancia. Así lo reconoce tímidamente la mayoría del tribunal, que opta por enviar el asunto al foro de instancia. Es innecesario. Expongamos los fundamentos.

Hemos demostrado la existencia de ciertas fallas e inefi-ciencias del propio sistema electoral, no atribuibles a los electores, que motivaron que los llamados impresos del terminal del computador y demás documentos oficiales no siem-pre reflejaran la realidad. Ello, como veremos, ocasionó que en múltiples instancias —por razones no explicadas adecua-damente por la Comisión Estatal— electores cualificados con tarjetas de identificación electoral y que votaron en las anteriores elecciones aparecieran inactivos o sin récord. No debe extrañarnos.
Existe la idea generalizada de que toda información pro-ducida por un computador es exacta y precisa. Esta verdad es relativa. Los computadores no son panacea que todo lo resuelven. Como criaturas del género humano, arrastran también sus limitaciones. En términos generales, un compu-tador está programado para realizar innumerables opera-ciones ordenadamente. En cuanto a eficiencia, se diferencia del ser humano en lo concerniente a la fantástica velocidad con que realiza su cometido. Acepta, almacena, procesa e in-tegra datos, y los devuelve por medio de una pantalla o de manera impresa (printout). Sin embargo, sólo es capaz de generar información que se le haya suministrado anterior-mente. Sigue fielmente las instrucciones o programas que se le ha brindado con gran precisión y, esencialmente, sin errores. Esto no garantiza la validez de los resultados. Como no crea hechos, pues meramente procesa datos, si la infor-mación con que se le alimenta es deficiente, incompleta o in-correcta, su incapacidad para producir y discriminar confie-*171vará que sus resultados sean igualmente deficientes, erró-neos o inexactos. Así también arrastrará todos los errores humanos cometidos en su operación. M.A. Dombroff, Dombroff on Demonstrative Evidence, Nueva York, John Wiley & Sons, 1983, pág. 186; G.P. Joseph, Modern Visual Evidence, Nueva York, Law Journal Seminars-Press, 1988, Cap. 7.
Con estas consideraciones elementales en mente, expon-gamos lo que la prueba estableció en cuanto a los impresos del terminal del computador (printout) de la Comisión Esta-tal. Surge que el computador clasificaba el status de los elec-tores del modo siguiente:
A = Activos; debía aparecer en las listas con derecho a votar
I = Inactivos
II = Inactivos (no votaron en 1980)
12 = Inactivos (no votaron en 1984)
Foto 1 = Con fotografía de la tarjeta electoral
Foto 0 = No aparece fotografiado en los récord de la Co-misión Estatal (T.E. Superior, pág. 494)
ER = Excluido por residencia (íd., pág. 378)
Se imponen unas expresiones en materia probatoria. La ausencia (“no existe récord”) del nombre de un ciudadano en los impresos del terminal del computador (printout) y demás récord de la Comisión Estatal establece la presunción de que no es un elector cualificado. Igualmente ocurre cuando los récord arrojan un status I (elector inactivo) o cuando no existe evidencia de que se hubiese gestionado una transferencia de precinto o reubicación de unidad electoral. Definitivamente, el computador genera evidencia susceptible de utilizarse para probar que ocurrió determinado evento como la inscripción, transferencia del elector o solicitud para que se le reactivara o excluyera por recusación u otras ra-zones. También puede considerarse como prueba de que no *172ocurrió el evento. Regla 65(F), (H) y (J) de Evidencia, 32 L.P.R.A. Ap. IV (Récord del negocio o actividad; Récord e informes oficiales; Ausencia de récord público).
Establecido así el hecho básico de no aparecer en los im-presos de los terminales del computador (“no existe récord”) o como elector inactivo o inscrito en otro lugar, sería manda-torio inferir que no era un elector cualificado. Ahora bien, estas presunciones son controvertibles. Puede presentarse evidencia —como se hizo en el caso de autos— para refutar o rebatir ese hecho presumido. Esa evidencia tendría el efecto de evitar que el juzgador hiciera tal inferencia —Chiesa, op. cit., págs. 39-48— e incluso probar sus cualificaciones como elector con derecho a votar. Concentrémonos, pues, en esa otra evidencia.
La más sobresaliente es la tarjeta de identificación electoral, documento oficial expedido por la Comisión Estatal en virtud de una petición de inscripción. Se introdujo en Puerto Rico como salvaguarda contra la impostura para “implemen-tar, fiscalizar y garantizar el sistema de colegio abierto ...”. P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 288 (1980), opinión concurrente y disidente. Constituye un requi-sito indispensable para ejercer el voto. Es de material plás-tico. Aparte del nombre y de la fotografía del ciudadano, como datos personales contiene —para la identificación fácil y precisa de su poseedor— la fecha de nacimiento, sexo, color de ojos y estatura. Indica asimismo las fechas de expedi-ción y de expiración, al igual que un número de control y las firmas del Presidente de la Comisión Estatal y del elector. Art. 2.009 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3059. Conjuntamente con la expedición de esa tarjeta, la Comisión Estatal “preparará una tarjeta de archivo con la fotografía del elector, la cual contendrá por lo menos, los *173mismos datos que la tarjeta de identificación”. íd. Cuando se expide un duplicado de la tarjeta, así ésta lo indica.(7)
Además de acreditar fehacientemente la capacidad po-tencial del ciudadano para votar, es igualmente evidencia de que el elector ha ejercitado antes el derecho al voto, pues así mandatoriamente se consigna en la perforación de los nú-meros 1 y subsiguientes que aparecen en su extremo inferior correspondientes a cada evento comicial. Dicha perforación produce en el material plástico una forma gráfica o figura distinta que identifica por separado cada una de las vota-ciones en las que su poseedor participó.
Tomamos conocimiento judicial de las distintas figuras con que se han perforado los números 1, 2 y 3 en las tarjetas de identificación electoral en las últimas tres (3) elecciones: (1) 1980, un trébol de cuatro hojas; (2) 1984, un corazón, y (3) 1988, un diamante. En síntesis, aunque la posesión de la tar-jeta de identificación electoral no da necesariamente derecho a votar, sí es evidencia prima facie de que su poseedor goza de esa capacidad y que ha ejercido ese derecho en determi-nados eventos comiciales.
En este sentido, incuestionablemente la tarjeta de identi-ficación electoral goza de un extraordinario valor evidencia-rio. En recta juridicidad no podemos ignorarla al momento de determinar —en unión a otros documentos— las cualifica-ciones de un sinnúmero de electores rechazados por la Junta Especial. De hecho, la prueba refleja que en muchos casos la Junta Especial, por no haberla tenido ante sí, no la tomó en consideración.
Lo expuesto nos permite dos (2) inferencias evidenciarías importantes en la solución del caso. Primero, la presentación *174de la tarjeta de identificación electoral, debidamente perfo-rada en los espacios correspondientes a las elecciones de 1980 ó 1984, es incompatible con una clasificación de elector inactivo I1 ó I2, fundada supuestamente en no haber dicho “elector votado” en esos años. Y segundo, esa perforación no es armonizable con la inexistencia de un récord (“no existe récord”) en los impresos del terminal del computador. Des-pués de todo, según indicado, la expedición de esta tarjeta está inextricablemente atada a una petición de inscripción, único trámite oficial para poseerla legalmente.
Al tener en mente este trasfondo fáctico y evidenciario, hemos podido evaluar —a base de la prueba documental identificada, admisible en evidencia, de carácter oficial y pro-veniente precisamente de los archivos y del computador de la Comisión Estatal— la procedencia y certeza de los re-clamos de Granados Navedo. Específicamente, para fines de la acreditación o rechazo de estos electores, hemos tomado en cuenta toda la información pertinente que se desprende de los documentos oficiales y aquellos otros adicionales pre-sentados e identificados como evidencia y que tuvo ante sí la Junta Especial o la Comisión Estatal.
No podemos refrendar una mal entendida presunción ad-ministrativa y sostener como correctas las determinaciones de rechazo de la Comisión Estatal o de la Junta Especial fundadas en que los impresos del terminal del computador consignan que “no existe récord” de un elector o lo clasifican II, no obstante haberse probado con la tarjeta de identifica-ción electoral todo lo contrario y que votó en las elecciones de 1980 y de 1984. El Estado no puede exigir semejante prueba diabólica a sus ciudadanos. El derecho constitucio-nal al sufragio no puede estar sujeto a errores burocráticos o a desaparecer en fracciones de segundos en la pantalla del computador. Esas determinaciones no pueden sostenerse, pues son arbitrarias, irrazonables e ilegales. Murphy Ber-*175nabe v. Tribunal Superior, 103 D.P.R. 692, 699 (1975), y casos citados.
La validación o no de estos electores, con vista a esa prueba, está fundada en los pronunciamientos vigentes esbo-zados en P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 241, a saber, que no toda irregularidad puede justificar la confiscación del voto; que un voto no puede “anularse, ni menguarse su validez, por fallas de las que no puede respon-sabilizarse al elector” (id., pág. 208); que los trámites de re-cusación son de estricto cumplimiento (id., pág. 229); que la obligación de supervisar el trámite administrativo corres-ponde a la Comisión Estatal y no al elector (id., pág. 244), y que, como organismo especializado, la Comisión Estatal debe prever y salvar las situaciones en que el elector —por su propio error, ignorancia o negligencia— cumplimenta un formulario en vez de otro, v.gr. solicitud de cambio o de transferencia en lugar de inscripción, y así aceptarlo. íd., págs. 246-247.
En las circunstancias apuntadas —sin existir razón al-guna para desviarnos de ese enfoque judicial liberal— hemos determinado la idoneidad del elector. En aquellos casos en que hemos estimado que en esta etapa la prueba es insufi-ciente para determinar, afirmativa o negativamente, la con-dición de elector cualificado o por quién votó, así lo hemos consignado.
Examinemos, pues, detallada y cuidadosamente la prueba documental que reflejan los distintos expedientes de la Junta Especial y, simultáneamente, expongamos nuestras conclusiones con arreglo a los criterios jurídicos antes ex-puestos.
N.C.A. —Núm. electoral_— (Identificaciones 6 y 104, demandante.) Votó en el Precinto 1, Unidad 2, Colegio 8, bajo el sistema de añadidos a mano. Al hacerlo entregó su tarjeta de identificación electoral y la tarjeta de autoriza-ción. La Junta Especial no le adjudicó su voto, porque el im-*176preso del terminal reflejaba un status de ER (excluida por residencia). En los récord de la Comisión Estatal aparecía inscrita como residente en la Calle Sol Núm._, Apto. _, con derecho a votar en el Precinto 1, Unidad 2, Colegio 6.
A base de un trámite de recusación jurada y fechada el 8 de abril de 1988, por decisión unánime de la Comisión Local de 28 de abril de 1988, se ordenó eliminarla como electora por no estar domiciliada en la anterior dirección. El diligen-ciamiento fue negativo en esa misma dirección y se autorizó notificarla mediante edicto.
Surge, sin embargo, que el Comisionado Electoral Gon-zález Rodríguez sometió a la Junta Especial una tarjeta ofi-cial de la Comisión Estatal —Forma CEE-F1; Autorización para corrección de otros datos pertinentes— suscrita por ella el 21 de julio de 1979, donde solicitaba que se le acredi-tara su cambio de domicilio al Condominio La Puntilla_, Apto._, San Juan. Su tarjeta de identificación electoral fue expedida el 30 de octubre de 1979 y aparece perforada en el espacio correspondiente a las elecciones de 1980, 1984 y 1988. Por razones inexplicadas, esa transacción electoral de transferencia no fue reportada en el sistema. Identificación 70, demandante; T.E. Comisión, págs. 73-74.
A la luz de lo expuesto, la determinación de la Junta Especial no puede sostenerse. La circunstancia representa sólo un cambio de domicilio dentro del mismo precinto y unidad electoral. Ella informó y tramitó el cambio de residencia y su corrección. Que no apareciera así en el sistema no es razón suficiente en derecho para negarle y confiscarle su voto. Art. 2.014 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3064.
Concluimos que es una electora cualificada y que su voto a favor de Granados Navedo debe adjudicarse. P.P.D. v. Admor. Gen. de Elecciones, supra, págs. 233-241.
*177E.B.R. —Núm. electoral_— (Identificaciones 7 y 109, demandante.) La investigación inicial lo clasificó como ER. En el expediente de la Junta Especial hay una nota ad-herida que, en manuscrito, expresa que quedó pendiente de verificar el 6 de diciembre de 1988 en la Secretaría de la Co-misión Estatal de Elecciones en San Juan.
Surge que fue excluido por la Comisión Local del Pre-cinto 2 por no estar domiciliado en el Edif._, Apto_, Residencial Las Casas, Santurce. El trámite de recusación se hizo también mediante diligenciamiento negativo. El 28 de marzo la Comisión Local autorizó su citación mediante edicto y el 19 de abril lo excluyó del Precinto 2.
Votó añadido a mano en el Precinto 1. En su declaración jurada suscrita en ese momento consignó que estaba domici-liado en_, Núm_, Pda_, Santurce. No fue recusado.
Desde el 8 de julio de 1988 había solicitado oficialmente su transferencia a su nuevo domicilio en el Precinto 1 y fue autorizado a votar por la Comisión Local del Precinto 104. En esa misma fecha se le expidió un duplicado de la tarjeta de identificación electoral Núm_.
Del Ap. 44 existente en el Recurso AC-88-571 ante este Foro —P.N.P. y P.I.P. v. Rodriguez Estrada, supra, del cual tomamos conocimiento judicial— surge una comunicación fe-chada el 22 de agosto de 1988, dirigida al Secretario de la Comisión, Néstor J. Colón Berlingeri, por Leonardo Flores Delgado, Supervisor de Control de Calidad, que acredita —entre otros— que este elector E.B.R. hizo su transferen-cia a tiempo e impartía las instrucciones correspondientes, pues esa transacción no había sido enviada a OSIPE para su actualización. El 11 de diciembre de 1988 el impreso del terminal (printout) lo clasificó como activo Al.
Obviamente lo es. Debe adjudicársele su voto a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
*178L.R.V. —Núm. electoral_— (Identificaciones 8 y 108, demandante.) Votó en el Precinto 1, Unidad 24, Colegio 6. La Junta Especial lo rechazó, pues no apareció en los casos problemas de 1984 ni entre las solicitudes de inclusión por omisión de 1988. No fue recusado. Para el 20 de noviem-bre, el impreso del terminal lo clasificaba como inactivo, con foto y sin haber votado en el 1980 (II). Para el 4 de diciem-bre, según el impreso del terminal suplementario, no había récord a su favor.
Nuevamente, para el 22 de diciembre figuraba codificado con status II, esto es, inactivo por no haber votado en las elecciones de 1980. Sin embargo, su tarjeta de identificación electoral refleja que fue expedida el 7 de julio de 1980 y que votó en esas elecciones y en las de 1984.
Concluimos que es un elector cualificado y que debe adju-dicársele su voto a favor de Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
F.R. Arzuaga —Núm. electoral_— (Identifica-ción 9, demandante.) Votó en el Precinto 1, Unidad 25, pape-leta íntegra por el P.N.P. En ese instante suscribió su decla-ración jurada como Amaro. La Junta Especial investigó su caso con el segundo apellido incorrecto de Arzuaga en lugar de Amaro, con dirección en el Condominio Sta-., Apto. _, Río Piedras. La rechazó a base de que al 21 de noviem-bre aparecía excluida por residencia (ER) en el impreso del terminal. Se consignaba otra dirección. No fue recusada al votar. Su tarjeta de identificación electoral aparece debida-mente perforada para las elecciones de 1980, 1984 y, claro está, 1988.
De la evidencia documental surge que la Junta Especial la investigó a base de un nombre incorrecto. Ello pone en entredicho la validez del rechazo. Adjudicamos su voto a Granados Navedo.
L.E.A.W. —Núm. electoral no aparece— (Identifica-ciones 10 y 110, demandante.) Votó en la Cárcel Regional de *179Bayamón. Inexplicablemente, tanto sn declaración jurada como su recusación aparecen firmadas por él. Para fines de-cisorios, no fue válidamente recusado. Fue rechazado por la Junta Especial porque no existía récord. Sin embargo, el im-preso de terminal (printout) posterior fechado el 11 de diciembre de 1988 consignó una clasificación de Al. Adjudi-camos su papeleta a favor de Granados Navedo.
J.A.N.S. —Núm. electoral_— (Identificaciones 11 y 115, demandante.) Votó en el Precinto 2, Unidad 2. No fue recusado. El 22 de noviembre de 1988 la Junta Especial no acreditó su idoneidad. Para el 21 de noviembre y 10 de diciembre de 1988 su status, según los impresos del terminal, era Código Al, activo y con foto.
Con anterioridad a las elecciones había pedido un cambio en la foto y, el 19 de septiembre de 1988, la Unidad de Exclu-siones de la Comisión Estatal, en su Informe de Inclusiones de Electores con corrección de datos, lo certificó.
En el exhibit 41, demandados —consistente de treinta y ocho (88) documentos (T.E. Superior, pág. 201)— existe una declaración jurada suscrita por este elector el 3 de diciembre de 1988, en donde hace constar que en junio de 1988 acudió a la J.I.P. Allí le llenaron una Solicitud de Cambio en el Regis-tro, Núm. Control 346327, para tramitar la corrección. Su tarjeta de identificación electoral fue expedida como dupli-cado el 17 de junio de 1988. Regresó de nuevo a la J.I.P. Aun así se le obligó a votar añadido a mano. Votó P.N.P. íntegro.
Este es uno de los casos que el Comisionado Electoral del P.N.P., González Rodríguez, argumentó el 7 de diciembre ante la Comisión Estatal. Insistió en que debía contarse y el Presidente de la Comisión, licenciado Rodríguez Estrada, denegó la petición bajo el fundamento de que no cambiaba el resultado.
Resolvemos que está cualificado y debe adjudicársele su voto a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
*180E.G.O. —Núm. electoral__— (Identificaciones 12 y 119, demandante.) Depositó su voto en el Precinto 2, Unidad 2. El 22 de noviembre de 1988 la Junta Especial no acre-ditó su condición de elector por no aparecer récord que lo evidenciara. El Comisionado Electoral del P.N.P., González Rodríguez, solicitó el 2 de diciembre que así fuera acredi-tado, pero el Presidente de la Comisión, licenciado Rodrí-guez Estrada, se negó.
En el impreso del terminal (printout) del 9 de diciembre de 1988 aparece su status Al y varios trámites previos reali-zados.
Anteriormente, desde el 25 de junio de 1988, había pedido corrección de datos (cambio de foto) y se le expidió dupli-cado de su tarjeta de identificación electoral, Núm. Control 186175. El 6 de octubre la Unidad de Exclusiones de Elec-tores, en su Informe de Inclusiones, certificó la procedencia de esa transacción.
Esta evidencia lo cualifica como elector y debe adjudicár-sele a Granados Navedo su voto. P.P.D. v. Admor. Gen. de Elecciones, supra.
C.A.D. —Núm. electoral_— (Identificaciones 13 y 114, demandante.) Emitió su voto en el Precinto 2, Unidad 2. El 22 de noviembre de 1988, la Junta Especial no acreditó su condición de electora. Aparece una nota escrita en el im-preso del terminal de que fue recusada el 18 de septiembre en 28455150 Suplementario y figura con nuevo número. Para el 5 de diciembre aparecía con status Al. Para el 8 de diciem-bre y el 22 de diciembre, en los impresos del terminal del Archivo Maestro Suplementario, figura como A3.
En la declaración jurada suscrita el 5 de diciembre de 1988 (exhibit 41, demandados) afirmó que, luego de aparecer su nombre en la lista de excluidos publicada en el periódico, acudió a la J.I.P., Precinto 2, Calle Fernando Calder; se reinscribió, se retrató nuevamente y se le expidió la tarjeta de identificación Núm. Control 292390 (duplicado). Aun así, *181fue obligada a votar bajo el sistema de añadidos a mano. Reside en la Calle_, Ext. Roosevelt, desde hace más de diez (10) años.
Esa evidencia tiende a sostener sus cualificaciones. Su voto debe adjudicársele a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
W.O.C. —Núm. electoral_— (Identificaciones 14 y 120, demandante.) Votó bajo el sistema de añadidos a mano con tarjeta de identificación electoral expedida el 13 de octu-bre de 1984 —debidamente perforada en esas elecciones— y la tarjeta de autorización oficial. Su caso fue referido a la Comisión Estatal por la Junta Especial.
Su código de status para el 21 de noviembre y el 12 de diciembre era activo con foto (Al). El 13 de noviembre de 1987 había solicitado oficialmente la transferencia de San Juan 2, Unidad 32, a San Juan 3, Unidad 6. Así fue autori-zado por los funcionarios de la Comisión Estatal. Los docu-mentos oficiales acreditan su idoneidad como elector. Debe adjudicársele su voto a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
M.E.L.H. —Núm. electoral_— Identificaciones 15 y 99, demandante.) La Junta Especial refirió su caso a la Comisión Estatal, porque aparentemente se excluyó de las listas al haberse duplicado su récord (ED). Su tarjeta de identificación electoral, expedida el 11 de agosto de 1980, refleja que votó en las elecciones de 1980 y 1984, y que apareció en la Lista Electoral de 1984.
Al emitir su voto el 8 de noviembre de 1988 en el Precinto 2, Unidad 25, Colegio 10, entregó su tarjeta de identificación electoral y la tarjeta de autorización. En el impreso del terminal (printout) de 22 de diciembre aparece con status de inactiva (II), por razón de no haber votado en las elecciones de 1980. Ello es irreconciliable con el hecho que se des-prende de su tarjeta electoral, esto es, que votó en las elec-ciones de 1980 y 1984.
*182De estos documentos concluimos que era una electora cualificada y que debe acreditarse su voto a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
F.C.R. —Núm. electoral_— (Identificación 16, demandante.) Votó en el Precinto 2, Unidad 28. El 23 de no-viembre de 1988 la Junta Especial no acreditó su condición de electora. En el impreso del terminal de esa fecha apareció como recusada (ER).
El resultado de esta evidencia es académico, pues su pa-peleta municipal aparece marcada únicamente a favor del candidato a asambleísta municipal Núm. 5 del P.I.P., Angel Ortega.
L.I.S.L. —Núm. electoral_— Identificaciones 17 y 118, demandante.) La Junta Especial rechazó su condi-ción de electora. Votó añadida a mano en el Precinto 3, Uni-dad 12. Tenía otro récord electoral con el Núm. electoral _ — mismo precinto y unidad— pero no votó bajo ese número.
El sobre especial correspondiente —Identificación 17— no contenía las papeletas. Hay una nota de los miembros de la Junta Especial expositiva de que se “tomó como error, como el caso 1890, el cual sí tenía derecho, en cambio este 1892, que a esta fecha no tiene aprobación, ya se depositaron las papeletas en la urna”.
Todo tiene a indicar que era una electora cualificada y que su voto, aunque sin quererlo, fue adjudicado prematura-mente. Se desconoce a favor de quién votó.
I.M.G.R., — Núm. electoral_ (Identificaciones 18 y 97, demandante.) La Comisión Estatal rechazó su condi-ción de electora. Según el impreso del terminal, para el 4 de diciembre no existía récord. Votó y entregó su tarjeta de identificación electoral y autorización sustituta.
Hay tres (3) impresos del terminal. El primero, de 25 de noviembre —con el Núm. electoral 81217— sin foto e inac-tivo (12), por no haber votado en las elecciones de 1984. Los *183otros dos (2) impresos, de 2 y de 12 de diciembre, tienen número distinto de elector (08635), ambos con foto y status ED (duplicado).
También hay una Solicitud de Cambio en el Registro (foto) oficial, cuya fecha no podemos precisar. Sin embargo, la situación queda aclarada, ya que le fue expedida tarjeta de identificación electoral el 19 de septiembre de 1988 que lógi-camente sólo aparece perforada en estas elecciones de 1988.
De esta prueba documental concluimos que es electora cualificada. Debe adjudicársele su voto a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
G.M.A. —Núm. electoral_— (Identificaciones 19 y 93, demandante.) Hay una nota adherida de Bauzá Escó-bales y demás miembros de la Junta Especial, de 19 de diciembre de 1988, en el sentido de que a esa fecha “[n]o apa-rece expediente”. Así lo declaró Bauzá Escóbales en el tribunal. T.E. Superior, pág. 646. Este elector votó y entregó su tarjeta de identificación electoral y la de autorización. La tarjeta de identificación electoral aparece legítimamente perforada para las elecciones de 1980 y 1984.
En el impreso del terminal (printout) de 7 de diciembre figura clasificado Al, esto es, elector activo con foto, e ins-crito en el Precinto 4. Según antes indicado, así lo declaró Bauzá Escóbales. T.E. Superior, págs. 646-647.
Con arreglo a nuestros pronunciamientos previos, no hay fundamento alguno en qué apoyar la decisión del foro de ins-tancia de que esta prueba no era suficiente para derrotar la presunción de corrección del acuerdo de la Junta Especial.
Según indicado, en el impreso del terminal no consta dato alguno para especular —como lo hizo el foro de instancia— de que fuera un elector recusado. Tampoco para sostener la determinación de la Junta Especial de rechazarlo porque no aparecía expediente o récord en el archivo de la Comi-sión Estatal. Su tarjeta de identificación electoral, que data de 1979, es demostrativa de que se inscribió para esa época. *184Después votó en las elecciones de 1980 y 1984.. La informa-ción y datos dimanantes del impreso del terminal del compu-tador y su status de Al obviamente significan que entró al sistema del computador. Es jurídicamente imposible negar esta realidad y no arribar a la inferencia lógica de que es-taba cualificado.
De la papeleta incluida en el sobre individual surge que emitió su voto íntegro bajo la insignia del P.P.D. Debe adju-dicársele a Acevedo Pérez. P.P.D. v. Admor. Gen. de Elec-ciones, supra.
M.B.B. — -Núm. electoral_— (Identificaciones 20 y 112, demandante.) La Junta Especial anotó que “[n]o apa-rece expediente”. Sin embargo, la evidencia demuestra que votó con tarjeta de identificación electoral expedida el 1ro de julio de 1988 y con la de autorización oficial. La papeleta fue íntegra al P.N.P. y depositada en el Precinto 4, Unidad 15, Colegio 9.
El impreso del terminal, para el 15 de diciembre, revela su condición de activo con foto (Al). Existe también unida una solicitud de cambios en el registro (Núm. Control 400266) que —aunque la fotocopia no revela su contenido— tiende a sostener una transacción electoral y la expedición de la tarjeta de identificación el 1ro de julio de 1988.
De esta prueba documental concluimos que era un elector cualificado. Debe adjudicársele a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
F.L.G.S. —Núm. electoral_— (Identificaciones 21 y 111, demandante.) El 28 de noviembre de 1988 la Junta Especial no acreditó su idoneidad como electora. En el im-preso del terminal de esa fecha se consignó a manuscrito: “E Residencia.” Sin embargo, en el impreso posterior de 22 de diciembre aparece como Al. En todos los impresos del terminal se consigna como dirección residencial la Calle _, Jardines Metropolitanos.
*185Suscribió una declaración jurada (Exhibit 41, deman-dados) haciendo constar que residía en la Calle-, Jardines Metropolitanos, Río Piedras, que era electora cuali-ficada y que votó íntegramente por el P.N.P. y su candidato Granados Navedo. Debe así adjudicárse.
Al votar consignó esa misma dirección, entregó su tar-jeta de identificación electoral perforada para las elecciones de 1980 y 1984, y también el permiso. Concluimos que no existe evidencia que sostenga su exclusión por residencia, que es electora cualificada y que debe adjudicársele su voto a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
Neidy D.N. —Núm. electoral _— (Identifica-ciones 22 y 100, demandante.) La Comisión Estatal rechazó su condición de electora bajo ese nombre, pues no apareció en las listas y actas de 1980.
Al votar, suscribió su declaración jurada con el primer nombre de Heidi, no Neidy. Entregó su tarjeta de identifica-ción electoral expedida el 17 de octubre de 1984 con su nom-bre correcto Heidi. Surge debidamente perforada en el es-pacio correspondiente a 1984, así como la autorización para votar.
En los impresos del terminal fechados 28 de noviembre y 8 de diciembre la buscaron como Neidy y figuraba como II sin foto. En el impreso del Archivo Maestro Suplementario de 5 de diciembre se consigna que “[n]o existe récord”. La razón para esta falla investigativa es evidente. En el impreso de 8 de diciembre hay una nota en manuscrito de que se debe verificar si la tarjeta electoral está perforada para 1980 y 1984, pues aunque poseía tarjeta de identificación electoral, para efectos de la Comisión Estatal nunca la ha tenido.
Aparentemente no se verificó. De lo contrario, la Comi-sión Estatal razonablemente no la hubiese rechazado. Hemos examinado la tarjeta de identificación electoral que de su faz resalta que es oficial y legítima. La determinación *186de la Comisión Estatal no puede prevalecer. Los documentos expuestos acreditan su condición de electora cualificada y ac-tiva desde el 17 de octubre de 1984.
Según el exhibit 41, demandados, el 5 de diciembre de 1988 suscribió una declaración jurada con su primer nombre Heidi, haciendo constar que residía en_(antes en Urb. Río Piedras Heights, Precinto 5, Unidad 3, en la cual votó en 1980, 1984 y 1988); que nunca recibió notificación de haber sido excluida; que cotejó las listas de excluidos publi-cadas por la Comisión Estatal y no encontró su nombre, y que deseaba que se adjudicara su voto íntegro por el P.N.P.
Podemos concluir que, prima facie, era electora cualifi-cada. Debe adjudicársele su voto a favor de Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
M.H.V.L. —Núm. electoral _— (Identificación 23, demandante; Identificación 41, demandados.) El 1ro de diciembre de 1988 la Junta Especial la rechazó. Al votar en-tregó su tarjeta de identificación electoral perforada para 1980 y 1984, y la autorización para votar. Su nombre aparece añadida en la Lista Suplementaria de 1984, pág. 37, con resi-dencia en la Urb. Millaville, y una nota de que “no votó” en esas elecciones.
En la declaración jurada que prestó el 4 de diciembre de 1988 —Exhibit 41, demandados— hizo constar que votó en el Palacio de los Trabajadores, Precinto 5, Unidad 6, Colegio 3, San Juan, añadida a mano y que había votado en 1984.
Hay un formulario oficial de la Comisión Estatal fechado el 8 de julio de 1984 —Solicitud de Reubicación Dentro del Precinto (0014485)— para moverse de la Unidad Electoral 28 a la Unidad Electoral 6. En esta última unidad, Colegio 3, fue que en estas elecciones emitió un voto íntegro por el P.N.P.
También existe un impreso del terminal, correspondiente al 6 de diciembre de 1988, en que figura con status 12, tran-*187sacciones previas y una nota manuscrita de que la transfe-rencia administrativa provocó que estuviera fuera de la lista.
En estas circunstancias, los documentos nos permiten concluir, sin margen de error, que votó en las elecciones de 1980 y 1984, que es electora cualificada y que debe adjudicár-sele su voto a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
N.M.P. —Núm. electoral_— (Identificación 24, demandante; Exhibit 41, demandados.) La Junta Especial no acreditó su condición de elector. Para el 5 de diciembre de 1988 el impreso del terminal señala que “[n]o existe récord”. Sin embargo, del exhibit 41, demandados, surge un impreso de 6 de diciembre, Código 12 —inactivo por no votar en el 1984— con transacciones previas. Hay una nota manuscrita de que tenía “transferencia administrativa que provocó” que estuviera fuera de la lista.
El 4 de diciembre de 1988 este elector suscribió una de-claración jurada en la que hacía constar que votó en el Pala-cio de los Trabajadores (Precinto 5, Unidad 6, Colegio 3) como elector añadido, que se le retuvo la tarjeta electoral y que había votado en 1984. De su tarjeta electoral así perfo-rada hemos confirmado que votó en las elecciones de 1980 y 1984. Su voto fue íntegro para el P.N.P. Debe adjudicarse el voto a favor de Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
M.A.L.A. —Núm. electoral_— Identificaciones 25 y 107, demandante.) La Junta Especial rechazó su voto y su condición de electora cualificada. Votó añadida a mano en el Precinto 5, Unidad 7. Entregó su tarjeta de identificación electoral y de autorización perforada sólo para 1988. Para el 28 de noviembre y el 5 de diciembre de 1988 los impresos del terminal reflejaban que no aparecía récord de ella en la Co-misión Estatal.
Surge, no obstante, que esta electora cumplimentó una Petición de Inscripción —la fecha no está clara— y que el 10 *188de febrero de 1984 la Comisión Estatal decidió activarla e incluirla en las listas. En estas elecciones de 1988 votó pape-leta íntegra P.N.P.
Sin otro documento no podemos adjudicar su voto, ya que al no haber votado en las elecciones de 1984, sin ulterior transacción, no estaría cualificada.
E.R.T. —Núm. electoral_— (Identificaciones 26 y 113, demandante.) En el sobre correspondiente aparece que el 19 de diciembre la Junta Especial le adhirió la nota siguiente: “No aparece expediente.” Sin embargo, hay un impreso del terminal, fechado el 8 de diciembre, que refleja un status Al. Al votar entregó tarjeta de identificación electoral debidamente perforada para 1980 y 1984, y autoriza-ción en tarjeta sustituta. Votó papeleta íntegra por el P.N.P.
Con esta prueba documental concluimos que estaba cuali-ficada. Debe adjudicársele su voto a Granados Navedo. P.P.D, v. Admor. Gen. de Elecciones, supra.
G.M.V. —Núm. electoral_— (Identificaciones 27 y 103, demandante.) Votó en el Precinto 2, Unidad 2. El 3 de diciembre de 1988 fue rechazada por la Junta Especial por-que supuestamente no votó en 1984. Para el 23 de diciembre el impreso del terminal la clasificó como I2.
Ella realizó una solicitud de cambios en el registro deno-minada Inclusión Administrativa por Resolución de la C.E.E. (Núm. Control 522956) el 1ro de noviembre de 1988. Al votar entregó su tarjeta de identificación electoral —per-forada para las elecciones de 1981— y la autorización. Votó íntegro por el P.N.P. Debe adjudicársele a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
D.C.R. —Núm. electoral_— (Identificaciones 28 y 101, demandante.) El impreso del terminal de 29 de no-viembre lo clasifica II sin foto. No fue acreditado por la Junta Especial el 3 de diciembre de 1988. No apareció en la lista de votantes de 1984. Para el 4 de diciembre, el impreso del terminal —Archivo Maestro Suplementario— consigna *189que “[n]o existe récord”. Sin embargo, al votar entregó su tarjeta de identificación electoral debidamente perforada para 1984 y la de autorización. Su papeleta fue íntegra por el P.N.P.
Aun así, para el 20 de diciembre el impreso del terminal lo continuó clasificando II sin récord de fotografía. Ello es incompatible con la posesión de la tarjeta de identificación electoral válida que acredita que realizó una inscripción des-pués de las elecciones de 1980 y votó en las elecciones de 1984. Podemos concluir que es elector cualificado y que debe adjudicársele el voto a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
A.L.M.R. —Núm. electoral_— Identificaciones 29 y 102, demandante.) La Junta Especial no acreditó su cua-lificación como elector porque no apareció en la Lista de Vo-tantes ni en las Actas de 1984. Los impresos del terminal para el 29 de noviembre de 1988 lo acreditan como elector inscrito en el Precinto 57 de Ponce, como II y sin récord de fotografía. Así surge también del impreso posterior de 22 de diciembre de 1988.
No obstante, se produjo constancia de una solicitud de cambios en el registro para transferencia de Ponce a San Juan y cambio de foto fechada el 18 de junio de 1988 (Núm. Control 399415).
Al votar entregó su tarjeta de identificación electoral du-plicada expedida el 18 de junio de 1988 y la autorización ofi-cial. Votó íntegro por el P.N.P. Procede adjudicársele su voto a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
F.S.M. —Núm. electoral_— (Identificaciones 30 y 105, demandante.) El caso fue referido por la Junta Especial a la Comisión Estatal y fue rechazado. No apareció en la Lista de Votantes ni en las Actas de 1984. Para el 5.de diciembre de 1988 el impreso del terminal expuso: “No existe récord.” Para el 22 de diciembre tenía el status de II sin *190récord de fotografía. Sin embargo, al votar entregó su tar-jeta de identificación electoral debidamente perforada para 1980 y 1984, y la autorización oficial. Votó íntegro por el P.N.P. Concluimos que es elector cualificado y que debe ad-judicársele su voto a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
M.V.V. —Núm. electoral_— (Identificaciones 31 y 106, demandante.) Fue también rechazada por la Comisión Estatal, pues no apareció en la Lista de Votantes ni en las Actas de 1984. Para el 4 de diciembre el impreso del terminal suplementario reflejó que no existía récord. En el correspon-diente al 22 de diciembre, suplementario, indica status II y sin récord de fotografía.
No obstante, al votar entregó su tarjeta de identificación electoral, debidamente perforada para 1980 y 1984, y la au-torización oficial. Votó íntegro P.N.P. Evidentemente es elec-tora cualificada. Debe adjudicarse su voto a Granados Na-vedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
J.R.H.B. —Núm. electoral_— Identificaciones 32 y 98, demandante.) El 19 de diciembre de 1988 fue recha-zado por la Junta Especial. El impreso de 29 de noviembre lo clasificaba con foto y con status A3.
El 26 de abril de 1988 cumplimentó una solicitud de cam-bios en el registro, consistente de reubicación y foto. En esa misma fecha suscribió declaración jurada donde hacía cons-tar que su tarjeta de identificación le había sido robada.
En los impresos aparecía con foto y con status A3. El sobre especial no contenía la tarjeta de identificación ni la autorización. Su voto no fue recusado. Votó íntegro por el P.N.P. en la Cárcel Regional de Bayamón.
Según memorando del Comisionado Electoral González Rodríguez de 12 de diciembre dirigido al Presidente de la Comisión, licenciado Rodríguez Estrada, el voto de este elector se contabilizó para Bayamón y no para San Juan. Así lo alegó Granados Navedo en su demanda, a la cual unió copia *191de esa petición. En estas circunstancias debe adjudicársele a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
J.M.H.O —Núm. electoral_— (Identificaciones 33 y 96, demandante.) Fue rechazado por la Junta Especial. No apareció en la Lista de Votantes de 1984. Los impresos del terminal de 2 y de 22 de diciembre lo clasifican como II sin récord de fotografía.
No obstante, al votar entregó su tarjeta de identificación electoral expedida el 29 de agosto de 1984 —debidamente perforada para ese año— y la autorización oficial. Votó ínte-gro por el P.N.P. Concluimos que era elector cualificado y que debe adjudicársele el voto a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
J.H.R. —Núm. electoral_— (Identificaciones 34 y 95, demandante.) El 13 de diciembre la Junta Especial no acreditó su idoneidad. Para el 29 de noviembre el impreso del terminal consignaba su status I1 con foto. No apareció en la Lista de Votantes de 1984. Sin embargo, aparece una Solici-tud de Cambio en el Registro (foto) de 5 de noviembre de 1988, debidamente cumplimentada (Núm. Control 538798). Además, la Comisión Local, Precinto 104, unánimemente lo autorizó a votar en la Unidad 14, Academia Adventista.
Su tarjeta de identificación electoral fue expedida el 5 de noviembre de 1988. Al votar la entregó conjuntamente con la autorización oficial. Concluimos que era un elector cualifi-cado. Su papeleta municipal fue votada a favor de Acevedo Pérez y debe adjudicársele este voto. P.P.D. v. Admor. Gen. dé Elecciones, supra. -
M.M.C.E. —Núm. electoral_— (Identificación 35, demandante.) El 3 de diciembre la Junta Especial rehusó acreditarla, pues según la lista de 1984 no votó en aquellas elecciones. Así fue clasificada en el impreso del terminal de 29 de noviembre de 1988.
*192Al votar añadida a mano, entregó su tarjeta de identifica-ción electoral —perforada para las elecciones de 1980, pero no para las de 1984— y autorización oficial. Votó papeleta integra por el P.P.D.
En estas circunstancias, en ausencia de trámite o tran-sacción ulterior, no podemos concluir si es o no electora cual-ficada.
V.L.H.M. —Núm. electoral _— (Identificación 86, demandante.) Votó en el Precinto 2, Unidad 19. Fue re-chazado por la Junta Especial el 23 de noviembre de 1988. No apareció en la Lista Electoral de 1984. El impreso refleja que fue excluido por residencia (ER).
Existe una Solicitud de Cambios en el Registro (foto) —Núm. Control 447355— debidamente cumplimentada el 11 de julio de 1988.
Al votar entregó la tarjeta de identificación electoral ex-pedida el 11 de julio de 1988 y la autorización oficial. No fue recusado. Votó íntegro por el P.N.P. Determinamos que es elector cualificado y que debe adjudicársele su voto a Granados Navedo. P.P.D. v. Admor. Gen. de Elecciones, supra.
J.A.R.R. —Núm. electoral no aparece— (Identificaciones 39 y 125, demandante.) Votó en la Penitenciaría Estatal. Fue rechazado por la Junta Especial, pues el impreso del terminal de 4 de diciembre reflejaba que no tenía récord. Sin embargo, el correspondiente al 22 de diciembre lo acredita como Al. Sin su papeleta no podemos concluir por quién votó.
J.R.S.G. —Núm. electoral_— (Identificaciones 40 y 124, demandante.) Votó en el Precinto 2 (Campamento El Zarzal). Fúe rechazado por la Junta Especial por no exis-tir récord. Sin embargo, en el impreso posterior del terminal de 27 de diciembre de 1988 tiene status A3. La información corresponde con la dirección en Villa Palmeras, Santurce, se-gún a la que consignó en su declaración jurada al votar y a la *193edad. Aun así, esta prueba no nos permite concluir por quién votó y adjudicar su papeleta.
M.C.C.T. —Núm. electoral_— (Identificaciones 41 y 126, demandante.) Votó en el Precinto 2, Unidad 22. Fue rechazada por la Junta Especial el 1ro de diciembre de 1988. El impreso del terminal de esa fecha la codifica con status ER. Para el 22 de diciembre aparece como A5.
Existe fotocopia de una comunicación escrita dirigida a ella por la Comisión Estatal, con matasello de 4 de noviem-bre, cuyo texto le informa que una revisión confirma su status como electora autorizada a votar en el Precinto 2, Unidad 22, Colegio 51. Esta evidencia es suficiente para con-cluir que estaba cualificada. Desconocemos por quién votó, pero debe adjudicarse su papeleta.
P.H.A. —Núm. electoral_— (Identificaciones 42 y 139, demandante.) Votó en el Precinto 2, Unidad 13. Fue rechazada por la Junta Especial. En el impreso del terminal de 25 de noviembre apareció que no votó en las elecciones de 1984.
No obstante, se presentó una Solicitud de Inclusión por Omisión. El 2 de noviembre de 1988 fue investigada por la J.I.P., y la Comisión Local unánimemente acreditó su dere-cho a votar y a que se le incluyera en la lista de inclusión. Debe adjudicársele su voto. Desconocemos por quién votó, pues no se acompañó su papeleta.
C.H.R. —Núm. electoral no aparece— (Identificación 43, demandante.) Votó en el Precinto 2, Colegio 7. La Junta Especial no acreditó su condición de electora, pues los impresos del terminal consignaron que no había récord a su nombre. Esta evidencia no es suficiente para concluir si era electora debidamente cualificada.
H.E.S. —Núm. electoral no aparece— (Identificación 44, demandante.) La Junta Especial rechazó su caso. El impreso del terminal suplementario, para el 4 de diciembre, consigna que no existía récord.
*194Surge que no firmó la declaración jurada al votar bajo el sistema de añadido a mano. Por esta razón su voto, cual-quiera que sea, no puede adjudicarse.
N.R.A. —Núm. electoral_— (Identificaciones 45 y 122.) Fue rechazada por la Junta Especial al no aparecer récord para el 4 de diciembre de 1988. No apareció tampoco en la Lista Electoral, en las Actas de Votantes de 1984 ni en otras fuentes.
En el impreso del terminal correspondiente al 20 de diciembre aparece con su status II sin récord de fotografía. Tampoco suscribió declaración jurada antes de votar. Su voto no puede adjudicarse.
G.O.M. —Núm. electoral_— (Identificaciones 46 y 123, demandante.) Votó en el Precinto 1, Unidad 23. Fue rechazada por la Junta Especial. Al emitir su voto no suscri-bió la declaración jurada. Para el 20 de noviembre aparece codificada bajo II sin fotografía. Para el 4 de diciembre no apareció récord en la Lista Maestra Suplementaria.
Hay un documento denominado Solicitud de Inclusión por Omisión sometido a la J.I.P. el 3 de noviembre de 1988 —con sello de recibido en la Secretaría de la Comisión Esta-tal de Elecciones el 3 de noviembre— con nota al dorso de 7 de noviembre que especifica que no apareció en las listas. Existe copia de otro documento cuya información no es legible.
No se elevó su tarjeta de identificación electoral. De esta prueba documental no podemos concluir si definitivamente era o no electora cualificada. Hemos visto que tampoco sus-cribió la declaración jurada antes de votar. Su voto no puede ser adjudicado.
P.M.M.M. —Núm. electoral_— (Identificaciones 47 y 132, demandante.) Fue rechazada por la Junta Especial, pues para el 5 de diciembre el impreso del terminal consignó que no existía récord. Sin embargo, para el 22 de diciembre figura como electora Al. Ambos hechos son irreconciliables. *195Concluimos que es electora cualificada. Sin el examen de su papeleta no podemos adjudicar su voto.
F.M.D. —Núm. electoral_— (Identificaciones 48 y 128, demandante.) Fue rechazado por la Junta Especial el 5 de diciembre porque no apareció récord. Tampoco figuró en la Lista Electoral ni en el Acta de Votantes de 1984. Para el 20 de diciembre tenía status I1. Sin la tarjeta de identifica-ción electoral carecemos de suficientes elementos de juicio para arribar a una conclusión razonable de si estaba o no cualificado para votar.
J.A.P.R. —Núm. electoral_— (Identificaciones 49 y 131.) Votó en el Precinto 2, Unidad 5. En su declaración jurada hizo constar su residencia en la Calle _ SE, -, Condominio Terrace. Fue rechazado por la Junta Especial el 2 de diciembre de 1988 por estar “excluido”. No obstante, para el 15 de diciembre aparece en el im-preso del terminal con dirección postal Calle __, Núm. -, Barriada Tokio, Hato Rey, status A1 y varias transac-ciones anteriores. Sin otra prueba no podemos determinar si es o no elector cualificado. Desconocemos por quién votó.
J.R.H. —Núm. electoral_— (Identificación 50, demandante.) Para el 28 de noviembre el impreso del terminal lo clasificaba como II sin foto. El 2 de diciembre de 1988 la Junta Especial lo rechazó. Para el 5 de diciembre el im-preso del terminal consignaba: “No existe récord.” Tampoco apareció en la Lista Electoral ni en el Acta de Votantes de 1984. No suscribió declaración jurada al votar. Esta prueba nos impide adjudicar su papeleta.
J.A.Ll.T. —Núm. electoral_— (Identificaciones 51 y 129, demandante.) Fue rechazado por la Junta Especial, pues no apareció en la Lista Electoral ni en el Acta de Vo-tantes de 1984. Para el 5 de diciembre no había récord en el Archivo Maestro Suplementario. Sin embargo, para el 16 de diciembre de 1988 el impreso del terminal lo acreditaba como Al con foto.
*196Sin la papeleta no podemos adjudicar su voto.
J.R.P. Godrecm —Núm. electoral_— (Identifica-ciones 52 y 133, demandante.) Votó en el Precinto 5, Unidad 4. Al suscribir la declaración jurada, firmó con su segundo apellido Godreau al momento de votar. La Junta Especial no acreditó su condición de elector. Surge que la investigación fue canalizada —así se desprende de los impresos del terminal— erróneamente como God uan en vez de Godrecm. Como consecuencia, para el 28 de noviembre no apareció con ré-cord.
No obstante, para el 15 de diciembre el impreso del terminal consigna correctamente su apellido Godreau con ré-cord, status A3 y varias transacciones realizadas. Esta evi-dencia tiende a sostener que es un elector cualificado. No hemos podido examinar su papeleta. Ello nos ha imposibili-tado de adjudicar su voto.
M.V.B.L. —Núm. electoral_— (Identificaciones 53 y 134, demandante.) La Junta Especial no la acreditó por no aparecer en la Lista Electoral ni en las Actas de Votantes de 1984. Tanto para el 28 de noviembre como para el 20 de diciembre de 1988, los impresos del terminal la clasifican como II.
Sin la tarjeta de identificación electoral no podemos con-cluir si es o no electora cualificada.
L.B.L. —Núm. electoral_— (Identificaciones 54 y 135, demandante.) Al ser rechazada por la Junta Especial, se hizo constar que.no aparecía en la Lista Electoral ni en las Actas de Votantes 1984. En los impresos del terminal corres-pondientes al 28 de noviembre y al 20 de diciembre figura con el status II.
Nuevamente, sin la tarjeta de identificación electoral no podemos concluir si estaba o no cualificada.
H.M.G.H. —Núm. electoral__— (Identificaciones 55 y 137, demandante.) La Junta Especial refirió su caso a la Comisión Estatal, la cual no la acreditó por no aparecer en la *197Lista Electoral ni en las Actas de Votantes de 1984. Para el 5 de diciembre no aparecía récord a su nombre. Para el 20 de diciembre figura con un status II sin fotografía.
Sin la tarjeta de identificación electoral tampoco po-demos concluir si estaba o no cualificada.
R.O.A.S. —Núm. electoral_— (Identificación 94, demandante.) Votó en el Precinto 104, Unidad 4, Colegio 4. El 3 de noviembre de 1988 suscribió una petición de inscrip-ción como elector debidamente cumplimentada por los fun-cionarios. Fue autorizado a votar por la Comisión Local. En el impreso del terminal de 22 de diciembre figura como A8.
Concluimos que es un elector cualificado. Debemos conta-bilizar su voto para Granados Navedo, ya que es uno de los reclamantes en el foro federal. Debe adjudicarse el voto a Granados Navedo.
G.A.D.D. —Núm. electoral _— (Identificación 116, demandante; Exhibits 41 y 84, demandados.) Votó en el Precinto 2, Unidad 16, Colegio 16, y en ese momento no fue recusado. Para el 8 de diciembre —según los documentos del exhibit kl, demandados— los impresos del terminal lo clasi-ficaban de dos (2) modos diferentes e irreconciliables: uno como ER y otro como Al con foto. Sin embargo, el impreso del terminal más reciente, de 22 de diciembre, lo clasificaba Al con foto.
El 4 de diciembre suscribió una declaración jurada expo-sitiva de que votó en las elecciones de 1984; que también lo hizo en las elecciones de 8 de noviembre pasado en la Es-cuela Federico Asenjo de Barrio Obrero, Santurce; que el número de su tarjeta electoral no concordaba con el que apa-recía en lista electoral y que se le indicó que fuera a la junta localizada en Barrio Obrero; que allí una juez autorizó y or-denó que se le permitiese votar; que regresó al colegio electoral localizado en la Escuela Federico Asenjo, Precinto 2, Unidad 12, y que votó en el colegio Suplementario. A tales efectos, entregó su tarjeta de identificación electoral y la de *198autorización. Sus papeletas, la tarjeta de identificación electoral, la tarjeta de autorización y la orden de la juez fueron puestos en un sobre amarillo prontamente cerrado.
Debe adjudicarse su voto a favor de Granados Navedo, pues es uno de los demandantes en el foro federal.
J.A.G.C. —Núm. electoral _— (Identificación 117, demandante; Identificaciones 47 y 91, demandados.) Votó en el Precinto 2, Unidad 18. Fue rechazado por la Junta Especial por tener status ER. Sin embargo, el Tribunal de Distrito, Sala de San Juan, mediante Resolución de 4 de noviembre de 1988 (Civil Núm. 88-204), anuló el trámite de re-cusación por razón de residencia y ordenó a la Comisión Es-tatal garantizar su derecho al voto. De no haberse acabado, debe cumplirse con este mandato judicial y adjudicársele su papeleta.
A.T.H. —Núm. electoral_— (Identificación 121, demandante; Identificaciones 47 y 91, demandados.) Votó en el Precinto 101, Unidad 12. El impreso del terminal suple-mentario, para el 14 de diciembre de 1988, la clasifica A4. Al votar no firmó su declaración jurada. No podemos adjudicar su voto.
D.M.V. —Núm. electoral_— (Identificación 127, demandante; Identificación 85, demandados.) Votó en el Pre-cinto 2, Unidad 22 (Cárcel Regional de Bayamón). Al emitir su voto no fue recusado. La Junta Especial lo rechazó por-que el impreso del terminal lo clasificó ER. Es obvio que, si estaba en la cárcel, no procedía recusarlo por residencia. No podemos adjudicar su papeleta, pues desconocemos por quién votó.
O.H.R. —Núm. electoral_— (Identificación 130, demandante.) Votó en el Precinto 4, Unidad 17. Para el 21 de diciembre de 1988 el impreso del terminal la clasificó Al sin foto. Sin la papeleta no podemos adjudicar su voto.
A.M.P.R. —Núm. electoral _— (Identificación 131, demandante.) Votó en el Precinto 2, Unidad 25. El im-*199preso del terminal de 15 de diciembre lo clasificó como Al con foto. Concluimos que es un elector cualificado. Como no existe constancia de por quién votó, no podemos adjudicar su voto.
F.M.S. —Núm. electoral_— (Identificación 136, demandante.) Votó en el Precinto 4, Unidad 14. Para el 15 de diciembre el impreso del terminal reflejó status Al con foto. Se trata de un elector cualificado según el impreso del terminal del computador de la Comisión Estatal. Se impone igual solución.
J.D.M. —Núm. electoral_— (Identificación 133, demandante.) Votó en el Precinto 105, Unidad 19. Para el 20 de diciembre el impreso del terminal lo clasificó como II con foto. Con esta sola evidencia no es suficiente para acredi-tarlo. Tampoco conocemos por quién votó.
Adicional a estos expedientes, los demandados Báez Ga-lib y Acevedo Pérez identificaron los expedientes de varios electores que también fueron rechazados por la Junta Especial. Como se recordará, en la defensa afirmativa Núm. 2, Acevedo Pérez adujo a unos votos que debieron adjudicarse a su favor. Con este objetivo, examinémoslos.
Z.O.C. —Núm. electoral_— (Identificación 76, demandados.) No fue acreditada por la Junta Especial por no haber votado en las elecciones de 1984. Así lo consignó el impreso del terminal el 4 de diciembre de 1988. Aparece que ella suscribió una petición de inscripción el 3 de junio de 1984.
Sin la tarjeta de identificación electoral no podemos de-terminar si estaba cualificada para votar en estas últimas elecciones. De haber votado en el 1984 sería electora cualifi-cada y debería adjudicarse su voto.
R.P.C. —Núm. electoral :_— (Identificación 77, demandados.) Fue rechazado por la Junta Especial el 2 de diciembre de 1988. En el impreso del terminal correspon-diente al 28 de noviembre estaba clasificado como I2-1 con *200fotografía. Para el 5 de diciembre no existía récord. Desco-nocemos si votó en las elecciones de 1984.
Con esta prueba, sin la tarjeta de identificación electoral, no podemos concluir si estaba o no cualificado.
S.S.S. —Núm. electoral_— (Identificación 78, demandados.) No fue acreditado por la Junta Especial, pues apareció en el impreso del terminal de 29 de noviembre como ER-1. Esa sola prueba no es suficiente para dictaminar si estaba o no cualificado para votar.
A.I.L.R. —Núm. electoral_— (Identificación 79, demandados.) El 2 de diciembre la Junta Especial lo re-chazó, pues el impreso del terminal —fechado 29 de noviem-bre— la clasificaba como ER-1. Esta única prueba no nos permite concluir si estaba o no cualificada para votar.
J.A.R. —Núm. electoral_— (Identificación 80, demandados.) El 3 de diciembre la Junta Especial no lo acre-ditó, pues en el impreso del terminal fue clasificado como ER-1. Tampoco podemos concluir si estaba o no cualificado.
J.B.G. —Núm. electoral_— (Identificación 81, demandados.) La Junta Especial lo rechazó el 3 de diciembre por no haber votado en el 1984. Así lo clasificó el impreso del terminal correspondiente al 29 de noviembre de 1988. Para el 4 de diciembre no apareció récord a su nombre en el Ar-chivo Maestro Suplementario.
Sin la tarjeta de identificación electoral, la prueba no es suficiente para determinar si era o no elector cualificado.
M.D.B. —Núm. electoral_— (Identificación 82, demandados.) El 3 de diciembre fue rechazada por la Junta Especial por no haber votado en las elecciones de 1984. Así lo consignó el impreso del terminal correspondiente al 29 de noviembre.
Estos documentos —sin la tarjeta de identificación electoral— no nos permiten concluir si estaba o no cualificada para votar.
*201M.A.M. —Núm. electoral_— (Identificación 83, demandados.) El 3 de diciembre la Junta Especial decidió no acreditarlo por no haber votado en las elecciones de 1984. Fue así clasificado (12) en el impreso del terminal de 29 de noviembre.
Sin la tarjeta de identificación electoral esta prueba es insuficiente para determinar si estaba o no cualificado.
C.P.R. —Núm. electoral_— (Identificación 91, demandados.) Votó en el Precinto 3, Unidad 5. No surge del expediente determinación alguna de la Junta Especial. El impreso del terminal de 14 de diciembre lo clasifica Al con foto. Prima facie, esa clasificación tiende a indicar que es un elector cualificado.
En resumen, a base de la prueba documental examinada —expedientes y documentos oficiales de la Junta Especial, impresos del terminal del computador, declaraciones ju-radas, tarjetas de identificación electoral y papeletas dispo-nibles— concluimos que Granados Navedo demostró que la Junta Especial y la Comisión Estatal erraron al rechazar veintinueve (29) electores cualificados. De éstos, votaron a su favor veintisiete (27) electores cualificados y dos (2) que fa-vorecieron a Acevedo Pérez. Así los hemos adjudicado. Nos hemos abstenido de adjudicar los votos de once (11) elec-tores, también cualificados, reclamados por Granados Na-vedo, pues desconocemos si votaron por él. De igual modo, una (1) papeleta del total de nueve (9) expedientes de elec-tores que en evidencia presentó Acevedo Pérez.
XII

Papeleta de nominación directa (“write-in”)

Este voto —maletín Precinto 104, Unidad 16, Colegio 5; T.E. Superior, pág. 146— conforme la prueba, consiste de una papeleta municipal anulada en el colegio “votada bajo la insignia de La Palma y con nombres escritos en la columna *202de Nominación Directa, bajo el espacio para la candidatura a alcalde, bajo José Granados del Río, Miembros de la Asamblea Municipal, en el número uno a Ramón Pitito Miranda, en el número 4, Enrique Ferreira y en el número 14 a Aida Avalo Collazo”. (Énfasis suplido.) T.E. Superior, pág. 148; Identificaciones 57-58, demandante.
No albergamos dudas de su validez. De su faz surge la intención clara del elector de votar a favor de Granados Na-vedo y debió así adjudicarse. Nos explicamos. Primero, fue consignado en una papeleta municipal. No existe, pues, ra-zón alguna para sostener que debió entenderse a favor de Baltasar Corrada del Río. Este último era candidato a la go-bernación por el P.N.P. y no figuraba en la papeleta municipal. Segundo, el elector consignó correctamente el nombre y primer apellido del candidato a alcalde “José Granados”. Era suficiente. Por razones desconocidas, cometió el error de sustituir su segundo apellido por el de “del Río”. Más aún, hizo una cruz bajo el símbolo del encasillado del P.N.P. En resumen, es inconsecuente la inserción del apellido “del Río”, pues su intención quedó manifestada prístinamente a favor de Granados Navedo.
La Regla 79 del propio Reglamento de Elecciones de 1988 considera como marcas válidas el uso de los nombres o de las iniciales de los candidatos. El espíritu que anima nues-tra jurisprudencia es “la supremacía de la sustancia sobre la forma”. Lo crucial y determinante es detectar cuál fue la verdadera intención del elector. P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 264. Aquí quedó válidamente plas-mada. Únicamente bajo un criterio riguroso de carácter con-fiscatorio —que declinamos refrendar— puede sostenerse su nulidad.
*203Sometemos la cuestión a un simple examen visual de la papeleta(8) en cuestión —que unimos como Apéndice A a este disenso— y a la inteligencia y al sentido común del lector. P.S.P. v. Com. Estatal de Elecciones, supra, págs. 429-435.
El error de la Comisión Estatal —susceptible de correc-ción durante el recuento— debió ser subsanado inmediata-mente por este Tribunal. Este caso de nominación directa (write-in) demuestra cuán peligroso y absurdo sería llevar a términos absolutos la regla de unanimidad a todos los ni-veles, criterio en el que descansó el ilustrado foro de instan-cia para desestimar de plano éste y otros importantes re-clamos de Granados Navedo. Dicho tribunal consignó: “Bien o mal, o sea, no estamos entrando en la corrección. No se_ Se adjudicó por unanimidad y en el proceso dentro del proce-dimiento electoral, no se cuestionó.” T.E. Superior, pág. 894.

Con esta evidencia ante nos es incomprensible que la mayoría del Tribunal, por lo menos, no le haya adjudicado a Granados Navedo esta papeleta. ¿Qué razones existen para no hacerlo ? ¿Qué otra prueba hace falta? Discrepamos vehementemente de ese irrazonable proceder.

XIII

Papeletas con doble marca

En su demanda de impugnación, Granados Navedo cues-tionó la adjudicación indebida de quince (15) papeletas con doble marca. Adujo que la decisión del Presidente de la Co-misión, licenciado Rodríguez Estrada, a favor de Acevedo Pérez fue “arbitraria y caprichosa”. Caso Núm. CE-89-30, Exhibit I, pág. 19. No compartimos totalmente esa aprecia-ción. Nos explicamos.
*204Sobre estas quince (15) papeletas no se reprodujo prueba testifical directa en el foro de instancia de las personas que declararon ante la Comisión Estatal o ante su Presidente. Sólo se le preguntó brevemente a éste. T.E. Superior, pág. 285. La razón fue que para el 19 de enero de 1989 —en vista de los anteriores dictámenes interlocutorios de carácter de-sestimable— los abogados de las partes manifestaron que las alegaciones al respecto, por sí solas, no alterarían el resul-tado. El demandante Granados Navedo, de prevalecer ante este Foro, se reservó el derecho de desfilar posteriormente prueba sobre la juridicidad de la decisión del Presidente Ro-dríguez Estrada. T.E. Superior, págs. 881-886.
Como sucede con sus otras alegaciones, ese trámite no nos impide examinar el planteamiento en vista de la abun-dante prueba documental disponible y admisible, a saber: la identificación 66, demandante; los Volúmenes I y II (corres-pondientes a la reunión e investigación realizada por la Co-misión Estatal el 21 de noviembre); la Exposición de 80 de noviembre de 1988 y posterior informe del perito John F. McCarthy al Presidente de la Comisión, licenciado Rodrí-guez Estrada, y la Resolución de 2 de diciembre de 1988. Identificación 60, demandante; Exhibit 43, demandados.
En esencia, el 21 de noviembre de 1988 varios funciona-rios de colegio —que actuaron en distintas capacidades y en representación de los tres (3) partidos políticos— fueron convocados y declararon sobre lo ocurrido ante la Comisión Estatal. No hubo acuerdo unánime entre los Comisionados Electorales en cuanto a la solicitud del Comisionado Electoral Báez Galib de que se adjudicaran todas las quince (15) papeletas con doble marca al P.P.D., y el Presidente de la Comisión tuvo que resolver. Falló a su favor.
En su resolución hizo constar así los hechos:
El 8 de noviembre de 1988, luego de cerrado el Colegio 3, se comenzó a realizar el escrutinio correspondiente por los fun-*205cionarios de colegio representantes de los partidos políticos presentes.
Cuando en el colegio se abrió la urna que contenía las pape-letas estatales (blancas) y se comenzó a contar, se notó al fina-lizar el conteo que faltaba una papeleta, ya que las papeletas encontradas en la urna no sumaban las firmas de los electores que votaron, según las listas electorales. El total de firmas de electores que votaron sumaron doscientas veintiuno (221) y las papeletas encontradas en la urna sumaron doscientas veinte (220).
Por acuerdo de los Inspectores del PPD, PNP y PIP se abr[ió] la urna con las papeletas municipales (amarillas), en la que aparecía la papeleta estatal, luego de lo cual se finalizó el cuadre de la urna estatal.
Comenzó y terminó el cuadre de las papeletas en la urna municipal, procediendo los funcionarios inmediatamente con la clasificación de dichas papeletas. En dicho procedimiento se percataron de que aparecieron un total de [nueve] (9) pape-letas íntegras con dos (2) marcas. Una marca o cruz bajo la insignia del PPD y otra marca o cruz bajo la insignia de otro partido político. Véanse Anejos 1 al 9. [Nueve (9) papeletas con una marca bajo la insignia del PPD. Ocho (8) de ellas otra marca bajo la insignia del PNP y una (1) bajo la insignia del PIP.]
Al colocar, la Secretaria del PPD, dichas papeletas en el sobre de las papeletas protestadas y no adjudicadas se per-r cató que entre dichas papeletas se enc[o]ntraba la papeleta votada por ella, ya que su voto fue recusado y dicha informa-ción aparece al dorso de la misma. Véase Anejo 1. En su testi-monio ante la Comisión, la Secretaria del PPD fue clara al indicar que sólo había hecho una marca bajo la insignia de su partido en la papeleta municipal y no está en controversia su voto, emitido bajo la insignia de su partido, en la papeleta estatal.
Se encontraron, además, seis (6) “papeletas mixtas” con una marca bajo la insignia del PPD y otra marca en el espacio provisto para el retrato y nombre del candidato a alcalde por el PNP. Véanse Anejos 10 al 15.
*206Es oportuno señalar que, en adición a los lápices que se usan para la votación, en el salón de clases utilizado como Co-legio 3 del Precinto 4, en la pizarra, había una cajita conte-niendo lápices de los estudiantes de ese salón.
Como se sabe, para ejercer su voto al elector se le entregan dos (2) papeletas, una estatal, otra municipal y un lápiz para marcar dichas papeletas.
Ninguno de los funcionarios de colegio pudo percatarse de la persona o personas que en adición al elector marcaron las papeletas de referencia. La mayoría de los mismos se sor-prendieron cuando se percataron de los hechos. (Enfasis suplido y notas omitidas.) Caso Núm. CE-89-30, Exhibit I, págs. 39-41.
Conjuntamente con esta prueba testifical, el Presidente de la Comisión evaluó visualmente las papeletas y, además, obtuvo el asesoramiento del técnico en Ciencias Forenses, señor McCarthy. Más tarde, en su resolución señalaría que dicho “perito pudo determinar una inconsistencia en las marcas hechas en la segunda columna de las papeletas com-paradas con la marca de la primera columna, así como, que las mismas fueron hechas en períodos distintos en los Anejos 11,1, 9, 8,10, 7 y 3. No obstante, no pudo certificar categóri-camente lo anterior por carecer de muestras caligráficas su-ficientes para hacer las pruebas correspondientes que le permitieran opinar con certeza científica”. (Énfasis su-plido.) Caso Núm. CE-89-30, Exhibit I, pág. 41 esc. 2.
Con vista a esa prueba, determinó:
... [Q]ue las marcas hechas en el cuadrante bajo la insignia del PPD, Anejos 1 al 15, tienen características distintas a las marcas hechas en el cuadrante bajo la insignia del PNP y PIP. Es decir, las marcas que aparecían bajo la insignia del PPD parecen haber sido hechas con calma, pensadas, con seguri-dad y bajo las condiciones normales de una votación.
Sin embargo, las marcas hechas en la columna bajo la insignia del PNP y Pip consistentemente demuestran por su forma y características haber sido realizadas subrepticia-mente, con rapidez, en otro momento, sus ejes varían y tienen *207un patrón diferente en comparación con la marca hecha bajo la insignia del PPD, lo que nos lleva a concluir que fueron hechas por un distinto autor.
Además, lo razonable sería que un elector bajo condiciones normales hubiese hecho dos (2) marcas en su papeleta con ca-racterísticas iguales o similares y no con comportamientos distintos como los señalados.
En los Anejos 1, 3, 7, 8,11,12 y 14 las marcas en la primera columna a la derecha de las papeletas fueron trazadas con lá-piz de material indeleble del que es usado para votar, a dife-rencia del utilizado en la segunda columna de las mismas.
Debemos señalar que del examen visual de la marca trazada en la segunda columna del Anejo 11 podemos concluir que se hizo luego de que la papeleta fue doblada por el elector, ya que trazos de dicha marca se proyectan en el doblez de la misma. Caso Núm. GE-89-30, Exhibit I, págs. 41-42.
Y como conclusiones de derecho —luego de citar varias disposiciones de la Ley Electoral de Puerto Rico— expuso:
El Hon. Tribunal Supremo ha expresado “La responsabili-dad primaria de garantizar a los electores que se ha de contar cada voto en la forma y manera que sea emitido recae en la Comisión Estatal de Elecciones.” [P.N.P. y P.I.P v.] Rodríguez Estrada, 88 JTS 128.
“[P]ara los funcionarios y organismos electorales llamados por ley a adjudicar un voto, debe ser norma irredicuble [sic] la de evaluarlo con el mayor respeto a la voluntad del elector y con el óptimo esfuerzo para salvar su intención si ésta encuen-tra apoyo en la inteligencia aplicada al examen de la papeleta, obviando inobservancias de índole formal que en ejercicio de entendimiento razonable no ocultan ni enredan en confusión la verdadera intención del votante”. Santos v. Comisión Estatal de Elecciones, 111 D.P.R. 351[, 358] (1981) y casos allí citados.
Habiendo la funcionaría del PPD manifestado categórica-mente y sin lugar a dudas que no hizo la marca en la segunda columna de su papeleta municipal, tomando en consideración la apreciación del calígrafo en cuanto a varias papeletas y todo lo anteriormente expuesto, en el delicado proceso de determi-nar cuál ha sido la voluntad del elector, conclu[i]mos que en las papeletas ante nuestra consideración, los electores expresa-*208ron su preferencia marcando en el cuadrante de la primera columna. Las marcas hechas en cualquier otra columna en las papeletas en controversia, procedemos a excluirlas y a te-nerlas por no puestas, ya que consideramos con razonable cer-teza que no fueron trazadas por el elector, por lo que se adju-dican los votos de las quince (15) papeletas municipales en forma íntegra al PPD. Caso Núm. CE-89-30, Exhibit I, págs. 43-44.
En este dictamen, el Presidente de la Comisión, licen-ciado Rodríguez Estrada, ciertamente no tomó en cuenta y descartó el informe escrito del perito McCarthy, fechado 30 de noviembre de 1988. Identificación 60, demandante. Sobre el particular, en el mismo documento, el Presidente de la Co-misión, licenciado Rodríguez Estrada, hizo constar que “‘no ... es necesario, ya que dispuse del caso tomando en cuenta prueba desfilada ante CEE’”. T.E. Superior, pág. 285.
Como en el aspecto crucial —prueba documental y peri-cial— estamos en las mismas condiciones que el Presidente de la Comisión, licenciado Rodríguez Estrada, examinemos la corrección de esta resolución. Partimos de la premisa, pues así lo declararon todos los funcionarios del colegio ante la Comisión Estatal, que ocurrió una irregularidad y que alguien deliberadamente intervino de forma ilegal con al-gunas papeletas después de los electores haber emitido sus respectivos votos. Concluimos que, en dos (2) casos, la deter-minación del Presidente de la Comisión respecto a la adjudi-cación de estas quince (15) papeletas no encuentra apoyo en la prueba ni en las inferencias razonables. Veamos.
Hemos leído cuidadosamente la identificación 60, deman-dante, que consiste de la exposición del perito McCarthy ante el Presidente de la Comisión el 30 de noviembre de 1988, y examinado detenidamente estas papeletas. Apéndice B. De la exposición surge que dicho perito explicó franca-mente dos (2) limitaciones inherentes a su análisis inicial, a saber, la poca escritura en las papeletas y la carencia de *209muestras para comparar. Afirmó que sólo podía comparar una marca “X” contra otra “X” y, de ambas, se confrontó con la dificultad de no saber cuál era la original. Ante esta situa-ción trató de buscar un patrón común que pudiera aparecer en todas las quince (15) papeletas. T.E. Comisión, págs. 3-4.
Declaró que no pudo encontrar un patrón “único” en las quince (15) papeletas. T.E. Comisión, pág. 5. A modo de ejemplo explicó, en referencia a la columna 1 (P.P.D.), que era de esperarse que el voto bajo esa insignia en las dife-rentes papeletas fuera de diferentes electores, por lo tanto, que deberían ser “Xs” diferentes. íd. Si presumía que la “X” en la columna 2 (P.N.P.) se hizo en corto tiempo y sospecho-samente —esto es, la escribió una misma persona en forma rápida— debería aparecer entonces el mismo patrón, y ello no fue así. Hay diferentes patrones en esas columnas. íd., pág. 6. Por lo tanto, le fue muy difícil concluir que las “Xs” en ambas columnas (P.P.D. y P.N.P.) fueron escritas por dos (2) individuos diferentes. Cada columna tiene sus variaciones. íd.
También tuvo dificultad para concluir que hubo una “X” hecha por una sola persona en todas las papeletas —misma marca en la segunda columna— pues había muchas diferen-cias en los rasgos. Tampoco existió un mismo patrón. T.E. Comisión, págs. 6-7.
Sobre este extremo, explicó que con un análisis de labora-torio de las papeletas originales podía determinar si se usa-ron lápices diferentes. T.E. Comisión, pág. 10. Oportuna-mente, el Presidente de la Comisión lo autorizó y McCarthy rindió su informe. Identificación 60, demandante.
En vista del testimonio e informe escrito posterior de McCarthy sobre los resultados de la prueba de laboratorio en cuanto a lápices usados, y en virtud de nuestro propio examen visual de los originales de la papeletas (exhibits 33 y 34, demandante), estamos en mejor posición para adjudicar. Después de todo, Rodríguez Estrada no tomó en cuenta el *210informe del análisis de laboratorio sobre los lápices y resol-vió únicamente con la prueba que tenía hasta ese momento. Por vía de aclaración, repetimos, partimos de la premisa — igual concluyó el Presidente de la Comisión a base de la prueba— de que alguien intervino y marcó subrepticiamente algunas papeletas después de los electores haberlas deposi-tado en las urnas.

Anejo 1

Refleja un cambio en los ejes de ambas “Xs”; no fue he-cho al mismo tiempo y sólo por accidente podría ocurrir así. Íd. 35. Una es más rápida que otra. Íd. 30. La “X” bajo la insignia del P.P.D. parece ser hecha en el curso normal de una votación. Íd. 29. Son diferentes en tamaño, forma y des-treza en la escritura. Íd. 30. La interpretación más razonable es que fueron hechas por diferentes personas. íd. 59-60. Según el análisis de laboratorio y el informe escrito posterior, ambas marcas fueron hechas con lápices diferentes.

Anejo 2

La marca bajo la insignia del P.N.P. parece haber sido escrita bastante rápido. íd. 36. La marca bajo la insignia del P.P.D. fue hecha por una persona diferente en el curso normal de una votación Íd. 31. No pudo establecerse si se usaron lápices diferentes.

Anejo S

El perito McCarthy llega a las mismas conclusiones. íd. 31, 36 y 59. El análisis del laboratorio demostró que para hacer las marcas se usaron lápices diferentes.

Anejo k

Aunque las marcas son similares en tamaño (íd. 34 y 36) y no son compatibles con el Anejo 6, por sus ejes aparentan ser de autores diferentes. Íd. 38. La marca bajo la insignia del *211P.P.D. parece que fue hecha en el curso normal de una votación. Íd. 31. No ptiede establecerse si se usaron lápices dife-rentes.

Anejo 5

Ambas marcas son grandes. Íd. 34. La marca bajo la insignia del P.N.P. es rara por su localización. Los ejes de la “X”, algo virada, están en el cuadrante del símbolo y sus líneas penetran más en el pequeño cuadrante del encasillado correspondiente a la candidatura de Granados Navedo. La marca bajo la insignia del P.P.D. parece ser hecha en el curso normal de una votación. Íd. 31. Esa “X” parece que fue es-crita por su autor en posición frontal. No pudo establecerse si se usaron lápices diferentes.

Anejo 6

Ambas marcas, que son grandes, están en los cuadrantes P.P.D y P.I.P. Fueron hechas con la misma rapidez. Íd. 35-36. No hay concordancia con el Anejo 4. Íd. 37. El perito no estuvo seguro, pero parecen ser de electores diferentes. Íd. 59. La marca bajo el P.P.D. fue hecha por una persona dife-rente en el curso normal de una votación. Íd. 31. No pudo establecerse si se usaron lápices diferentes.

Anejo 7

La marca bajo la insignia del P.N.P. no es una “X” dere-cha. Íd. 41. Ambas parecen ser de diferentes electores. Íd. 59. El análisis del laboratorio demostró que para hacer las marcas se usaron lápices diferentes.

Anejo 8

La marca bajo la insignia del P.N.P. parece que fue hecha de forma lenta. La “X” parece una “esvástica”. íd. 41. Ambas marcas parecen ser de electores diferentes. El análi-sis de laboratorio demostró que para hacer las marcas se usaron lápices diferentes.

*212
Anejo 9

La marca bajo la insignia del P.N.P. es extremadamente grande en comparación con la del P.P.D. Íd. 34. La primera fue hecha de manera más rápida. Íd. 41 La diferencia en gro-sor pudo deberse a que, al hacer la raya, se movió el lápiz. Íd. 43. No pudo establecerse si se usaron lápices diferentes.

Anejo 10

Hay diferencia entre ambas marcas; una es más rápida. Son incompatibles. Íd. 9-8. Parecen ser de diferentes elec-tores. Íd. 59. No pudo establecerse si se usaron lápices dife-rentes.

Anejo 11

Sería muy raro que las marcas no fueran hechas en el mismo momento. Íd. 58-59. Hay más trazos comunes entre ambas. Íd. 11. La de Granados Navedo podría ser una marca hecha cuando la papeleta estaba doblada. íd. 48-50. El aná-lisis de laboratorio demostró que para hacer las marcas se usaron lápices diferentes.

Anejo 12

Al igual que la anterior, ambas marcas son totalmente incompatibles. Íd. 11. El análisis de laboratorio demostró que para hacer las marcas se usaron lápices diferentes.

Anejo 13

Aunque son marcas sospechosas, no puede concluirse que son diferentes, pues siguen unos patrones similares. Íd. 14. Las marcas fueron hechas por una misma persona. íd. 59. No pudo establecerse si se usaron lápices diferentes.

Anejo lk

Ambas marcas, por sus rasgos comunes, son similares, Íd. 12. Fueron hechas por un mismo elector. íd. 59. El análi-*213sis de laboratorio demostró que para hacer las marcas se usaron lápices diferentes.

Anejo 15

Ambas marcas, por sus rasgos comunes, son similares. Íd. 12. Fueron hechas por un mismo elector. Íd. 59. No pudo establecerse si se usaron lápices diferentes.
La prueba desfilada sostiene, sin lugar a dudas, la conclu-sión de que efectivamente los votos de doble marca, identifi-cados como los Anejos 1, 3, 7, 8,11,12 y 14, deben adjudicár-sele a Acevedo Pérez. El informe del análisis de laboratorio del perito McCarthy refleja que las marcas a favor de otros candidatos se hicieron con lápices diferentes a los que se usaron en las marcas a favor del P.P.D., y entre esas pape-letas figuraba la de la funcionaría de dicho partido.
Obviamente el autor de las marcas espurias usó un lápiz diferente. Conforme al reglamento, al control de materiales y al procedimiento usual, lo normal es que el elector use úni-camente el lápiz que le fue suministrado por los funcionarios electorales en el colegio para marcar sus preferencias en las papeletas. En términos de lógica y probabilidades, nos re-sulta difícil sostener que un elector utilice dos (2) lápices dis-tintos en ese momento. Por ende, rechazamos todo argu-mento predicado en lo que consideramos un comportamiento extraño, peculiar e incomprensible en el curso regular y la dinámica del proceso de votación dentro de las casetas.
En lo concerniente a las papeletas identificadas como los Anejos 2, 4, 5, 6 y 9, la situación es más difícil. El análisis del laboratorio no pudo determinar si se usaron lápices dife-rentes. Aun así, a base de las apreciaciones del perito, de nuestro propio examen visual y de una evaluación integral de la prueba, estamos convencidos de que también deben ad-judicársele a Acevedo Pérez. En todas estas papeletas las marcas bajo la insignia del P.N.P. son parecidas a las ante-riores y muestran rasgos de que fueron hechas apresurada-*214mente. En algunas, sus terminales voladores (flying start and finish) están trazados de tal modo que es razonable y permisible concluir que fueron escritas por una persona sin tener las papeletas de frente.
Respecto a los restantes votos, Granados Navedo re-clama para sí las papeletas identificadas como Anejos 10,13 y 15. De estas tres (3) papeletas, la primera tiene una marca debajo de la insignia del P.P.D. y otra en el cuadrante corres-pondiente a su candidatura. A base de la prueba pericial y de la apreciación visual, no podemos acceder a su pedido. En la papeleta correspondiente al Anejo 10 existe una inconsisten-cia notable entre ambas marcas apreciable a simple vista sin esfuerzo alguno. La marca hecha a su candidatura tiene rasgos claros de que fue escrita apresuradamente y, sobre todo —por sus terminales voladores— desde un ángulo dis-tinto al que de ordinario el elector sitúa la papeleta al mar-carla.
Finalmente, en cuanto a los Anejos 13 y 14, los rasgos y tamaños de las marcas son similares. No existe prueba de la cual podamos inferir que las marcas a favor de Granados Na-vedo fueran espurias o fraudulentas. Son el ejemplo clásico del voto mixto. Deben adjudicárseles a su favor. En éstas incidió el Presidente de la Comisión, licenciado Rodríguez Estrada.
En resumen, de las quince (15) papeletas con doble marca, trece (13) votos corresponden a Acevedo Pérez y dos (2) a Granados Navedo.
Las circunstancias antes apuntadas son inquietantes. Son demostrativas de que se intentó perpetuar un fraude, bajo la hipótesis errónea de que, por tratarse de una cruz, podía realizarse sin ser detectado. Fue un error. Y es que, en una papeleta electoral, “una cruz tiene características indivi-duales” susceptibles de ser diferenciadas y evaluadas. R. Fernández Ruenes, El examen de documentos, una nueva profesión, Conferencia del Ateneo auspiciada por el Colegio *215de Abogados de Puerto Rico, 1947, pág. 7. Un examen visual puede revelar incongruencias. A su vez, un análisis pericial comparativo puede demostrar diferencias o similitudes en los trazos, rasgos, terminales y finales, tamaño, dirección, enlaces de polos, inclinación, presión, proporcionalidad, re-gularidad, orden, velocidad y continuidad, conjuntamente con la forma de doblar las papeletas. J.V.P. Conway, Evidential Documents, 3ra ed., Illinois, Charles C. Thomas (Publisher), 1978, págs. 195-196.
Resolvemos que procede en derecho la adjudicación de todas estas papeletas de doble marca. Disentimos de la opi-nión mayoritaria que, sin necesidad, remite esta cuestión al foro de instancia. En el binomio elector-candidato que configura el sufragio, los electores no deben sufrir el menos-cabo del valor real del voto y quedar a merced de la mano oculta fraudulenta. Este intento de fraude tampoco debe te-ner el efecto injusto de que no se cuenten los votos a favor de sus respectivos candidatos. Además, no debe quedar im-pune. Debe el Departamento de Justicia iniciar la'investi-gación correspondiente para fijar responsabilidades.
Finalmente, después del examen y análisis visual de todas las demás papeletas no adjudicadas por razón de doble marca en los Precintos 1, 2 y 3 —que según la Ley Electoral de Puerto Rico no son votos mixtos o por candidatura— po-demos concluir que no hemos podido detectar indicio alguno de fraude que pudiera justificar la petición del Comisionado Electoral González Rodríguez (P.N.P.) de que se revisaran las determinaciones previas adoptadas durante el recuento en esos precintos. Abona, además, a nuestra apreciación el hecho de que este fenómeno sólo lo observamos esporádica-mente en una u otra papeleta por colegios, contrario a la si-tuación de las quince (15) papeletas de doble marca en un mismo colegio, cuya adjudicación fue impugnada exitosa-mente por el P.P.D.
*216XIV

Causa de acción de papeletas con iniciales

Según expuesto, el foro de instancia decidió que Gra-nados Navedo estaba impedido de presentar prueba demos-trativa de que los electores que estamparon sus iniciales al dorso de las papeletas lo hicieron bona fide —por instruc-ciones confusas o erróneas de los funcionarios de los cole-gios— y, por ende, que sus votos deberían adjudicarse. Aplicó la doctrina de cosa juzgada (res judicata), original-mente planteada en su contestación ante dicho tribunal sólo por el Presidente de la Comisión.
El error es manifiesto. Primero, aparte de que Granados Navedo no tenía capacidad jurídica para impugnar esa de-terminación hasta tanto se expidiera una certificación, en nuestro derecho vigente la solidaridad no se presume. No fue parte en el pleito KAC 88-1939, en que únicamente com-pareció el P.N.P. a cuestionar la validez jurídica de esa de-terminación y que una mayoría de este Tribunal sostuvo en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., 128 D.P.R. 1 (1988).
Segundo, en su Sentencia de 6 de diciembre de 1988 el Tribunal Superior (Hon. Ángel Hermida, Juez) fue muy cui-dadoso al exponer el alcance de su decreto. In fine hizo “claro que la presente [sjentencia no expresa[ba] opinión de clase alguna en cuanto al derecho que pudiese tener cual-quier candidato a elección de impugnar la certificación de cualquier otro candidato, conforme el trámite establecido en el [A]rt. 6.014 de la Ley Electoral vigente, 16 [L.P.R.A. see.] 3274”. Sentencia, Civil Núm. KAC 88-1939, pág. 9.
Tercero, durante el proceso ante el Tribunal Superior —frente a la demanda de impugnación— el Comisionado Electoral Báez Galib y el propio Acevedo Pérez, en sus res-pectivas contestaciones juradas de 27 de diciembre, no le-vantaron afirmativamente la defensa de cosa juzgada. Ello *217es explicable. Desde el 23 de diciembre ambos habían reco-nocido, en memorial suscrito por el Ledo. Lino J. Saldaña, que:
.. .no existe identidad entre las personas de los litigantes en el caso CE-88-722 y en el presente caso, ni tampoco existen los vínculos de solidaridad entre las partes requeridos bajo el artículo 1204 del Código Civil, 31 L.P.R.A. sec. 3343, resulta inaplicable al caso de autos la doctrina de la cosa juzgada. Por la misma razón tampoco se aplica la del impedimento cola-teral por sentencia, tal y como ha sido adoptada en nuestro ordenamiento jurídico. La solidaridad que exige el artículo 1204 del Código Civil “es aquella capaz de situar en posición tal a las partes, como si fueran una sola en relación a las pres-taciones que puedan estar en litigio, y es el mismo tipo de relación que se produce entre el causahabiente y el causante.” Los vínculos entre el PNP y el demandante Granados Navedo no son suficientes para lograr lo anterior, ya que sus intereses no son necesariamente idénticos. Véase A & P Gen[.] Contractors] v. Asoc[.] Caná, 110 D.P.R. 753, 766 (1981) y Negrón v. C.I.T. Fin[.] Serv[.], 111 D.P.R. 657, 661 (1981). Por otro lado, las doctrinas de cosa juzgada y de impe-dimento colateral obedecen fundamentalmente a un principio de conveniencia y orden procesal. No deben aplicarse en forma inflexible “cuando hacerlo derrotaría los fines de la jus-ticia, especialmente si se plantean consideraciones de interés público.” Véase Pagan Hernández v. U.P.R., 107 D.P.R. 720, 736 (1978). (Énfasis suplido.) A.O., 113.
Ese memorando no fue producto de la irreflexión. Tomó como trasfondo la decisión de este Tribunal en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, emitida el 21 de diciembre de 1988.
En etapa más avanzada, el mismo tribunal de instancia —el 2 de enero de 1989— señaló que “[t]odos estamos de acuerdo que no afecta, que hay que oir la prueba, que el Juez Hermida expresamente dispuso que su dictamen no afectaría que se reprodujera las alegaciones en el caso de impugnación. Así es que vamos a resolver a base de la *218prueba que se nos desfile”. (Énfasis suplido.) T.E. Superior, pág. 143. Al día siguiente reiteró ese criterio y diferenció el alcance de las expresiones de este Tribunal en la antes men-cionada decisión, pero aclaró que “no es la cuestión de [res judicata] ni [collateral estoppel] . . .”. T.E. Superior, pág. 397.
No obstante, mediante memorando posterior con fecha de 12 de enero de 1989, Báez Galib y Acevedo Pérez variaron diametralmente sus posiciones. Con los mismos argumentos sostuvieron la aplicabilidad de la doctrina de cosa juzgada, esto es, a base de que las alegaciones eran las mismas y Gra-nados Navedo, como candidato oficial nominado, estaba unido por vínculos de solidaridad con el P.N.P. y su Comisio-nado Electoral. El 17 de enero de 1989 el tribunal de instan-cia también modificó su criterio y desestimó por ese funda-mento.
Y cuarto, el error cobra mayores proporciones en una si-tuación en que la Asamblea Legislativa ha dictaminado que las acciones de impugnación ante los tribunales constituyen juicio de novo. Según antes esbozado, por excepción, no aplica la doctrina de cosa juzgada o impedimento colateral. 1B. Moore’s Federal Practice Sec. 0.416 [3.-2], págs. 523-524.
En cuanto a los méritos del reclamo para dilucidar la validez de estas papeletas, es suficiente remitirnos a la decisión en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra. Aun bajo la interpretación restrictiva de la mayoría, el Juez Pre-sidente Señor Pons Núñez reconoció que la nulidad decre-tada por la determinación del Presidente de la Comisión, li-cenciado Rodríguez Estrada, no era absoluta sino relativa, que no gozaba de credenciales de inapelabilidad y que podía ser impugnada en el tribunal. A tal efecto dijo:
La variante en el reglamento actual, que sustituyó la palabra “nula” por “protestada”, tiene el propósito de jiexibilizar lo relativo a la anulación de esas papeletas, de suerte que en *219lugar de decretarse inflexible y absolutamente su nulidad en el escrutinio original, a ese nivel únicamente se protesten y se remitan dichas papeletas a la comisión en pleno para que sea ésta quien dilucide su adjudicación o rechazo. Así, se le ofrece la oportunidad a quien reclame su adjudicación a presentar prueba en favor de su reclamo. (Énfasis suplido.) P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, pág. 25.
Y más adelante expuso:
Por lo tanto, es sobre el elector que recae el peso de la prueba en este caso. Le corresponde a éste demostrar que actuó de buena fe y que fue inducido a error por la orientación con-fusa de los funcionarios de colegio. (Énfasis suplido.) P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, pág. 28.
Ese enfoque y oportunidad de reivindicar los votos de los electores que iniciaron sus papeletas por error y orientación confusa de los funcionarios de colegio (bonafide) quedó obli-terada con la sentencia del tribunal de instancia. La opinión mayoritaria interpreta nuevamente hoy la cuestión y la re-mite a dicho foro con la injusta camisa de fuerza de que se “presumía] que la decisión de la Comisión Estatal es válida”. Opinión mayoritaria, pág. 36. Es improcedente ese mandato.
“La verdad es que toda interpretación es por necesidad material una recreación. Importa siempre, por su propia esencia, un diálogo, una comunicación entre la obra y el in-térprete: éste pone en la interpretación tanto como la obra misma.” A. Orgaz, El problema de la interpretación de la ley, XXIX (Núm. 1) Rev. Col. Abo. Buenos Aires 48 (1951). Acometamos esa empresa.
De la prueba documental admisible bajo los principios evidenciarios antes relacionados surge una dinámica que re-fleja que todos los miembros de la Comisión Estatal, incluso su Presidente, eran conscientes y estaban advertidos del problema de las papeletas iniciadas tanto en el recuento del Municipio de San Juan como en otro precinto de la isla.
La identificación 62, demandante —transcripción de evi-dencia de la reunión matutina de la Comisión Estatal de 15 *220de noviembre de 1988- —alude a que “ayer se habían adjudi-cado, se había establecido que cualquier papeleta que tuviese iniciales al frente, al dorso, que se pudiera corroborar que es un elector, automáticamente la mesa tomaba acción sobre eso . . (Énfasis suplido.) T.E. Comisión, pág. 50.
Más tarde, la identificación 64, demandante —transcrip-ción de los procedimientos posteriores ese mismo día— re-vela un diálogo, en el que no se identifican los interlocutores, sobre el problema de las papeletas con iniciales y la magni-tud y extensión del fenómeno. Uno de los participantes ex-presó que ello había ocurrido “mucho en el pasado, cuando la _se supone que._., pero en el pasado, en el '84 fue que la directriz se le daba a los electores de que las iniciales de los funcionarios quedan al dorso, muchos entendieron que eran sus iniciales". (Énfasis suplido.) T.E. Comisión, págs. 56-58.
Para el 3 de diciembre de 1988 el Secretario de la Comi-sión le informó a su Presidente y demás miembros del orga-nismo que gestionaba la citación de los funcionarios de cole-gio de Toa Baja para identificar la razón por la cual “inicia-ron los funcionarios una nota al calce de papeletas que esta-ban enviando por electores y en el caso de San Juan 2 para identificar también alguna inicial que aparec[e] al dorso que no se ha podido localizar la_con claridad si perte-nece a un elector o no”. Identificación 67, demandante; T.E. Comisión, pág. 2.
En resumen, es claro que desde el 14 de noviembre de 1988 se había planteado y discutido la situación de las pape-letas iniciadas por electores debido a instrucciones erróneas, tanto en el Municipio de San Juan como en un precinto de Toa Baja, en los cuales paralelamente la Comisión Estatal realizaba recuentos. T.E. Superior, pág. 490. Puede con-cluirse también —conforme la Petición de Revisión (CE-89-30) ante este Foro por el P.N.P. y la oposición del licenciado Rodríguez Estrada— que fue el 17 de noviembre *221que, sin investigación alguna, el Presidente de la Comisión adoptó la determinación de anularlas en el Municipio de San Juan. ¿Qué sucedió después?
La respuesta la brinda la identificación 68, demandante (transcripción de la reunión de la Comisión Estatal de 5 de diciembre de 1988). Dicho organismo decidió investigar el asunto y recibió el testimonio de los inspectores y secreta-rios de todos los partidos políticos de un colegio en Toa Baja. De esa transcripción diáfanamente se desprende que en Toa Baja, Precinto 12, Unidad 7, Colegio 1, tales instrucciones fueron brindadas por los funcionarios de colegios a los elec-tores y éstos las malinterpretaron. Un número sustancial de ellos (20 a 25) fueron confundidos por las instrucciones y pusieron sus iniciales al dorso de las papeletas. Cuando los funcionarios se percataron de la situación fueron más especí-ficos y cuidadosos, y aclararon sus instrucciones. Ante esa situación, acordaron unánimemente adjudicar las pape-letas como válidas. Identificación 68, demandante; T.E. Comisión, págs. 33-38. Esa prueba también demostró que los funcionarios del colegio fueron entrenados para dar tales instrucciones. Identificación 68, demandante; T.E. Comisión, págs. 39-41. Ante esta evidencia, la Comisión Estatal, como excepción, se negó a anularlas inflexiblemente y con-firmó la validez de las papeletas con las iniciales de los elec-tores.
El Presidente de la Comisión, licenciado Rodríguez Estrada, estuvo presente en la reunión y, aunque no tuvo que votar porque los Comisionados Electorales decidieron por unanimidad no anular las papeletas así iniciadas (T.E. Superior, págs. 383-384), fue testigo presencial de los hechos y circunstancias que allí relucieron. Es interesante destacar que uno de los funcionarios del colegio en cuestión, al final de la sesión investigativa, antes de marcharse inquirió del Pre-sidente de la Comisión si “¿esas instrucciones estaban bien, estaban mal, qué debemos de corregir?”, y éste contestó: *222“No, lo hicieron a tiempo, correctamente. Parece que los instructores seguían con la misma tradición. .(Enfasis suplido.) Identificación 68, demandante; T.E. Comisión, pág. 41. Más importante aún, en su declaración en el tribunal de instancia admitió que en esa reunión de la Comisión Es-tatal vio las papeletas de Toa Baja iniciadas y validadas, y —en contraste con las anuladas por su anterior determina-ción— aceptó que planteaban una situación “[s]imilar, similar algunas de ellas”. (Énfasis suplido.) T.E. Superior, pág. 885.
El examen visual que hemos realizado de tres (3) de esas papeletas municipales confirma esa similaridad. Identifica-ción 59, demandante. Las papeletas Núms. 251 y 253 configu-ran lo que denominamos como situación clásica. En éstas, los electores pusieron sus iniciales en el lado izquierdo, in-mediatamente debajo de las iniciales de los funcionarios del colegio. En la Núm. 252 el elector las escribió al lado opuesto, esto es, el derecho. Estos datos, como veremos, ad-quieren un patrón común y recurrente en las papeletas mu-nicipales de San Juan y evidencian razonablemente ser pro-ducto de las instrucciones erróneas y confusas a los elec-tores. Esta prueba, sin especulaciones, demuestra los mé-ritos del reclamo de Granados Navedo en cuanto a que ciertos funcionarios de colegio cursaron instrucciones erró-neas que confundieron a algunos electores y los llevaron a consignar sus propias iniciales al dorso de la papeleta.
También corrobora su contención de que la Comisión Es-tatal, con conocimiento de la situación durante el recuento de San Juan —cuando simultáneamente se efectuaba un re-cuento en Toa Baja— aplicó arbitrariamente, a situaciones iguales, trámites distintos y criterios sustantivos disímiles. Ello atenta contra la norma jurídica de que una determina-ción administrativa no puede producir soluciones contradic-torias para situaciones fundamentalmente idénticas. Textile Dye Works, Inc. v. Srio. de Hacienda, 95 D.P.R. 708, 715 *223(1968); South P.R. Sugar Co. v. Junta, 82 D.P.R. 847, 865 (1961).
No puede argumentarse que la no intervención del Presi-dente de la Comisión desinstitucionaliza las decisiones de la Comisión Estatal. No puede sostenerse jurídicamente la dicotomía de que los acuerdos unánimes de la Comisión Esta-tal o de sus organismos subordinados, que son conflictivos con los dictámenes de su Presidente cuando interviene por no haber ese consenso total, no son decisiones administra-tivas de la Comisión Estatal. Los derechos constitucionales de los electores no pueden quedar a merced de ese polifor-mismo tan desarticulado ni diluidos e inmersos en el proceso de una burocracia administrativa polivalente o pluralidad de criterios de los Comisionados Electorales y su Presidente, o de sus delegados. No podemos aceptar esos compartimentos sellados —ajenos y distanciados— del producto decisorio final. Semejante esquema sería inconstitucional. La Ley Electoral de Puerto Rico es clara. Si en la Comisión Estatal no hubiere “unanimidad de votos será decidida, en pro o en contra por el Presidente cuya decisión se considerará como la decisión de la Comisión Estatal...”. (Énfasis suplido.) Art. 1.006(e) de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3014(e).
Sean bajo la regla de unanimidad o producto de una deci-sión de su Presidente, los acuerdos y dictámenes de la Comi-sión Estatal tienen que recoger y responder a criterios de uniformidad y legalidad. No pueden prevalecer normas para evaluar el derecho al voto de los electores en San Juan dis-tintas a las que se siguieron en Toa Baja en situaciones simi-lares. A fin de cuentas, se supone que sobre el Presidente de la Comisión recaiga la responsabilidad de “llevar a cabo y supervisar los procesos electorales dentro de un ambiente de absoluta pureza e imparcialidad”. (Énfasis suplido.) Art. 1.011(A) de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3007(A).
*224En estas circunstancias, ¿por qué antes de certificar a Acevedo Pérez no replanteó esta anomalía decisoria en el seno de la Comisión Estatal y pidió que se investigara el re-clamo de las papeletas iniciadas en San Juan que antes él había anulado? ¿Cómo justificar su decreto automático de nulidad, emitido sin la más mínima investigación para las pa-peletas con iniciales al dorso en el Municipio de San Juan, mientras se sostuvo la validez en otro precinto? Recuérdese que todavía no había terminado el escrutinio general de la isla y que, tanto en San Juan como en Toa Baja, se efectua-ban recuentos.
¿Qué explicación existe para que la Comisión Estatal en un caso investigara y corroborara la realidad de que. las ini-ciales fueron producto de unas instrucciones erróneas y, por otro lado, algunos de sus miembros y su Presidente negaran igual trato a los electores del Municipio de San Juan? ¿Por qué Báez Galib, Acevedo Pérez y el Presidente de la Comi-sión, Rodríguez Estrada, han insistido siempre en cerrar las puertas del recinto judicial e impedir la investigación de esos hechos y el afloramiento de la verdad?
Para corroborar la situación peculiar de estas papeletas, en el descargo de nuestra función adjudicadora, nos dimos a la laboriosa tarea de examinar los cinco (5) maletines que se elevaron a este Foro, contentivos de todas las papeletas no adjudicadas por la Comisión Estatal en el Municipio de San Juan. Identificaciones 1-5, demandante.
El resultado de este análisis que aparece detalladamente explicado en el Apéndice C lo hemos resumido del modo si-guiente:
Identificación 1:

San Juan 1

P.N.P. P.P.D. P.I.P.
14 10 2
*225San Juan 2
P.N.P. 4 P.P.D. 6 P.I.P.
Identificación 2:
San Juan S P.N.P. 36 P.P.D. 14 P.I.P.
Identificación 3:
San Juan J
P.N.P. 27 P.P.D. 18 P.I.P.
Identificación 4:

San Juan 5

P.N.P. 45 P.P.D. 48 P.I.P.
Identificación 5:

San Juan 10k

P.N.P. 34 P.P.D. 48 P.I.P.
TOTALES
P.N.P. P.P.D. P.I.P.
San Juan 1 O rM I — 1 ^
San Juan 2 o íO ^
San Juan 3 to ^ T — i CO Oi
San Juan 4 en 00 T — 1 to <1
San Juan 5 03 00 Oi
San Juan 104 I — <■ 00 oo ^
160 144 13
Diferencia: 16 votos a favor de Granados Navedo.
*226La cuestión es trascendental en dos (2) vertientes. Una, para Granados Navedo el reclamo de las papeletas iniciadas votadas a su favor —en contraste con las de Acevedo Pérez— significa una ganancia neta de dieciséis (16) votos. La otra está relacionada con los verdaderos destinatarios de todo el proceso, a saber, aquellos electores que debido a esas ins-trucciones erróneas y confusas fueron privados del derecho al sufragio.
Según surge del análisis de estas papeletas —Apéndice C— se manifiesta y revela un patrón repetitivo que no es susceptible de ser atribuido a una mera coincidencia, sino al resultado de una combinación de factores en las que se des-taca la actuación de los funcionarios electorales, pero princi-palmente la percepción de los electores.
En todas, las iniciales aparecen al dorso de la papeleta de forma tal que, al doblarse, las iniciales de los electores que-daron visibles. La inmensa mayoría de casos son clásicos: las iniciales aparecen en la parte superior, esquina izquierda de la papeleta, inmediatamente debajo o al lado de las iniciales de los funcionarios del colegio. Cuando los funcionarios pu-sieron sus iniciales al lado derecho muchos electores trasla-daron las suyas a esa misma área. Otras papeletas contienen las iniciales en las esquinas, en su extremo derecho superior o inferior. Salvo pocos casos, una pluralidad de papeletas con iniciales tienen como denominador común la procedencia de los mismos colegios electorales.
De este examen visual, y en referencia al trámite pautado en la Regla 41B(6) del Reglamento de Elecciones de 1988, podemos arribar a varias conclusiones: Primero, por estar visibles las iniciales puestas por los electores es inevitable concluir que éstos no tuvieron la intención de ocultarlas a los inspectores de los colegios. De hecho, en un sinnúmero de casos, esas iniciales fueron hechas con letras grandes, lo cual excluye todo móvil dirigido a ese fin. Segundo, de haber se-*227guido el trámite previsto en la aludida Regla 41B(6), supra, estos electores doblaron las papeletas con el propósito de asegurar que sus iniciales quedaran visibles y fueran mos-tradas a los inspectores del colegio. Tercero, de haber estado atentos los inspectores de los colegios, sin dificultad alguna podían haberse percatado de esas iniciales adicionales e im-pedir que dichas papeletas fueran así depositadas en las urnas.
La situación es más grave. No sólo excluye la aplicación de la doctrina de cosa juzgada, sino que ameritaba una de-cisión de este Tribunal que dictaminara la validez de esas papeletas. La evidencia a la que nos hemos referido no es-taba disponible al momento de quedar sometido, el 5 de diciembre de 1988, el Caso KAC 88-1939 (P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra,), ante el Juez Ángel Hermida. La razón es sencilla. El acuerdo de la Comisión Estatal fue adoptado precisamente el 5 de diciembre de 1988, el mismo día en que el caso quedó ante él sometido. Esa cronología fue corta, esto es, un (1) día antes de que dicho magistrado diligentemente dictara su sentencia.
Invocar en estas circunstancias y cronología la norma de cosa juzgada —cuando todavía oficialmente no se había con-figurado una violación a la norma de uniformidad adminis-trativa y trato justo— es un absurdo jurídico. ¿Cómo apli-carle a Granados Navedo esa doctrina cuando su causa de acción es distinta —desigual trato bajo la ley— que se mate-rializó después por hechos surgidos el día que el P.N.P. so-metió el Caso KAC 88-1939? ICómo puede todavía la mayo-ría del Tribunal reafirmar, a título de precedente, su deci-sión anterior y no validar esas papeletas bajo la doctrina de igual trato ante la leyl Opinión mayoritaria, pág. 36. La re-misión al foro de instancia no sólo es jurídicamente errónea, sino que traza un tortuoso y lento camino que inyecta un innecesario elemento probatorio partidista al caso.
*228Significará esencialmente abrir las puertas a que el asunto se torne en una pugna forense de credibilidad entre los funcionarios de los colegios de los distintos partidos polí-ticos. Es natural y anticipable que, de uno u otro lado, expon-gan sus respectivos puntos de vista conforme a la ganancia electoral neta más conveniente.
La mayoría del Tribunal debió ser más explícita y resolver que la norma correcta y determinante para dilucidar esta cuestión no es la credibilidad de los funcionarios electo-rales, sino aquella fraguada al calor de la percepción de los verdaderos destinatarios del proceso: los electores que pu-sieron sus iniciales. A menos que así lo admitieran los fun-cionarios electorales, no es preciso mucho esfuerzo mental para arribar a la conclusión de que sólo ellos podrían real-mente testificar si fueron o no confundidos.
La cuestión ha superado el debate sobre la facultad de este Tribunal para tomar conocimiento judicial —P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra— y ha cobrado ca-rácter fáctico. En resumen, no había regla en qué fundar la nulidad radical o absoluta, no fueron advertidos los electores de la misma (T.E. Superior, pág. 420), no medió resolución escrita al efecto del Presidente de la Comisión, licenciado Rodríguez Estrada (T.E. Superior, pág. 381) ni la Comisión Estatal avisó o apercibió oficialmente a los electores a través de la prensa de la oportunidad que tenían para reclamar la convalidación de los votos que se les había anulado por las iniciales al dorso (T.E. Superior, pág. 492); pero sobre todo, con conocimiento, a situaciones iguales la Comisión Estatal aplicó normas distintas y discriminatorias. No nos expli-camos cómo la mayoría del Tribunal ha podido darle la es-palda a esta injusta realidad e ignorarla por segunda vez. (9) *229“El derecho es vivo y toma cuerpo de la dinámica del entre-tejido social.” P.N.P. v. Hernández, Srio. D.T.O.P., 122 D.P.R. 362, 385 (1988), opinión concurrente.
A esos efectos cobran virtualidad los siguientes pasajes de nuestra opinión disidente en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, págs. 62-65:
Es necesario resaltar que la Regla 36(a) del Reglamento de Elecciones de 1988, contiene las únicas instrucciones que de-bían ofrecer los inspectores de colegio. Así lo admite en su comparecencia el Presidente de la Comisión Estatal de Elec-ciones. En lo pertinente, dispone que:
“a) Los Inspectores Propietarios del Partido Popular De-mocrático y del Partido Nuevo Progresista liarán entrega de las dos papeletas de votación. El primero entregará la pape-leta estatal y el segundo la municipal y le leerán las siguientes instrucciones:
‘Le estamos entregando dos (2) papeletas. En la pape-leta blanca aparecen los candidatos a los cargos de Goberna-dor, Comisionado Residente y Legisladores. En la papeleta amarilla aparecen los candidatos a Alcalde y Asambleísta] Municipal.’
La lectura de estas instrucciones serán alternadas entre estos dos (2) funcionarios.
Además, se cerciorarán que los electores depositen sus pa-peletas en la urna correspondiente. “Regla 36(a) del Regla-mento de Elecciones de 1988, pág. 33.”
*230Sin embargo, por sn parte, la Regla 41B(6) del mismo regla-mento, pág. 41, dispone que:
“Una vez haya votado, pero antes de salir de la caseta de votación, el elector doblará las papeletas electorales con va-rios dobleces de manera que ninguna parte del frente de ellas quede expuesta a la vista, asegurándose que las iniciales de los inspectores del colegio al dorso de éstas queden visibles. Inmediatamente después de terminar con esta operación, sal-drá de la caseta y en presencia de los inspectores del colegio procederá a mostrar las iniciales al dorso de las papeletas y depositará la papeleta estatal y la municipal en las urnas debi-damente identificadas a estos fines. (Énfasis suplido.)”
Como puede apreciarse del texto, la regla antes citada con-tiene afirmativamente una directriz específica para los elec-tores referente al momento, sitio y forma de doblar la pape-leta. Sin embargo, aun cuando no fue concebida como instruc-ción, nos resulta difícil —por no decir incomprensible— en-tender la posición del Presidente de la Comisión Estatal de Elecciones cuando nos dice que es “inmaterial el hecho de la forma en que se doble la papeleta para depositarla en la urna”. Alegato del correcurrido, pág. 12. ¿En qué quedamos? iNo imponía la Regla 41B(6) del Reglamento de Elecciones de 1988 una mecánica específica con miras a exponer y dejar visibles las iniciales de los inspectores del colegiol
Hemos visto que, inexplicablemente, el reglamento no pro-veyó disposición o instrucción alguna para que este mensaje fuera trasmitido verbalmente por los funcionarios de colegio. Sin embargo, lógicamente alguien tenía que brindarla. “Es elemental el axioma de que la ley no puede exigir cosas inú-tiles ni absurdas.” P.S.P. v. Com. Estatal de Elecciones, supra, pág. 444. No cabe afirmar que los miles de electores que acudieron a votar conocían ese detalle reglamentario. Por ello, repetimos, muchos funcionarios electorales, sua sponte, opta-ron por instruirlos al respecto, en particular aquellos que ejercían su derecho por primera vez o inquirieron. La omisión de una instrucción en las papeletas, la ausencia de una cam-paña educativa y orientadora sobre este particular y una ins-trucción general en los colegios robustece la razonabilidad de la conclusión de que muchos electores desconocían la manera apropiada de doblar la papeleta.
*231No podemos, pues, convenir con la premisa del Presidente de la Comisión Estatal de Elecciones de “asumir . . . que los funcionarios cumplieron cabalmente con su obligación legal y reglamentaria, y que no se dieron instrucciones adicionales ni distintas a las requeridas sobre dicho tema por el citado Reglamento”. Alegato del correcurrido, pág. 12. ¿Cómo soste-ner que no se brindaron tales instrucciones y, simultánea-mente, lograr que los electores, dentro de las casetas, dobla-ran las papeletas con varios dobleces “asegurándose que las iniciales de los inspectores de colegio al dorso de éstas qued[aran] visibles”?
Lo razonable es todo lo contrario. “‘Los Jueces no viven en un vacío. Sabemos lo que el resto de la comunidad sabe.’ Pueblo v. Marrero, 79 D.P.R. 649, 658 (1956). A fin de cuentas, ‘nuestro papel, aunque limitado, no se desarrolla en un vacío. Cuando los hechos son suficientemente abrumadores, hasta los tribunales pueden tomar conocimiento judicial de los mismos, y de ese modo evitar en parte la censura expresada por Bentham al efecto de que el arte de la jurisprudencia con-siste en desconocer metódicamente lo que todo el mundo sabe’. (Énfasis suplido.) Ballester v. Tribunal de Apelación, 61 D.P.R. 474, 507-508 (1943).” Noriega v. Gobernador, 122 D.P.R. 650, 696 (1988), opinión de conformidad del Juez Asociado Señor Negrón García.
A su vez, la obligación del elector de “mostrar las iniciales al dorso de las papeletas” —(énfasis suplido) Regla 41B(6) del Reglamento de Elecciones de 1988, pág. 41— a los inspectores del colegio necesariamente imponía a éstos el deber recíproco de evitar que las papeletas que contenían otras iniciales — potencialmente protestables— fueran así depositadas en las urnas. Ese era el momento para llamar la atención al elector de las consecuencias de tales iniciales. Cabe señalar que la ley y el reglamento visualizan que los inspectores de colegio supervisen y velen por que los procedimientos se conduzcan apropiadamente. Regla 36(a) del Reglamento de Elecciones de 1988. Además, se prevee la posibilidad de que un elector dañe, “por accidente o equivocación”, cualesquiera de las pa-peletas y se le reconoce el derecho entonces a sustituirla. Art. 5.029 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3232. La ausencia de advertencia escrita, unida a la omisión de *232los funcionarios electorales, descartan toda posibilidad de —a priori o a posteriori— imponerle a los electores una presun-ción de fraude y la penalidad de nulidad radical del voto. Al decir de la opinión mayoritaria, “[n]o se puede presumir lo que la simple vista niega”. Opinión mayoritaria, pág. 28. “Co-rresponde a los organismos del Estado hacer lo más viable posible el ejercicio del sufragio, fundamento esencial de la de-mocracia, y no puede ni debe éste rehuir esa responsabilidad mediante el traslado de parte de la misma al elector.” P.N.P. y P.I.P. v. Rodríguez Estrada, supra, pág. 504.
No puede desligarse la Comisión Estatal de Elecciones —como pretende su Presidente— de los “errores que hubie-sen podido cometer” los inspectores de colegios al brindar las instrucciones. Menos, de las consecuencias de permitir, a cien-cia y paciencia, que se depositaran en las urnas papeletas que visiblemente contenían iniciales adicionales. En P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 240 esc. 31, desapro-bamos semejante contención al declarar terminantemente que “recae sobre la Comisión la ineludible obligación de su-plirles el material de trabajo, brindarles orientación, facili-tarles manuales de instrucción y mantener una estrecha su-pervisión del trabajo que realizan. En fin, que en lugar de que la Comisión opere bajo la teoría de ‘manos afueras’, debe ejer-cer un grado sumo de atención hacia la participación que la ley le tiene reservada a dichos funcionarios y absorber con mayor desvelo la responsabilidad que sus actos no fraudu-lentos ni delictivos acarrean”. (Énfasis suplido y en el original.)
En resumen, discrepamos vehementemente de la opinión mayoritaria que, sin tomar en cuenta las distintas normas adoptadas por la Comisión Estatal y su Presidente, licen-ciado Rodríguez Estrada, durante recuentos simultáneos en San Juan y Toa Baja “presume que la decisión de la Comi-sión Estatal es válida. Le corresponde al afectado presentar la prueba que relata en sus alegaciones”. Opinión mayorita-ria, pág. 36. Ya Granados Navedo lo hizo. ¿Por qué exigirle más ? ¿ Qué fundamento jurídico hay para ignorar la reali-dad ocurrida y menoscabar inconstitucionalmente el voto de los electores de San Juan?
*233XV

Otras papeletas válidas no adjudicadas

El examen y análisis de las identificaciones 1-5, deman-dantes —papeletas protestadas y no adjudicadas por la Co-misión Estatal durante el recuento— revela la validez de otras papeletas. En el Apéndice D de esta ponencia las hemos incluido.
A tal efecto, la primera papeleta —Sobre 1, Identifica-ción 1, demandante— es un voto por candidatura a favor de Granados Navedo y de varios de los candidatos a asamble-ístas municipales de todos los partidos. De su faz es válida y debe adjudicársele.
La segunda papeleta corresponde al Precinto 1, Unidad 9, Colegio 1. Está marcada a favor de la candidatura de Acevedo Pérez y de diversos asambleístas de los otros partidos. De su faz es válida y debe adjudicarse a dicho candidato.
Igual ocurre con la tercera papeleta. Debe también com-putarse y acreditársele a Acevedo Pérez.
La cuarta papeleta proviene del Precinto 1, Unidad 9, Colegio 4. Tiene dos (2) marcas, una bajo la insignia del P.I.P. y otra en el encasillado de la candidatura de Acevedo Pérez. Debe adjudicársele a este último.
La quinta papeleta se originó en el Precinto 1, Unidad 9, Colegio 40. Fue votada igual que la anterior. Es un voto que corresponde a Acevedo Pérez.
La sexta papeleta corresponde al Precinto 1, Unidad 17, Colegio 2. Al igual que la dos (2) anteriores, es un voto mixto a favor del P.I.P. y de la candidatura de Acevedo Pérez. Debe acreditarse a favor de este candidato.
La séptima papeleta es del Precinto 1, Unidad 17, Colegio 2. El elector votó a favor del P.I.P., pero por la candida-tura de Granados Navedo. Le corresponde este voto.
La octava papeleta se originó en el Precinto 1, Unidad 26, Colegio 8. Es un voto íntegro bajo la insignia del P.N.P. y debe adjudicársele a Granados Navedo.
*234La novena papeleta corresponde al Precinto 2, Unidad 10, Colegio 4. Fue declarada nula, ya que la marca bajo la insignia del P.P.D., en lugar de ser una “X” perfecta, se ase-meja a un 4. Sólo bajo un enfoque restrictivo —que recha-zamos— podría prevalecer esa determinación. Debe adjudi-cársele a Acevedo Pérez.
La décima papeleta de este grupo proviene del Precinto 2, Unidad 21, Colegio 9. Aparece votada bajo la insignia del P.N.P. Además, el elector marcó con “X” los encasillados co-rrespondientes a Granados Navedo y a todos los asamble-ístas municipales de esa columna. Bajo la columna de nomi-nación directa (write-in), en el encasillado Núm. 1, escribió el nombre de Carlos Romero Barceló. En estas circunstan-cias, sólo debió descontarse el voto a favor del asambleísta (1), Ramón “Pitito” Miranda Marzán. Sin embargo, preva-lece el voto por Granados Navedo.
La decimoprimera papeleta se originó en el Precinto 5, Unidad 1, Colegio 1. Está votada sólo en la columna de nomi-nación directa (write-in), donde el elector escribió en todos los encasillados las siglas P.N.P. La intención es obvia. Debe adjudicársele a Granados Navedo.
La decimosegunda papeleta —Precinto 5, Unidad 7, Colegio 7— es un voto mixto bajo la insignia del P.I.P. y la can-didatura de Acevedo Pérez. Debe adjudicársele a éste.
La decimotercera papeleta es voto mixto bajo la insignia del P.P.D. y por un (1) asambleísta del P.I.P. Corresponde a Acevedo Pérez.
La decimocuarta papeleta corresponde al Precinto 5, Unidad 7, Colegio 7. También es un voto mixto a favor del P.I.P. y de la candidatura de Granados Navedo.
Y, finalmente, la decimoquinta papeleta es un voto a favor de Granados Navedo y de diversos candidatos asamble-ístas de los otros partidos. Tiene la peculiaridad de que el elector escribió en la columna de nominación directa (write-in), a modo de repetir, todos los nombres de los candidatos *235por quienes había votado en las otras columnas, incluso el de Granados Navedo. Rehusamos otra vez anular una papeleta en la que la intención del elector es clara. Debe adjudicársele a Granados Navedo.
En resumen, de estas papeletas le corresponden siete (7) votos a Granados Navedo y ocho (8) a Acevedo Pérez.
XVI

Papeletas contaminadas no arrestadas

Según hemos expuesto inicialmente, antes de la certifica-ción de Acevedo Pérez el Comisionado Electoral González Rodríguez (P.N.P.) pidió sin éxito a la Comisión Estatal y a su Presidente, licenciado Rodríguez Estrada, examinar ca-torce (14) colegios electorales en que había papeletas mez-cladas, esto es, contaminadas no arrestadas.
En su demanda, Granados Navedo alegó que el recuento reveló que en esos catorce (14) colegios electorales, de dos mil quinientas cincuenta y siete (2,557) papeletas —que le dieron una ventaja de doscientos cincuenta y cuatro (254) votos a Acevedo Pérez— algunas correspondientes a un nú-mero indeterminado de electores añadidos a mano sin ha-berse corroborado si tenían derecho a votar, fueron también mezcladas con las papeletas de electores cualificados que aparecían en las listas oficiales. Las denominó papeletas con-taminadas.
Por su parte, el Presidente de la Comisión, licenciado Ro-dríguez Estrada, caracterizó como definición clásica de “urna contaminada, donde se mezclaron los votos de per-sonas que tenían derecho a votar, que aparecían en la lista, con los añadidos a mano, que no se había comprobado su derecho al voto”. (Énfasis suplido.) T.E. Superior, pág. 466.
Antes de que el tribunal de instancia desestimara su ac-ción, Granados Navedo presentó los exhibits 1-26 para sos-tenerla, contentivos cada uno de documentos oficiales como *236el informe del Colegio de la noche de las elecciones, el escru-tinio general o recuento, las Actas de Incidencias, los cua-dres y los originales de la entrada de datos al computador de las papeletas.
Estos documentos coinciden con el planteamiento original que al efecto hizo a la Comisión Estatal el 3 de diciembre el Comisionado Electoral González Rodríguez (P.N.P.) sobre los llamados votos contaminados (Identificación 67, deman-dante, 173-174), y que posteriormente reformuló el 7 de diciembre. Los colegios identificados (Identificación 70, de-mandante; T.E. Comisión, pág. 88) fueron los siguientes:
Precinto 1: Unidad 10, Colegio 8; Unidad 13, Colegio 5; Unidad 17, Colegio 2, y Unidad 20, Colegio 4.
Precinto 2: Unidad 7, Colegio 7; Unidad 13, Colegio 6; Uni-dad 25, Colegio 10, y Unidad 27, Colegio 4.
Precinto 3: Unidad 2, Colegio 6, y Unidad 20, Colegio 8.
Precinto 4: Unidad 20.
Precinto 5: Unidad 2, Colegio 10; Unidad 15, Colegio 2, y Unidad 31, Colegio 6.
En el juicio Granados Navedo probó, mediante el testi-monio de Bauzá Escóbales —y con vista a los exhibits 1,2,14 y 15, demandante, consistentes, según indicados, de las actas y listas del Precinto 1, Unidad 10, Colegio 8, al igual que las correspondientes a la Unidad 13, Colegio 5— que en las urnas se mezclaron las papeletas correspondientes a elec-tores en las listas con algunas de los que votaron mediante el sistema de añadidos a mano. T.E. Superior, págs. 604 y 621-624; T.E. Supremo, pág. 75. Respecto al exhibit 14, de-mandante, atestó que, tanto de la lista principal suplementa-ria como la de inclusiones, surgió que aparecían impresos los nombres correspondientes a ciento cuarenta y tres (143) electores y que veinticuatro (24) electores fueron añadidos a mano. Bauzá Escóbales aclaró que “hay una anotación de que se enviaron a la Comisión solamente 16 sobres de elec-*237tores añadidos a mano”. (Énfasis suplido.) T.E. Superior, pág. 623.
La conclusión es obvia. El número de electores que vota-ron añadidos a mano fue mayor qüe los sobres disponibles. Por ende, se mezclaron en las urnas las papeletas de algunos de estos electores con las de aquellos electores que aparecían en las listas.
Finalmente, Bauzá Escóbales explicó que de las catorce (14) unidades contaminadas la Junta Especial sólo intervino con seis (6). Las demás fueron adjudicadas en el colegio o en el recuento de la Comisión Estatal. T.E. Superior, págs. 630-631.
El examen y la evaluación integral de los exhibits 1-26, demandante, nos ha permitido constatar la realidad, existencia y magnitud de las papeletas contaminadas no arres-tadas. A tal efecto, de los exhibits 1 y 14, demandante —Precinto 1, Unidad 10, Colegio 8— surge que votaron ciento doce (112) electores que aparecían en las listas y vein-ticuatro (24) electores que fueron añadidos a mano. Del Acta de Incidencia del colegio surge que dos (2) de los aña-didos a mano depositaron sus papeletas directamente en las urnas por error. No se adjudicaron diecinueve (19) papeletas en el colegio. Sólo una (1) papeleta fue referida a la Comisión Estatal y ninguna fue enviada a la Mesa Especial.
Los exhibits 2 y 15, demandante —Precinto 1, Unidad 13, Colegio 5— revelan que votaron ciento ochenta (180) elec-tores, incluso los que estaban en las listas preimpresas, y diecinueve (19) añadidos a mano. Todas las papeletas fue-ron adjudicadas en el colegio y depositadas en la urna. El caso fue referido a la Junta Especial, la cual determinó que las papeletas estaban mezcladas.
De los exhibits 3 y 16, demandante, correspondientes al Precinto 1, Unidad 17, Colegio 2, se desprende que de los electores que figuraban en la Lista Principal votaron ciento sesenta y uno (161). Los electores añadidos a mano aseen-*238dieron a. diecisiete (17) y los de la Lista Suplementaria a treinta y cuatro (34). En el cuadre del colegio, durante el recuento, de ese total de doscientas doce (212) papeletas se adjudicaron y contaron directamente noventa y nueve (99) del P.N.P., ochenta y siete (87) del P.P.D. y trece (13) del P.I.P. Se anularon dos (2) y una (1) estaba en blanco. Ninguno de los añadidos a mano fue remitido a la Junta Especial o ala Mesa Especial.
De los exhibits 4 y 17, demandante —Precinto 1, Unidad 20, Colegio 4— aparece que en ese colegio votaron ciento ochenta (180) personas, de las cuales cuarenta (JO) fueron electores añadidos a mano. Surge una nota de que en el re-cuento de esos cuarenta (40) electores añadidos a mano “no se encontró las papeletas”. Sólo once (11) fueron referidas a la Comisión Estatal. No hay indicios de que se usaran los sobres de los electores añadidos-a mano. Aparece que no fue-ron adjudicados en el colegio. Ninguna fue enviada a la Junta Especial.
Los exhibits 5 y 18, demandante —Precinto 2, Unidad 7, Colegio 7— reflejan que de doscientas quince (215) pape-letas, treinta y cinco (35) correspondían a electores aña-didos a mano, y que desde el colegio sólo se enviaron diez (10) sobres a la Junta Especial o a la Mesa Especial. El Acta de Incidencias del colegio consigna que “se incluyó sobre de votantes sin aparecer en la lista”. No fueron adjudicados en el colegio.
De los exhibits 6 y 19, demandante —Precinto 2, Unidad 13, Colegio 6— se desprende que votaron ochenta y dos (82) electores, de los cuales cuarenta y dos (42) fueron añadidos a mano. Todos fueron adjudicados en el colegio sin enviar las papeletas a la Junta Especial o a la Comisión Estatal.
Los exhibits 7 y 20, demandante —Precinto 2, Unidad 25, Colegio 10— demuestran que se votaron doscientas cuarenta y ocho (248) papeletas. De éstas, una (1) fue dejada en blanco y cinco (5) anuladas en mesa. Votaron veinte (20) personas *239añadidas a mano. El Acta de Incidencia del colegio consigna que se enviaron a la Comisión Estatal los sobres y la lista oficial, que votaron quince (15) electores añadidos a mano y que uno (1) depositó su papeleta en la urna. Se remitieron a la Comisión Estatal y a la Junta Especial quince (15) pape-letas no adjudicadas en el colegio.
Según los exhibits 8 y 21, demandante —Precinto 2, Unidad 27, Colegio 4— figura que votaron ciento setenta y un (171) electores, entre ellos veintiocho (28) añadidos amano.. En la Lista de Inclusiones hay otros veinticuatro (24) añadidos a mano. Ninguna papeleta fue referida a la Junta Especial o a la Mesa Especial ni a la Comisión Estatal. Todas fueron adjudicadas en el colegio.
Los exhibits 9 y 22, demandante —Precinto 8, Unidad 2, Colegio 6— revelan que votaron doscientas ochenta y cuatro (284) papeletas, entre ellas cuarenta (40) añadidas a mano. No fueron adjudicadas en el colegio. En la Hoja de Cuadre de la Comisión Estatal se señaló que se enviaron cuarenta y una papeleta (41) a la Mesa Especial. Aparece que un sobre grande con dieciocho (18) papeletas sueltas, proveniente de esa Mesa Especial, se recobró. Se les anotó nombres y ape-llidos, número electoral y precinto, y así fue devuelto a la Junta Especial. En el colegio un elector depositó directa-mente su papeleta en la urna.
De los exhibits 10 y 23 —Precinto 3, Unidad 20, Colegio 8— surge que votaron cincuenta nueve (59) electores cuyos nombres estaban preescritos en las listas, y treinta y siete (87) añadidos a mano. El Acta de Incidencia del Colegio de Votación demuestra que no se retuvieron las tarjetas de identificación electoral de veinticinco (25) electores. De los treinta y siete (37) electores de la Lista Suplementaria, apa-recen diecinueve (19) sobres de electores añadidos a mano y un (1) sobre con doce (12) tarjetas amarillas y con cinco (5) tarjetas de electores; además, cinco (5) papeletas estatales y cinco (5) papeletas municipales sin recusar en el mismo so-*240bre abierto. En el colegio no se adjudicaron veinticuatro (24) papeletas que fueron remitidas a la Junta Especial. Aquí Acevedo Pérez obtuvo sesenta y tres (63) votos y Granados Navedo cuarenta y cinco (45) votos.
Los exhibits 11 y 24, demandante —Precinto 5, Unidad 2, Colegio 10— reflejan que se votaron ciento setenta y siete (177) papeletas, que incluye un total de dieciocho (18) elec-tores añadidos a mano. Uno (1) depositó directamente las papeletas en la urna. En el colegio no se adjudicaron los votos añadidos a mano y fueron enviadas a la Junta Especial.
Los exhibits 12 y 25, demandantes —Precinto 5, Unidad 31, Colegio 6— demuestran que se votaron doscientas dos (202) papeletas, incluso las que se votaron bajo el sistema de añadidos a mano. En el Acta de Incidencia, se hizo constar como deficiencia que aparecieron cuarenta (40) firmas en la lista de votantes a mano, mientras que el sobre exponía que sólo había nueve (9). Se enviaron a la Mesa Especial esos nueve (9) votos que no habían sido adjudicados en el colegio.
Los exhibits 13 y 26 —Precinto 5, Unidad 15, Colegio 2— demuestran que votaron ciento veinticuatro (124) papeletas, de las cuales cinco (5) correspondían a electores añadidos a mano. Hay una nota de que dos (2) electores votaron sin es-tar en la lista, pero no firmaron. Además, a ninguno de los añadidos a mano se les retuvo la tarjeta electoral. Todos estos electores fueron adjudicados en el colegio, pues los so-bres estaban vacíos.
En síntesis, la evidencia demuestra incontrovertida-mente que en estas unidades electorales se contaminaron y mezclaron más de doscientas (200) papeletas de electores añadidos a mano. Éstas fueron adjudicadas en los colegios el día de las elecciones. No pasaron a la consideración de-la Junta Especial y se desconoce si todos los votantes estaban cualificados. Debido al trámite seguido en los colegios y en la Comisión Estatal, no hubo ni hay forma al presente de *241precisar cuáles papeletas pertenecían a los electores idó-neos y cuáles a personas no cualificadas.
Concluimos que Granados Navedo probó su alegación de que la situación descrita es esencialmente igual a la de las papeletas contaminadas arrestadas por la Comisión Esta-tal. No comprendemos por qué la mayoría del Tribunal se niega así a reconocerlo. Opinión mayoritaria, pág. 47.
Tanto en el tribunal de instancia como ante este Foro, los demandados Báez Galib y Acevedo Pérez han sostenido que las papeletas contaminadas se diferencian de las doscientas siete (207) papeletas arrestadas en que éstas son exclusiva-mente de electores añadidos a mano. En contraste con las arrestadas, argumentan que en las contaminadas la propor-ción numérica de electores autorizados en las listas impresas —cuyas cualificaciones y votos no estarían en entredicho— es mayor. Por ende, aducen que “la contaminación” fue de minimus, y por tal razón fue correcto que se contaran todas. T.E. Supremo, págs. 103, 113 y 130.
La diferencia, más bien en su origen, no es determinante. Simplemente unas fueron arrestadas y no contadas por la Comisión Estatal y otras no. No varía ni elimina el problema real que existe de identificar los electores cualificados con sus papeletas. Repetimos, la situación es esencialmente la misma debido a que se mezclaron las papeletas. Las pape-letas contaminadas, al igual que las arrestadas, es imposible que se puedan adjudicar fiel y correctamente. T.E. Supremo, págs. 129-130. Por su número sustancial —más de dos-cientas (200) papeletas— en una elección tan cerrada no puede válidamente aceptarse la proposición de minimus.
Durante el proceso, y en las mesas de recuento, por una-nimidad de los representantes de los partidos (incluso el P.N.P.) estas papeletas fueron adjudicadas y contabilizadas. Ese trámite no desmerece el planteamiento. La situación fue sometida por el Comisionado Electoral González Rodríguez (P.N.P.) para la consideración de la Comisión Estatal el 7 de *242diciembre. Identificación 70; T.E. Comisión, pág. 70. Como indicáramos, los Comisionados Electorales no se pusieron de acuerdo, y el Presidente de la Comisión, licenciado Rodríguez Estrada, resolvió otra vez en contra de la petición del Comisionado Electoral González Rodríguez (P.N.P.). Nada impedía posponer por unas horas o días la certificación e in-vestigar la cuestión. Después de todo, no puede argumen-tarse que la adjudicación en las mesas ponía punto final. Aplicar la regla de unanimidad a ultranza conllevaría mante-ner una decisión ilegal e incorrecta.
Constituyó un grave error del foro de instancia la deses-timación de esta causa de acción. Granados Navedo invocó el principio de uniformidad y con razón —ante la situación des-crita— reclamó igual trato: primero, que se anularan las pa-peletas contaminadas no arrestadas al igual que las conta-minadas arrestadas, y después, como alternativa, que se ad-judicaran las contaminadas arrestadas al igual que las con-taminadas no arrestadas. Ese principio de uniformidad y desigual trato lo ha probado ante este Tribunal. Sin embargo, la mayoría ha optado innecesariamente por no resolver el planteamiento y devolverlo al foro de instancia. ¿Para qué?
XVII

Revocación de sentencia; gravedad de errores

Los errores cometidos por el tribunal de instancia, hasta aquí discutidos, son graves y sustanciales. Ello ha llevado a la mayoría del Tribunal a revocar la sentencia y devolver el caso a dicho foro para trámites ulteriores. Discrepamos.
Hemos visto que la sentencia final desestimatoria no le impidió totalmente a Granados Navedo presentar la prueba necesaria para sustanciar sus alegaciones principales. Así, la evidencia documental y testifical examinada nos ha permi-tido adjudicar fielmente los aspectos más importantes y de-*243terminantes en cuanto a la procedencia y adjudicación de veintisiete (27) electores indebidamente rechazados por la Junta Especial o la Comisión Estatal que le favorecían y varias papeletas más, y un sinnúmero de papeletas con iniciales que le dan una ventaja mínima de dieciséis (16) votos sobre Acevedo Pérez. Enfatizamos, no obstante, las cualificaciones de once (11) electores más añadidos a mano, que presumible-mente votaron por Granados Navedo, pero que sin el examen de sus papeletas no hemos podido contabilizar.
Es improcedente la devolución del caso a instancia. Hemos deliberado serenamente sobre ésta y otras alterna-tivas con miras a acelerar su solución. “En general, las con-tiendas electorales deben ser resueltas con prontitud, pero hay que resolverlas cuidadosamente.” Towner, Gobernador v. Corte de Distrito, 39 D.P.R. 505, 507 (1929).
Los abogados de las partes han estimado que, una vez devuelto, el litigio continuará por varios meses. T.E. Supremo, págs. 48-49. Aparte de los recursos que puedan sus-citarse por decretos interlocutorios, una vez resuelto final-mente en instancia, es predecible que el caso retorne a este Foro apelativo. Después continuarán en el foro federal las tres (3) acciones que allí penden. íd., pág. 49. Así sumado, el cómputo total de seis (6) meses a un (1) año más de dilación por trámites judiciales es realista y razonable. íd. A ello de-bemos añadir los gastos sustanciales que conllevará para las partes y el costo que significará para el erario la intervención de la maquinaria judicial y gubernamental. La comparecen-cia de testigos que son empleados de gobierno y que actua-ron como funcionarios de colegio o en otras capacidades im-plicará gastos de licencia judicial, dietas y millaje. Mientras tanto, la opinión mayoritaria innecesariamente mantiene la incertidumbre de quién verdaderamente resultó electo Alcalde de San Juan y, aun así, Acevedo Pérez continuará en el cargo.
*244Por experiencia, la “naturaleza de los casos de impugna-ciones electorales requieren un gran número de testigos y un análisis pormenorizado de la prueba presentada”. Informe C.E.R.P.E., pág. 18. La devolución al tribunal de instancia le impondrá la obligación de dirimir prueba, de desmenuzar y de evaluar integralmente cientos de documentos identifi-cados y sometidos como evidencia. Ya nosotros lo hemos he-cho.
Es anticipable que continúen los extensos debates fo-renses —algunos legítimos y otros estériles— sobre dis-tintas cuestiones planteadas. Ni siquiera bajo el criterio ma-yoritario ha habido consenso definitivo para pautarlas a priori. El enfoque que ha prevalecido ha estado inspirado en unos juicios restrictivos.
Aun si descartamos nuestro análisis de la prueba, una vez resuelva el tribunal de instancia sobre los electores recha-zados por la Comisión Estatal o Junta Especial —sea a favor de Acevedo Pérez o de Granados Navedo— ¿será inevitable que nos confrontemos nuevamente con el problema de las papeletas contaminadas no arrestadas y las contaminadas arrestadas? Estamos, pues, ante una situación jurídica insuperable —hoy y mañana— que descarta la mera revoca-ción y el mandato clásico de remitir el caso al tribunal de instancia. Las papeletas contaminadas no arrestadas exis-ten. Además, tenemos las papeletas contaminadas arres-tadas. Se trata de una cuestión pura de derecho que consti-tuye un verdadero nudo gordiano. Exploremos su dimensión procesal y sustantiva.
XVIII

Enmienda a la súplica o remedio

Según expuesto en su Resolución de 19 de enero, el ilus-trado tribunal de instancia denegó la solicitud de Granados Navedo a los efectos de que se adjudicaran y contaran los *245doscientos siete (207) votos arrestados. Allí, y ante este Foro, las partes han discutido la cuestión bajo el prisma de que se trataba realmente de una enmienda a la demanda. Específicamente, los recurridos Acevedo Pérez y Báez Galib argumentan que Granados Navedo no puede invocar el llamado “principio de uniformidad” para derrotar la regla de que —una vez venció el término de diez (10) días dispuesto en el Art. 6.014 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3274— estaba impedido de enmendar las ale-gaciones de su demanda y añadir una nueva causa de ac-ción. Aducen que “pudo haber incluido en la demanda que radicó el 19 de diciembre de 1988 una causa de acción fun-dada en que la Comisión no debió rechazar los llamados ‘votos arrestados’ y que los mismos debieron validarse y con-tarse. No lo hizo. No presentó esa causa de acción en su de-manda de impugnación. Pudo haber invocado el principio de uniformidad en su demanda. Tampoco lo hizo. Luego de ven-cido el término para radicar la demanda de impugnación de elección, el recurrente no puede ampararse en el llamado ‘principio de uniformidad’ para evadir el término de 10 días que fija el referido Art. 6.014 de la Ley Electoral”. Alegato de los recurridos, pág. 51.
Honestamente ese razonamiento es equivocado. Está apuntalado en la premisá errónea de que Granados Navedo no recogió esos hechos en su demanda de impugnación y menos invocó en su causa de acción el “principio de uniformi-dad”. Aunque ciertamente sus alegaciones no son un modelo en claridad y exposición, sobre el particular —bajo el Acá-pite II— alegó lo siguiente:
Cuando se acabaron los sobres para los votos de los elec-tores, sujetos a la determinación de su el[e]gibilidad, se pusie-ron estos en un s[o]lo sobre donde las papeletas fueron sepa-radas de la evidencia que acompañaba a la misma para deter-minar la el[e]gibilidad del elector. Como consecuencia de lo anterior 207 papeletas fueron colocadas en seis (6) sobres *246aparte de la evidencia que sometiese el elector en defensa de su el[e]gibilidad. Estas 207 papeletas fueron “arrestadas” y anuladas por la CEE por considerar que habían sido mez-cladas de tal forma que no se podía diferenciar entre aquellos electores que tenían derecho a votar de aquellos que no lo tenían.
En catorce (14) otras unidades donde el número de sobres no fue suficiente para todos los electores a los que se les per-mitió votar añadidos a mano, sujeto a las restricciones im-puestas por el Tribunal Supremo de Puerto Rico, los inspec-tores de los tres (3) partidos participantes en dichas elec-ciones (PNP, PPD, PIP), decidieron colocar estas papeletas en la urna utilizada generalmente por los electores que no tenían la obligación de establecer su el[e]gibilidad al voto. En dichas urnas se encuentran 2557 papeletas mezcladas, de aquellos electores regulares que no tenían la obligación de cumplir con el mandato del Tribunal Supremo de Puerto Rico, con aquellas papeletas de electores que por la evidencia que presentaron establecían su el[e]gibilidad al voto.
La condición de los 207 votos “arrestados” y no adjudicados en los sobres es idéntica a la condición de los 2557 votos en las urnas adjudicados, por lo cual ambos grupos de papeletas vo-tadas están igualmente “contaminadas”. Esto es por un sin-número de papeletas de electores cuya el[e]gibilidad para ejercer el derecho al voto no ha sido ni podrá ser nunca esta-blecida en ambas situaciones.
De este grupo de 2557 votos surge un margen de ventaja a favor del candidato del PPD de 325 votos, según consta de los propios documentos de la CEE. Ambas situaciones se en-cuentran en igual estado de “contaminación” y por ello este Honorable Tribunal debe aplicar el mismo criterio de invali-dez para ambos grupos de papeletas. Esta “contaminación” surge por la imposibilidad de identificar el voto emitido por el elector con pleno derecho, del voto emitido por el elector inha-bilitado para votar.
Permitir que se cuente el voto de las 2557 papeletas “conta-minadas” equivaldría a que electores no cualificados para vo-tar puedan decidir la elección mancillándose la voluntad de los electores con pleno derecho al voto.
La anulación de los 2557 votos equivaldría a que el candi-dato del PNP José Granados Navedo tenga que ser declarado *247como el candidato electo ya que le restaría la cantidad neta de 325 votos [al] candidato del PPD Héctor Luis Acevedo Pérez dándole una ventaja en estos momentos a José Granados Na-vedo de 296 votos.
Como consecuencia de lo anterior queda establecido el re-quisito impuesto por el Artículo 6.014 (16 LPRA 3274) de la Ley Electoral al efecto de que los hechos alegados bastarían para cambiar el resultado de la elección.
En la pág. 8, último párrafo de su demanda, consignó:
[Al] os electores [les fue] negad[a] la igual protección de las leyes, ya que en algunos casos se contó el voto de electores inelegibles, mientras que el voto de electores elegibles fue inv[a]lidado.
Y en la pág. 9, en su inciso (3) de remedios, suplicó al tribunal:
Ordene a la CEE evaluar el reclamo de todos los electores a quienes preliminarmente se les negó su capacidad electoral adjudicando las mismas cumpliendo así con el debido proceso de ley .... (Enfasis suplido y escolios omitidos.) Caso Núm. CE-89-30, Exhibit I, págs. 17-18, 21 y 22.
Las alegaciones transcritas sin duda alguna reflejan que en su demanda de impugnación Granados Navedo'afirmati-vamente trajo a colación ante el foro judicial la situación cre-ada por los doscientos siete (207) votos “arrestados” y anu-lados por el Presidente de la Comisión. Ello no se discute. Lo único que no hizo fue pedir, expresa y directamente como remedio, que fueran validadas. También incluyó alegaciones relativas a las dos mil quinientas cincuenta y siete (2,557) papeletas contaminadas no arrestadas. Específicamente adujo que ambos grupos estaban en idéntica situación y que el tribunal “deb[ía] aplicar el mismo criterio de invalidez para ambos grupos de papeletas”. (Énfasis suplido.) Caso Núm. CE-89-30, Exhibit I, pág. 18.
Se advierte, pues, que el reclamo caracterizado por las partes y por el tribunal de instancia como una enmienda a las *248alegaciones de su demanda no es correcto. Desde sus inicios la materia referente a los doscientos siete (207) votos arres-tados fue objeto de alegaciones específicas y de la correspon-diente discusión. Tan es así que en sus respectivas contesta-ciones todos los demandados — Báez Galib, Acevedo Pérez, el Presidente de la Comisión, Rodríguez Estrada, y los Comi-sionados Electorales González Rodríguez y Meléndez Rivera— aceptaron las alegaciones expositivas de que en al-gunos colegios las papeletas de electores añadidos a mano se mezclaron, lo que imposibilitaba determinar cuáles de esas correspondían a electores cualificados. Igualmente, Gra-nados Navedo invocó el llamado principio de uniformidad, esto es, la aplicación de una misma regla para situaciones básicamente iguales.
No hubo, pues, sorpresa alguna al respecto. En ocasión de la vista judicial en instancia, los abogados se refirieron a las alegaciones de los doscientos siete (207) votos arrestados en distintos momentos. Desde sus comienzos, durante el pro-ceso de identificación de documentos y paquetes, el Ledo. Luis Sánchez Betances —uno de los abogados de Acevedo Pérez— las caracterizó como Ucausa de acción, vamos a lla-marla as[i], de los arrestados es una cuestión puramente de derecho si esos votos se deben contar o no se deben contar. Si el Juez determina finalmente que esos votos se van a contar, pues entonces se abre el maletín y se cuenta, mientras tanto basta saber que el material de Canales y los votos arrestados están ahí”. (Énfasis suplido.) T.E. Superior, pág. 78. De igual modo, se produjo en evidencia la resolución del Presidente de la Comisión de que esos votos no podían contarse (Exhibit 38, ambas partes) y, en múltiples ocasiones, las partes se refi-rieron directamente a los mismos. T.E. Superior, págs. 72-80 y 126-130.
Por todos es conocido que una enmienda sustancial a una demanda necesariamente implica que lo que se pretende traer son nuevos hechos o materia distinta y extraña antes *249no alegada. En rigor científico-procesal, a estos nuevos he-chos o materia extraña se le conoce como una nueva causa de acción o razón de pedir. Miranda v. Sucn. López, 58 D.P.R. 234 (1941); González Reyes v. González, 43 D.P.R. 826 (1932). “[L]os hechos alegados y la prueba presentada, y no el título o la súplica de la demanda, constituyen la base de-terminante de la existencia de una causa de acción . . . . ” (Énfasis suplido.) Corrada v. Asamblea Municipal, 79 D.P.R. 365, 370 (1956).
En el caso de autos, la solicitud de Granados Navedo de que se le permitiera enmendar su pedido a los fines de que el tribunal declarara con lugar su impugnación por razón de no haberse anulado, esto es, no contados los doscientos siete (207) votos arrestados, no configura una situación de en-mienda a la demanda. La misma discusión de los abogados en instancia confirma esta apreciación. El licenciado Rey ex-presó que las papeletas arrestadas no estaban en controver-sia, pues “lo que se ha solicitado en la demanda de impugna-ción no es que se cuenten ...”. (Énfasis suplido.) T.E. Superior, pág. 797. El licenciado Rivé argumentó que “en ningún lugar de la demanda se ha pedido hasta el día de hoy tal remedio. Lo único que se está pidiendo ... en ningún lugar de la demanda se ha solicitado tal remedio”. (Énfasis suplido.) íd., pág. 798. El licenciado Herrero expuso que ese remedio lo había solicitado el Comisionado Electoral del P.N.P., González Rodríguez. Y, finalmente, el licenciado González, a preguntas del tribunal, contestó que se considerara como una enmienda a sus alegaciones, “[s]i así fuere necesario”. (Énfasis suplido.) T.E. Superior, pág. 801.
Este trasfondo define la cuestión. En su justa dimensión presenta una variante a la súplica o pedido en cuanto al remedio, con apoyo en la Regla 70 de Procedimiento Civil, 32 *250L.P.R.A. Ap. III,(10) y en virtud de la insoslayable obligación de todo tribunal de dictar sentencia en atención al “principio de hacer justicia a la luz de los hechos de cada caso y el derecho aplicable, aun cuando la teoría jurídica que se haya escogido esté equivocada”. (Énfasis suplido.) Sánchez v. Eastern Air Lines, Inc., 114 D.P.R. 691, 695 (1983). Este principio elemental, aplicable también a este Foro apelativo, rechaza como arcaica la teoría de que una parte no puede, en instancia o en apelación, variar su teoría del caso. íd.
Esta conclusión se impone, con mayor razón, en casos electorales —de interés público— en los que está en juego el prestigio, la seriedad y la confiabilidad de nuestro proceso democrático. “[CJuando de hacer justicia se trata, especial-mente en áreas de gran interés público, no hay moldes téc-nicos que limiten o aprisionen los remedios justos.” (Énfasis suplido.) Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61, 78 (1987).
Pérez et al. v. López, Juez de Distrito, 18 D.P.R. 651, 655 (1912), citado por Acevedo Pérez y Báez Galib, no es prece-dente aplicable. Allí se trataba de una demanda totalmente defectuosa desde sus inicios. Ante esa situación resolvimos que no podía ser enmendada después de expirado el término de ley. El caso de autos es distinto. La demanda de impugna-ción de Granados Navedo fue presentada a tiempo y no tiene ese defecto fatal.
En buena juridicidad, el planteamiento no versa sobre una enmienda a las alegaciones, sino en cuanto al remedio. No podemos adoptar una interpretación restrictiva que de-rrote el ejercicio del sufragio.
Como el tribunal de instancia y este Foro se han negado a dilucidar los méritos de ese pedido —de impacto para la *251madurez constitucional de nuestro sistema democrático— sin ambivalencias pasamos a considerarlo. Veamos su tras-fondo.
XIX

Papeletas contaminadas arrestadas; resolución del Presi-dente de la Comisión Estatal de no contarlas

Para comprender el verdadero alcance de la resolución del Presidente de la Comisión, licenciado Rodríguez Estrada —sobre estos votos emitidos por los electores añadidos a mano conocidos como arrestados— vayamos en retrospec-ción al 1ro de octubre de 1988.
En esa fecha, el P.N.P. y el P.I.P. —representados res-pectivamente por sus Comisionados Electorales, González Rodríguez y Meléndez Rivera— propusieron una enmienda al Reglamento de Votación y Escrutinio. La misma iba diri-gida a que los electores cualificados que el día de las elec-ciones generales de 8 de noviembre de 1988 reclamaran su derecho al voto y no aparecieran en las listas electorales pudieran hacerlo, mediante la inserción a mano de su nom-bre en las listas electorales correspondientes, por los funcio-narios de los partidos políticos en los colegios de votación.
Desde su inicio, dicha enmienda fue tenazmente comba-tida por el Comisionado Electoral del P.P.D., licenciado Báez Galib, quien ante el seno de la Comisión Estatal y subsi-guientemente en este Foro adujo que la enmienda era inne-cesaria, pues se había realizado una campaña de orientación masiva; que se había establecido un procedimiento especial hasta el 4 de noviembre para subsanar tales omisiones; que la experiencia en las elecciones pasadas reflejaba que sólo un número reducido de electores quedaron excluidos, y que po-dría prestarse al fraude. El Presidente de la Comisión, licen-ciado Rodríguez Estrada —en actuación ultra vires— sus-cribió esa posición y se negó a poner en vigor la enmienda en la Resolución de 7 de octubre de 1988.
*252En apelación, el 20 de octubre de 1988 acogimos los re-clamos del P.N.P. y del P.I.P., y sostuvimos la validez de la enmienda. En síntesis, este Tribunal —por voz del Juez Pre-sidente Señor Pons Núñez— resolvió que esos votos serían recusados y rechazamos “los argumentos afincados en supuestas barreras u obstáculos de carácter técnico-burocrático . . .”. P.N.P. y P.I.P. v. Rodríguez Estrada, supra, pág. 503. A renglón seguido, dijo:
La responsabilidad primaria de garantizar a los electores que se ha de “contar cada voto en la forma y manera en que sea emitido” recae sobre la C.E.E. Art. 1.002 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3002. El trámite admi-nistrativo no debe ser obstáculo o barrera que impida a un elector el libre ejercicio del sufragio. Corresponde a los orga-nismos del Estado hacer lo más viable posible el ejercicio del sufragio, fundamento esencial de la democracia, y no puede ni debe éste rehuir esa responsabilidad mediante el traslado de parte de la misma al elector. Si se pueden proveer los meca-nismos para que aun los electores que no actúen con diligencia puedan votar, existe el deber de proveerlos, siempre y cuando la C.E.E. provea las garantías necesarias para evitar que se conculque la integridad del proceso electoral. Mediante el me-canismo adoptado, a nuestro juicio, se cumple a cabalidad con esa obligación y se proveen las garantías necesarias para mantener la integridad del proceso electoral.
Las especulaciones sobre posibles problemas de trámite técnico-burocrático no pueden ser razón para no allanar al máximo el camino para que todos los ciudadanos, que puedan hacerlo, voten. Si se han previsto ya los posibles problemas de esa naturaleza, la responsabilidad que pesa sobre la C.E.E. requiere que ésta tome las medidas necesarias para solucionarlos. Esa es su misión y su función. (Énfasis suplido.) P.N.P. y P.I.P. v. Rodríguez Estrada, supra, págs. 503-504.

Ese mandato claro y justiciero de superar los escollos administrativos no fue cumplido a cabalidad.

De acuerdo con la resolución del Presidente de la Comisión, licenciado Rodríguez Estrada, en “los Precintos 1, 2 y 3 *253del Municipio de San Juan hubo respectivamente 27, 46 y 17 casos de electores correspondientes a varias unidades elec-torales o centros de votación de dichos precintos que los fun-cionarios de colegio, a pesar de que incluyeron los nombres, así como, las circunstancias personales y electorales de los mismos en un listado especial, depositaron las papeletas vo-tadas por esos electores en un sobre o grupos de sobres sin la identificación correspondiente. Como consecuencia de lo anterior, una vez, se determine si los electores en cuestión es-tán o no cualificados para votar, es imposible determinar qué papeleta votada pertenece a qué elector.
Las papeletas, a que hemos hecho referencia no están mezcladas con las papeletas regulares de los electores cuali-ficados que aparecían en las listas electorales y que votaron en los colegios donde ocurrió la situación ante nuestra consi-deración. Se desconoce el contenido de las papeletas en con-troversia, ya que las mismas no han sido escrutadas”. Caso Núm. CE-89-30, Exhibit VII, págs. 132-133.
Aparte de estas papeletas, según la identificación 61, de-mandante —transcripción de la reunión de la Comisión Estatal de 30 de noviembre— en el Residencial Nemesio Ca-nales hubo tardanza en la entrega del material, discrepan-cias entre los funcionarios del P.P.D. y P.N.P., y serias irre-gularidades.
Esa transcripción demuestra —según determinó el Pre-sidente de la Comisión Rodríguez Estrada en la aludida re-solución— que:
... por iniciativa de los coordinadores se abrió un colegio adi-cional “Colegio 8” y se autorizó a votar mediante el sistema de “añadidos a mano” a ciento diez y siete (117) electores. En este caso, no se cumplió con ninguno de los requisitos estable-cidos en el procedimiento autorizado, excepto que se verificó que el elector tenia la Tarjeta de Identificación Electoral y que no aparecía en las listas de exclu[i\dos.
[En este Colegio 8 l]as papeletas votadas se depositaron en una urna y se hizo un escrutinio y adjudicación cuyo resultado *254arrojó una ventaja de aproximadamente diez y siete (17) votos para el candidato a José Granados Navedo.
Los nombres y circunstancias de los electores fueron in-cluidos en una lista especial. Los coordinadores que adminis-traron este colegio adicional fundamentaron, su actuación en que no tenían los materiales correspondientes para cumplir con el procedimiento establecido.
Como consecuencia de lo anterior, resulta imposible identi-ficar el voto emitido por el elector con pleno derecho del elector inhabilitado para votar. (Énfasis suplido.) Caso Núm. CE-89-30, Exhibit VII, pág. 133.
En resumen, debido a la falta de materiales (sobres) los funcionarios de varios colegios en los Precintos 1, 2 y 3 no identificaron las papeletas votadas por noventa (90) electores añadidos a mano. En el Precinto 4 (Residencial Nemesio Ca-nales) se abrió un colegio adicional y votaron ciento dieci-siete (117) electores que tenían tarjeta electoral. Los funcio-narios electorales no siguieron fielmente todo el procedi-miento. El escrutinio y adjudicación arrojó una ventaja de diecisiete (17) votos a favor de Granados Navedo.
Según antes explicado, estas papeletas fueron denomi-nadas arrestadas, pues desde los inicios del recuento la Co-misión Estatal instruyó a las mesas de recuento y a la Junta Especial para que se abstuvieran de adjudicar los sobres en que estuvieran mezcladas las papeletas sin identificación de los electores añadidos a mano. Estos sobres serían entre-gados a la Comisión Estatal, la cual posteriormente, de ser necesario, resolvería si debían contarse las papeletas allí contenidas.
La transcripción de las deliberaciones en la Comisión Es-tatal (Identificación 66, demandante) es muy orientadora de la dinámica que prevaleció y de las posturas que asumieron los distintos Comisionados Electorales. Revela que desde el 21 de noviembre algunos mostraron seria preocupación en torno a la deseabilidad y necesidad de adoptar a priori un acuerdo y norma de si se iban o no a contar las papeletas *255arrestadas. T.E. Comisión, págs. 268-284. A esa fecha, con relación a veintiséis (26) papeletas, todos hicieron constar que nadie sabia cómo habían votado esos electores. Íd., pág. 272.
Por esa misma razón, el Comisionado Electoral del P.I.P., Meléndez Rivera, señaló que para fines de aplicar una norma uniforme en todos los ciento cuatro (104) precintos debía de-cidirse en ese momento. Proféticamente, sostuvo que había “que contarlas todas ... y [que] deber[í]a tomarse esa deci-sión ahora ... [dentro] de las próximas 24 horas, o algo así, para que después que salga el tiro por donde salga ...[.] Me explico. San Juan resultó —voy a hablar ahora en concreto— con una diferencia de 20 votos para entonces decidir si apli-camos o no los 20 votos de los 19 válidos ...[.] Porque esa determinación puede tomarse antes. Mira, hay 26 papeletas, las dejamos para lo último, desgraciadamente esas 26 pape-letas van a ser decisivas, vamos a contarlas, salga el tiro por donde salga. Son ciegas, no las hemos visto, no sabemos de dónde son y que gane el que más votos tenga”. (Énfasis suplido.) T.E. Comisión, págs. 273-274. El Comisionado Electoral del P.N.P., González Rodríguez, coincidió con ese criterio y expuso su inquietud de que su postergación permi-tiría identificar por nombres y apellidos a los electores con derecho a votar. íd., págs. 274-275 y 277-278. El Comisionado Electoral del P.P.D., Báez Galib, consignó su posición de que no era menester por el momento actuar, pues existía la posibilidad de que la diferencia en los otros votos evitara tal dictamen. íd., págs. 268-284. Afirmó: “Yo tentativamente mantendría eso como en el Supremo, ¿para qué tú vas a adju-dicar una cuestión constitucional?” íd., pág. 270. Y más adelante explicó: “Yo creo que estamos entrando en un ‘issue’ innecesario. Si le validamos a los exclu[i]dos y a los que no tienen derecho, invalidamos implícitamente algunos de los que tienen derecho” (Énfasis suplido.) Íd., pág. 271.
*256Finalmente, estuvieron de acuerdo en dejar así el asunto (en suspenso) para otra ocasión con la esperanza de que el margen de diferencia final fuera tan amplio que tornara aca-démica esa decisión. No fue así.
Para el 7 de diciembre, en horas de la tarde, Acevedo Pérez aventajaba a Granados Navedo por sólo veintinueve (29) votos. No habían concluido las investigaciones reali-zadas por la Junta Especial en cuanto al estado e idoneidad de todos los electores relacionados con esas papeletas a-rrestadas. Identificación 70, demandante; T.E. Comisión, págs. 62-71.
La Comisión Estatal, entonces, tuvo que confrontarse con lo imposponible. Y como se podía anticipar, se dividieron los Comisionados Electorales en cuanto a si los votos eran o no adjudicables. Ante esta situación intervino el Presidente de la Comisión. Hizo suyo el planteamiento del Comisionado Electoral Báez Galib (P.P.D.) y determinó que no se conta-ran. En su resolución, el licenciado Rodríguez Estrada con-cluyó:
El permitir que se cuente el voto de los electores en contro-versia equivaldría a que electores no cualificados para votar puedan decidir una elección vulnerándose la voluntad de los electores cualificados para votar.
El procedimiento establecido va dirigido a garantizar la se-guridad, integridad y secretividad del voto por lo que es de estricto cumplimiento.
De adjudicarse los votos de las papeletas en controversia le restarían ser[i]amente credibilidad y certeza [al] resultado electoral contraviniendo a lo expresado en la Constitución del Estado Libre Asociado y a la declaración de propósitos de la Ley Electoral.
La Ley Núm. 4 del 20 de diciembre de 1977 enmendada conocida como la Ley Electoral de Puerto Rico no provee me-canismo alguno sobre la situación en controversia, ni podría contemplarse el que se permitiera a estos electores emitir su voto nuevamente, ya que se estaría actuando en con-travención a la Ley Electoral[,] supra.
*257Por todo lo antes mencionado se anulan los votos emitidos por los electores añadidos a mano conocidos como “arres-tados”. (Énfasis suplido.) Caso Núm. CE-89-30, Exhibit VII, págs. 135-136.
Las estadísticas disponibles de la Junta Especial —some-tidas a la Comisión Estatal al otro día de la certificación— reflejan que de estos electores noventa y siete (97) no tenían derecho a votar por estar inactivos, excluidos o no tener ré-cord, y que ciento cincuenta y tres (153) eran electores activos, esto es, con derecho a votar. Como anomalía adicional, aparecieron doscientas una (201) papeletas. Exhibit 42, demandados.
Su desglose revela que ese descuadre se debió a que en el Precinto 2, Unidad 29, aunque surge que votaron ciento trece (113) personas, aparecieron sólo veintiuna (21) pape-letas y la Junta Especial confirmó setenta y ocho (78) elec-tores activos, esto es, con derecho a votar. Contabilizadas estas papeletas a base de nuestro examen, Granados Navedo obtuvo once (11) y Acevedo Pérez diez (10). Y en el Precinto 4, Unidad 3, Colegio 8 (Residencial Nemesio Canales), aparecieron ciento diecisiete (117) papeletas, pero la Junta Especial únicamente localizó cincuenta y ocho (58) récord para verificar el derecho al voto de estos electores añadidos a mano. La investigación arrojó que sólo veintiún (21) elec-tores tenían derecho a votar. Sobre esta última Unidad 3, Bauzá Escóbales atestó en el tribunal de instancia que se les había informado que “aparentemente había un listado que no se nos proveyó [a la Junta Especial] en el momento de levan-tar esta estadística. Como la Comisión solamente nos ordenó el que levantáramos la estadística con lo que teníamos a mano, no acudimos a otras fuentes para buscar sobre el otro listado que sin duda no estaba aquí en el momento que hi-cimos la investigación”. T.E. Superior, pág. 575. La Junta Especial sólo intervenía con los sobres que le enviaban, no *258con todo el maletín del colegio y los documentos que contu-viera. Íd., pág. 576.
Como resultado de la resolución del Presidente de la Co-misión, licenciado Rodríguez Estrada, no se contaron ni adjudicaron esos votos por falta de materiales, errores co-metidos y actuaciones —bien o mal intencionadas— de al-gunos de los funcionarios electorales.
En cuanto a las restantes unidades, del análisis surge una equivalencia normal y proporcional entre el número de pape-letas y los récord de electores en los listados. Veamos.
Del Precinto 1, Unidad 26, se recibieron en la Comisión Estatal veintisiete (27) papeletas y se corroboró la existencia de veintiséis (26) récord de electores. Uno no pudo locali-zarse. No existe controversia en cuanto a la idoneidad de diecinueve (19) electores activos. En las papeletas mez-cladas Granados Navedo obtuvo catorce (14) votos y Acevedo Pérez trece (13) votos.
En el Precinto 2, Unidad 6, votaron treinta (30) personas, se recibieron veinticinco (25) papeletas y se localizaron todos los récord. Tampoco existe controversia sobre la idoneidad de veinticinco (25) electores. Aquí, según las papeletas, Granados Navedo logró dieciséis (16) votos y Acevedo Pérez nueve (9) votos. Identificación 37, demandante.
En el Precinto 3, Unidad 33, se recibieron quince (15) papeletas, votó igual número de personas, se verificaron esos récord y se comprobó que sólo cinco (5) electores estaban activos. Granados Navedo logró diez (10) votos y Acevedo Pérez cinco (5) votos.
Y, finalmente, en el mismo Precinto 3, Unidad 20, apare-cieron tres (3) papeletas, votaron ocho (8) personas, la Comi-sión Estatal localizó igual número de récord y verificó que cinco (5) electores eran activos e idóneos. Las papeletas re-flejan que Granados Navedo obtuvo dos (2) votos y Acevedo Pérez ninguno (0).
*259En resumen, excluyendo los dos (2) colegios en que existe una desproporción entre papeletas, electores y récord —Precinto 2, Unidad 29, y Precinto 4, Unidad 3, Colegio 8 (Residencial Nemesio Canales), en los cuales la mayoría del Tribunal, por vía de escolio, sugiere un posible fraude (opi-nión mayoritaria, pág. 51 esc. 19)— la prueba demuestra cla-ramente que en las restantes unidades votaron cincuenta y cuatro (54) electores activos (veintiuno (21) de ellos no cuali-ficados) y se recibieron setenta (70) papeletas que fueron mezcladas en las urnas por falta de sobres. En estos cuatro (4) colegios la suma total refleja que Granados Navedo ob-tuvo cuarenta y dos (42) votos y Acevedo Pérez sólo veinti-siete (27) votos; esto es, Granados Navedo prevaleció por quince (15) votos. ¿Por qué razón entonces la mayoría del Tribunal ordena que todo el asunto vuelva al foro de instan-cia y no lo resuelve? Opinión mayoritaria, pág. 4.9. Repe-timos, en estos Colegios no existe el más mínimo indicio de posible fraude.
Ante esta realidad es difícil aceptar el razonamiento del Presidente de la Comisión, licenciado Rodríguez Estrada. Y es que “los problemas jurídicos no se viven con la misma intensidad, ni con la misma fuerza, por un juez que por un jefe de negociado, y por la sensibilidad jurídica no alcanza el mismo clímax en los estrados de un tribunal que en una oficina administrativa”. (Énfasis en el original.) A.M. del Burgo y Marchán, La situación del magistrado ponente, disidente del criterio de la mayoría, en cuanto a la redacción de la sentencia, 1979 (Núm. 1) Rev. Der. Proc. Ibero. 59 (1979).
En una elección tan cerrada, su decisión automática-mente le dio el triunfo a Acevedo Pérez y descualificó a cincuenta y cuatro (54) electores idóneos por acciones y omi-siones de los funcionarios del colegio atribíiibles a la Comi-sión Estatal. ¿No vulneró así la voluntad mayoritaria? Su dictamen, ¿no le restó más “credibilidad y certeza [al] resul-*260tado electoral . . .”? Caso Núm. CE-89-30, Exhibit VII, pág. 136. Ciertamente, lo menos que podemos reconocer es que esa decisión tiene una connotación de castigo y es incompatible con nuestro enérgico mandato judicial en P.N.P. y P.I.P. v. Rodríguez Estrada, supra, en que rehusamos ce-rrarle las urnas a esos electores por excusas atribuibles a las fallas humanas o técnicas de la maquinaria electoral.
A tal efecto, al suscribir la decisión del Tribunal, en nues-tra concurrencia expusimos:
“El propósito de las elecciones es obtener la expresión de la voluntad de los votantes que constituyen el cuerpo electoral de un país.” La Nueva Constitución de Puerto Rico, Río Piedras, Ed. U.P.R., 1954, pág. 307. En el pasado, al imprimirle contenido a las variadas dimensiones de este postulado, hemos señalado que “contra la observancia de los preceptos constitucionales no pueden oponerse escollos salvables de tipo económico o burocráticos. Es menester mover los resortes de la maquinaria electoral en la consecución de tal fin. P.S.P. v. Tribunal Electoral, 104 D.P.R. 230 (1975). En la constelación de derechos fundamentales, el sufragio electoral goza de pree-minencia sobre inconvenientes administrativos o económicos superables”. (Énfasis suplido y en el original.) Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 112-113 (1980).
Hoy nuevamente revitalizamos ese derecho. La premisa que nos anima es sencilla: no es permisible corrernos el riesgo de que se vulnere un solo voto, máxime si existe la posibilidad real de que a priori ocurra. Después de todo, ese elector —rico o pobre, instruido o no — es el protagonista central del conglomerado sociopolítico de toda elección. La salvaguarda de su ejercicio no puede justificarse por consideraciones teó-ricas, técnicas o administrativas, aunque sean de la mejor buena fe. Ese elector, al presente innominado, es acreedor a esa garantía y el Estado tiene la ineludible responsabilidad de hacerla viable una vez ha demostrado afirmativamente su dis-posición a ejercer su voto. Si de lo concreto vamos a lo abs-tracto, el potencial numérico alegado por los apelantes P.N.P. y P.I.P., de que son miles los electores excluidos errónea-mente de las listas, simplemente abona a esta conclusión. En *261su verdadero sustrato, la justicia o injusticia del sistema pree-lectoral, no se mide exclusivamente en términos cuantitativos. Es después de emitidos que se cuentan los votos. Ello no es posible si se clausuran las urnas indebidamente y a des-tiempo.
La legalidad, razonabilidad y necesidad de la enmienda re-glamentaria adoptada queda demostrada al confrontar ciertos principios elementales vislumbrados en la Ley Electoral de Puerto Rico con referencia al derecho al voto y su ejercicio. Veamos.
Primero. Por definición, un elector cualificado sencilla-mente es una persona que ha cumplido con los requisitos de inscripción y de tarjeta electoral. Art. 1.003(17) de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3003(17). La ley no le exige más. Una vez formula a tiempo su petición de inscripción, de reubicación o de transferencia, corresponde a la C.E.E., mediante su aparato burocrático, darle cabida y acreditar esa condición. Desde el momento en que dicho ciudadano cumple con los trámites previos y demás requisitos de ley, es un elector capacitado para acudir a las urnas y depositar su voto. Su omisión en el Registro Electoral o en la lista, produ-cida por errores humanos, técnicos o atribuibles a las limita-ciones de acceso o incapacidad de actualización del sistema operado por la C.E.E., no es motivo válido para negarle ese derecho.
Segundo. Estamos ante un derecho fundamental, el cual nuestra Constitución ordena expresamente garantizar su ejercicio. Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1. Es claro, pues, que la omisión en la lista electoral no puede cons-titucionalmente ser fundamento para dicha negativa. Las listas electorales debidamente depuradas son meramente un instrumento fehaciente más —útil y principal— para canali-zar y hacer viable administrativamente el desarrollo del com-plicado proceso eleccionario en todo el país. Por imperativo de la magnitud y complejidades del evento, son imprescindibles.
Así entendido, carece de fuerza persuasiva la posición del Presidente de la C.E.E. de que la Ley Electoral de Puerto Rico no dispone la inclusión manual de electores que no apa-rezcan en las listas. Asumió esa postura a base del lenguaje *262del Art. 6.026 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3229, preceptivo de que antes de emitir el elector su voto se localizará en la lista del colegio su nombre y, en tres (3) minutos, se confrontarán los datos con la tarjeta electoral. De ahí infiere que si el elector no está en la lista no puede votar.
La interpretación es irrazonablemente incompleta. Eleva a categoría sacramental un medio documental. Convierte las listas en sinónimo de inscripción y cualificación electoral. El enfoque es erróneo. No hay equivalencia conceptual ni valora-tiva en qué sostener ese restrictivo razonamiento. Pasa por alto la verdadera disposición aplicable, a saber, el Art. 5.003 de la Ley Electoral de Puerto Rico que, sin ambajes, prescribe que “[t]endrán derecho a votar en la elección general los electores debidamente calificados como tal[es], que a la fecha de la elección figuren en el Registro General de Electores”. (Énfasis suplido.) 16 L.P.R.A. see. 3203. Ello impone el deber a la C.E.E. de mantener un registro al día y completo.
Tercero. La Asamblea Legislativa —conocedora de esta si-tuación y práctica— nunca la ha prohibido expresamente. Ni en el pasado ni al presente —por razones constitucionales ob-vias— ha autorizado descualificación al sufragio por errores u omisiones en el Registro Electoral, en las listas electorales u otros asientos análogos.
No existe en la Ley Electoral de Puerto Rico disposición alguna de la cual directa o indirectamente pueda avalarse la interpretación negativa del Presidente de la C.E.E. Por el contrario, al disponer el legislador que “[t]odas las listas de electores con derecho a votar en una elección se prepararán tomando como base tal Registro [Electoral]” —(énfasis su-plido) Art. 2.012 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3062— partió del supuesto, allí previsto, de que toda la información sería procesada a tiempo y correctamente, esto es, que sus datos “se mantendr[ía]n, en todo mo-mento, actualizados en cuanto a circunstancias modificatorias de cualquier inscripción”. (Énfasis suplido.) íd. No podemos, pues, atribuirle a la Asamblea Legislativa tal brutum fulmen, en particular en un área en que aspiraba al perfeccionamiento y mejoramiento institucional y, sin vacilaciones, rechazó toda tentativa erigida en el conformismo o en la mediocridad.
Repetimos, las listas electorales simplemente son un instru-mento documental necesario, para que el Estado canalice or-*263denadamente todo el proceso comicial. Pero en sí, no son un fin; menos, razón para excluir —pocos o muchos— electores cualificados que diligentemente cumplieron con la obligación de inscribirse o de solicitar un cambio.
Cuarto. El único mandato que claramente estableció la Asamblea Legislativa fue garantizar el derecho al voto. Así, en el Art. 2.006 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3056, prohibió terminantemente, “mediante re-gla, reglamento, orden, resolución, interpretación o en cual-quier otra forma, rechazar, cancelar, invalidar o anular el re-gistro o inscripción legal de un elector o privar a uno debida-mente calificado de su derecho al voto”. (Énfasis suplido.)
Quinto. No puede sostenerse la negativa a la enmienda en la campaña publicitaria que eneomiablemente ha efectuado la C.E.E., en el argumento de que ello genera un deber de los electores de asegurarse que estén incluidos en las listas elec-torales. (Énfasis suplido y en el original.) P.N.P. y P.I.P. v. Rodríguez Estrada, supra, págs. 516-523.
XX

Inaplicabilidad al caso de la doctrina federal de irregulari-dades ordinarias (“garden variety”)

La perfección es atributo del Sumo Hacedor. Definitiva-mente el proceso eleccionario que involucra a miles de fun-cionarios y un potencial de más de dos (2) millones de ciuda-danos, per se, es tarea difícil y compleja. Como tal, no está exento de problemas, defectos, fallas e irregularidades co-munes. A esta realidad cierta jurisprudencia federal se ha referido como “irregularidades ordinarias” (garden variety).
Descartado el espectro de fraude —el cual no se presume— los defectos e irregularidades inherentes del evento comicial que no alcanzan categoría de errores que permean todo el sistema (pervasive errors) impiden que los electores puedan ejercitar una acción por la violación de sus derechos civiles. Thompson v. Woodall, 819 F.2d 1052 (11mo Cir. 1987); Curry v. Baker, 802 F.2d 1302 (11mo Cir. 1986); Bodine v. Elkhart County Elec. Bd., 788 F.2d 1270 (7mo Cir. *2641986); Griffin v. Burns, 570 F.2d 1065 (1er Cir. 1978); Anotación, Actionability, Under 42 U.S.C.S. Sec. 1983, of Claim Arising out of Maladministration of Election, 66 A.L.R. Fed. 750 (1984).
No obstante la sabiduría y pragmatismo judicial de ese enfoque federal, éste no puede ser aplicado al caso de autos. En primer lugar, su génesis responde a circunstancias muy particulares de la jurisdicción federal. Su propósito es evitar que los tribunales federales intervengan innecesariamente en los procesos inherentemente estatales. Esa abstención prudencial está apuntalada en el principio constitucional-mente reconocido de que los estados son primariamente res-ponsables de sus propios eventos comiciales. Hutchinson v. Miller, 797 F.2d 1279 (4to Cir. 1986); Thompson v. Woodall, supra. Segundo, en Puerto Rico, a diferencia de la jurisdic-ción federal, irregularidades comunes u ordinarias (garden variety) en el proceso electoral —dependiendo de su propor-ción y extensión— pueden entrañar una violación constitu-cional. Aquí el derecho al voto opera ex propio vigore y tiene una especial protección constitucional. Su preeminencia es tal que es el único derecho que contiene un mandato tajante y directo de la Asamblea Constituyente, preceptivo de que las “leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal . . .”. (Énfasis suplido.) Art. II, Sec. 2 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 261. Y tercero, los graves errores, su magnitud y las múltiples irregularidades aquí ha-bidas —en contraste con el escaso margen de veintinueve (29) votos de Acevedo Pérez o de dieciséis (16) votos de Gra-nados Navedo— acarrean la violación sustancial de los dere-chos de los electores y son de naturaleza tal que excluyen por irrazonable la posibilidad de ese enfoque federal. Y es que sólo “[ejercitando la facultad local y confiando en ella, y aprendiendo a virtud de sus éxitos o fracasos, es que se *265asientan y funcionan debidamente las democracias”. Roca v. Junta Insular de Elecciones, 35 D.P.R. 642, 649 (1926).
Ante las circunstancias apuntadas, ¿cómo privar del voto a ciento cincuenta y tres (153) —o cincuenta y cuatro (54)— electores válidamente cualificados por el solo hecho de que por errores de los funcionarios de colegio se entremezclaron sus papeletas con las de los no cualificados? ¿Por qué impo-nerles tan costoso gravamen? ¿No ha quedado trunco nues-tro mandato unánime de P.N.P. y P.I.P. v. Rodríguez Estrada, supra?
XXI

Alternativas excluyentes

En buena juridicidad, el remedio justiciero y razonable no es privar radicalmente a esos electores de sus votos, se-gún promovido por el P.P.D. y decretado por el Presidente de la Comisión; tampoco su adjudicación automática como originalmente pretendía Granados Navedo. Cualquiera de esas alternativas lleva el germen de la ilegalidad y el peligro insuperable de declarar vencedor a uno (1) de los dos (2) can-didatos con un cómputo que incluye noventa y siete (97) per-sonas no cualificadas o excluye ciento cincuenta y tres (153) electores activos e idóneos. Sobre todo, si aplicamos cual-quiera de esas dos (2) opciones —para declarar vencedor a Granados Navedo o a Acevedo Pérez— subsistirá siempre la incógnita de cuál fue el verdadero ganador y si triunfó la mayoría democrática.
Aun bajo la hipótesis improbable de que no prosperarán las alegaciones de Granados Navedo en torno a las papeletas con iniciales, que arrojan una ventaja de dieciséis (16) votos a su favor, nadie puede argumentar seriamente que, ante el pequeño margen de veintinueve (29) votos en que está fun-dada la Certificación expedida a Acevedo Pérez, el rema-nente de ciento cincuenta y tres (153) electores cualificados *266en todas las seis (6) unidades arrestadas (o el de cincuenta y cuatro (54) electores hábiles, si excluimos la Unidad 29 y la Unidad 3, Colegio 8 (Residencial Nemesio Canales)), consti-tuye un número sustancial que afecta directamente el resul-tado.
Es imperativo que este Tribunal resuelva. El asunto es urgente y de claro interés público. Debemos ejercer total y vigorosamente nuestra jurisdicción. La adjudicación definitiva del caso no puede postergarse más. Escalona Vicenty v. C.E.E., 115 D.P.R. 529, 530-531 (1984).
Después de todo, no podemos pasar por alto que la razón que llevó a la Comisión Estatal a arrestar estas papeletas fue que sus miembros y su Presidente eran conscientes de que en una elección cerrada estos votos podían ser determi-nantes. Prefirieron no pasar juicio con la esperanza de que la ventaja numérica final del ganador tornara académico e hi-ciera innecesario ese dictamen. Lamentablemente no fue así. Tampoco ha sido así ante el foro judicial. Aparentemente, la decisión mayoritaria de este Tribunal así lo olvida y ha op-tado por seguir esa avenida, pasando por alto que reconoci-damente es una cuestión pura de derecho constitucional —“exclusivamente jurídic[a]” (T.E. Supremo, pág. 135)— que retornará nuevamente. Disentimos. No se resuelve una controversia dé esta naturaleza y envergadura con su simple reconocimiento y posposición.
Si todos los Comisionados Electorales y el Presidente de la Comisión reconocieron el carácter determinante y crucial de esas papeletas, ¿cómo puede este Tribunal ignorarlo? Ciertamente, dictaminarlo no es académico. Por el contra-rio, resolverlo dispondría del caso. Tampoco es a destiempo. Granados Navedo lo planteó en sus alegaciones y le hemos reconocido el derecho a hacerlo. Nos resulta un enigma conciliar ese pronunciamiento con la acción mayoritaria de pos-poner el resolver qué se va a hacer con los electores de las papeletas arrestadas. ¿Se les va a privar del derecho al su-*267fragio en el mañana como resolvió el Presidente de la Comi-sión, licenciado Rodríguez Estrada, bajo la tesis de fraude?
La mayoría del Tribunal colma la copa judicial al concluir —obviamente a título de ilustración y luego de citar varios casos de jurisdicciones estatales de Estados Unidos (opinión mayoritaria, págs. 54-58)— lo siguiente:
En estos casos, en ausencia de fraude no es suficiente que el candidato derrotado demuestre que se adjudicaron votos emi-tidos ilegalmente, sino que se requiere que pruebe afirmati-vamente a favor de quién fueron adjudicados y demuestre así que la anulación de éstos cambiaría el resultado de la elec-ción. Ello podría probarse con el testimonio de los electores que votaron de forma ilegal. A éstos, contrario a lo que sucede con los electores plenamente capacitados, no les cobija el de-recho a mantener en secreto su voto. De no cumplirse con lo anterior, la impugnación no procede aun cuando se haya esta-blecido que en la elección se adjudicaron votos emitidos ilegal-mente. A contrario sensu, de cumplir el candidato impugna-dor con los requisitos indicados, se reducirán dichos votos en la proporción correspondiente. Esta norma responde al in-terés público apremiante de impartir finalidad, estabilidad y certeza al proceso electoral. (Énfasis suplido.) Opinión mayo-ritaria, pág. 58.
Más adelante, con referencia a la secretividad del voto y al privilegio reconocido en la Regla 29 de Evidencia, 32 L.P.R.A. Ap. IV, sobre la no divulgación del voto, exponen:
. . . [N]ingún elector que haya emitido su voto legalmente puede ser obligado a testificar en corte con relación al conte-nido de su voto. Ahora bien, si el elector emitió su voto de manera ilegal, dicho privilegio no le es de aplicación, por lo que sí podría presentarse prueba en cuanto al contenido de su voto. Por lo tanto, en un caso como el de autos, en que se im-pugna la certificación de un candidato por irregularidades en el proceso —que incluyen la adjudicación de votos emitidos ilegalmente— sería admisible el testimonio de los electores que votaron ilegalmente para probar a favor de quién se emi-tieron dichos votos ilegales. Esto siempre y cuando el elector *268no reclame válidamente el privilegio a la no autoincrimina-ción.
Igual norma han adoptado las jurisdicciones estatales de Estados Unidos que poseen un privilegio de no divulgación del voto similar al nuestro. Allí se ha resuelto —en casos de im-pugnación de la certificación de un candidato electoral en que se han adjudicado votos emitidos ilegalmente— que de esta-blecerse la ilegalidad del voto los tribunales pueden obligar al elector que votó ilegalmente a testificar a favor de quién emi-tió su voto. De esta forma puede cumplir el candidato impug-nador con el requisito de probar que se adjudicaron votos ile-gales suficientes para variar el resultado y a favor de quién se emitieron los mismos. (Énfasis suplido.) Opinión mayoritaria, págs. 59-60.
Estos pronunciamientos ameritan un cuidadoso análisis. Veremos, como cuestión práctica y jurídica, que ponen punto final a las aspiraciones electorales de Granados Navedo. Después de esas expresiones, la mayoría del Tribunal debe-ría prescindir de todo otro procedimiento y, simplemente, declararle sin lugar la demanda. Veamos.
Primero, adoptan el criterio más estricto y riguroso que existe para situaciones en las que está en controversia la ad-judicación de votos ilegales. Según nuestra ley electoral —que autoriza a los tribunales a ordenar una nueva elección cuando no pueda determinarse quién resultó vencedor— ese enfoque es equivocado. Nos explicamos.
Cuando el margen de victoria del candidato ganador es menor que el número de votos ilegales inidentificables, el enigma puede resolverse judicialmente de cuatro (4) ma-neras diferentes: (1) invalidar la elección; (2) rechazar los votos del precinto o colegio donde ocurrió la irregularidad; (3) reducir prorrateadamente los votos ilegales de acuerdo con el número de votos adjudicados a los respectivos candi-datos en ese distrito electoral, y (4) ignorar completamente la ilegalidad. De todas estas opciones, se ha sostenido que el único procedimiento seguro es declarar inválida la elección. *269Anotación, Treatment of Excess or Illegal Ballots When it is Not Known for Which Candidate or on Which Side of a Proposition They Were Cast, 155 A.L.R. 677-678 (1945).
Sobre los dos (2) últimos cursos de acción se ha señalado “‘que constituyen actos puramente arbitrarios: el resultado no estaría apoyado en hechos, sino que sería uno fabricado por los tribunales; y a la misma vez permitiría que un candi-dato que obtuvo menos votos legales resultase vencedor so-bre la verdadera mayoría en virtud de unos ajustes de los votos ilegales. Como ilustración, si un candidato recibiera 220 votos legales y ninguno ilegal, pero el otro recibiera 210 votos legales y veinte ilegales, la mayoría legal del primer candidato sería diez votos. Pero el prorrateo de los veinte votos ilegales entre los dos candidatos, le aseguraría al se-gundo candidato una mayoría ficticia no menor de diez votos. ... Ante una total ausencia de prueba tendente a demostrar por quién se emitieron los votos ilegales —en número sufi-ciente para afectar los resultados— el deber de los tribu-nales deberá ser escoger, de la forma más sabia posible, en-tre desatender esa ilegalidad o rechazar todo el precinto. No debiera haber una presunción legal arbitraria, ya sea a los efectos de que todos los votos ilegales fueron adjudicados al partido político mayoritario, o que fueron emitidos por dife-rentes partidos en proporción a sus números. Descontar a un sólo candidato todos los votos ilegales o a varios candidatos a prorrata sería no decidir, sino hacerle el caso a las partes’”. (Traducción nuestra y énfasis suplido.) Anotación, Treatment of Excess or Illegal Ballots When it is Not Known for Which Candidate or on Which Side of a Proposition They Were Cast, supra, pág. 678 esc. 1.
La alternativa del prorrateo —denominada por la mayo-ría como “proporción correspondiente” (opinión mayorita-ria, pág. 58)— además de las desventajas prácticas y jurí-dicas que plantea, presenta serias deficiencias. Es una alter-nativa que ha sido utilizada en contextos históricos, políticos *270y geográficos diferentes al nuestro. Sus virtudes, si alguna, son con respecto a elecciones pequeñas o ante pocos votos ilegales o fraudulentos. Más importante aún, es un remedio para sistemas jurídicos que no proveen la celebración de una nueva elección parcial o total.
Definitivamente, el curso de acción pautado por la mayo-ría del Tribunal no es el más confiable ni jurídicamente co-rrecto para enfrentar las irregularidades en una elección en que participaron más de 200,000 electores en unos precintos que corresponden a la capital geográfica y política del país, y donde la tradición y experiencia electoral han permitido que la Asamblea Legislativa haya vislumbrado una nueva elec-ción como esquema apropiado para salvar estas situaciones. ¿Por qué importar a nuestra isla remedios desprestigiados de otras latitudes cuando tenemos los recursos intelectuales, jurídicos, humanos y económicos para enfrentarnos airosa-mente a esta controversia? (11)
Segundo, advertimos que la Comisión Estatal, para situa-ciones básicamente iguales, en lugar de adoptar una norma uniforme —desatender la ilegalidad de las papeletas conta-minadas o rechazarlas todas— aplicó criterios inconsis-tentes. A tal efecto, en una ocasión el Presidente de la Comi-sión, licenciado Rodríguez Estrada, rechazó todas las dos-cientas siete (207) papeletas arrestadas —que le daban una ventaja a Granados Navedo— y, en otra ocasión, se negó a examinar la situación de ilegalidad creada por las papeletas contaminadas no arrestadas en catorce (14) colegios electo-rales, en los cuales Acevedo Pérez obtuvo una ventaja de dos-cientos cincuenta y cuatro (254) votos.
Tercero, la adopción por la mayoría del Tribunal, como norma absoluta, de que no procede una acción de impugna-*271ción “aun cuando se haya establecido que en la elección se adjudicaron votos emitidos ilegalmente” es injusta y antide-mocrática. Opinión mayoritaria, pág. 58. Mediante la misma le han impuesto a todo candidato derrotado —aquí Granados Navedo en virtud de una certificación apresurada e incom-pleta— que en acciones de impugnación pruebe: (1) que la Comisión Estatal adjudicó tales votos; (2) a favor de quién fueron adjudicados, y (3) que su anulación “cambiaría el re-sultado de la elección”. íd.
A poco reflexionemos, estos requisitos evidenciarios le exigen a Granados Navedo hacer precisamente lo que la Co-misión Estatal no hizo respecto a las papeletas contaminadas no arrestadas. O sea, ante el foro judicial le obligan a deter-minar la idoneidad o no de aquellos electores que votaron bajo el sistema de añadidos a mano, función que hemos visto le correspondía a la Junta Especial de la Comisión Estatal. La irrazonabilidad de esa exigencia es patente.
Aparte de ello, en términos probatorios la tarea es impo-sible. Veamos. En la práctica este trámite significa, primero, que Granados Navedo debe identificar a priori aquellos elec-tores que votaron ilegalmente y, claro está, afiliados al P.P.D. o no afiliados, que votaron a favor de Acevedo Pérez. De lo contrario, no podría cumplir con el requisito de que su anula-ción variara el resultado. Segundo, tiene que obligarlos a comparecer. Tercero, compelerlos a testificar y a admitir que votaron ilegalmente, esto es, que violaron la Ley Electoral de Puerto Rico. Y, finalmente, que lo hicieron a favor de Acevedo Pérez.
Lo absurdo de esta norma es evidente. Cobra propor-ciones de injusticia, pues todo este trámite tendría como pro-pósito que ese testigo hostil —expuesto a esos riesgos— con su testimonio asuma dos (2) posturas en la silla testifical: una, de absoluta sinceridad y que admita que votó por Acevedo Pérez y, en consecuencia, favorezca a Granados Na-vedo (candidato distinto por quien votó), y otra que, por ra-*272zones partidistas, testifique que votó por Granados Navedo y de ese modo le anule un voto. Como opción final, podría negarse a declarar e invocar el privilegio de no autoincrimi-nación, cuyo resultado inmediato sería, naturalmente, ad-verso a Granados Navedo.
Al decir de Biondo Biondi, el “absurdo jurídico no es el absurdo lógico, sino lo injusto”. (Énfasis suplido.) La ciencia del Derecho como arte de lo justo, IX Anales de la Academia Matritense del Notariado 359 (1957). ¡Evitemos dar vueltas sobre el mismo circuito varias veces recorrido y siempre redescubierto!
Los contendientes principales Granados Navedo y Acevedo Pérez coinciden en que es imposible identificar los votos que pertenecían a los electores cualificados (T.E. Supremo, págs. 28-29, 95, 101-102 y 127-128) y en que dichos votos son determinantes. Para adjudicar esa cuestión pura de derecho no es necesario devolver el caso. Aun sin tomar en cuenta dos (2) de los colegios de votos arrestados —Precinto 1, Unidad 26, y Precinto 4, Unidad 3, Colegio 8 (Residencial Nemesio Canales), en que la mayoría del Tribunal adelanta la posibilidad de un fraude (opinión mayoritaria, pág. 51) que como mandato debe examinar el tribunal de instancia— to-davía subsistirá el derecho de cincuenta y cuatro (5j) elec-tores idóneos y cualificados a que se cuenten sus votos. Dicho de otro modo, aun cuando por razón de fraude mañana se descartaran y marginaran del recuento de San Juan los elec-tores cualificados del Precinto 1, Unidad 26, y Precinto 4, Unidad 3, Colegio 8 (Residencial Nemesio Canales), subsisti-ría el derecho incuestionable de los otros cincuenta y cuatro (54) electores activos de los restantes colegios arrestados, los cuales alteran cualesquiera de las mínimas diferencias logradas en votos por Granados Navedo o por Acevedo Pé-rez.
La cuestión no depende de más prueba, sino de un simple pero resuelto ejercicio de voluntad judicial apelativa. *273“Hay una gramática política que hay que respetar en el país. Una cosa es lo que la matemática electoral permite en la frialdad marmórea de las normas, y otra, lo que la realidad fáctica tolera.” A.E. Mooney, La elección del Poder Ejecutivo nacional (legalidad versus legitimidad), 1985E Rev. Jur. Arg. La Ley 545, 548 (1985). Bajo nuestro diseño consti-tucional vigente, ¿cuál de todos estos foros es el llamado en última instancia a adjudicar una cuestión pura de derecho constitucional?
Nos corresponde, pues, desde este estrado apelativo en-frentarnos con las situaciones y disyuntivas que tuvieron ante sí la Comisión Estatal y el tribunal de instancia, a saber, ¿cómo evitar que se vulnere la voluntad de los electores cua-lificados, garantizar su sufragio y, a la par, imprimirle serie-dad, credibilidad y certeza al proceso?
XXII

Nueva elección: parcial o total

La prueba desfilada, según analizada, es clara evidencia de que las irregularidades y errores cometidos por la Comi-sión Estatal, por su Presidente y por varios funcionarios más son de tal naturaleza y magnitud que, tomados conjunta-mente, afectan la integridad del proceso.
Este trasfondo es totalmente distinto del presentado en P.P.D. v. Admor. Gen. de Elecciones, supra. Allí no hubo ins-trucciones confusas y erróneas a electores como las que aquí motivaron las papeletas con iniciales. Tampoco cientos de pa-peletas contaminadas no arrestadas. Nunca estuvimos ante una situación indeterminable de papeletas contaminadas arrestadas. No cabe, pues, analogías para aprisionar expre-siones de recta consciencia allí vertidas. Opinión mayorita-ria, págs. 52-53. ¡Qué lástima que la fuerza persuasiva del interlocutor no permita ahora a la mayoría liberarse de su enfoque restrictivo!
*274El único y simple remedio es acudir de nuevo a las urnas. T.E. Supremo, pág. 137. Sabemos que esta ruta decisoria no es favorecida por ninguno de los dos (2) protagonistas princi-pales. T.E. Supremo, págs. 25 y 72. La posición de Acevedo Pérez y de Báez Galib fue que si prevalecían en sus plantea-mientos de derecho ante este Foro no era necesario una nueva elección. T.E. Supremo, pág. 72. Por inferencia, una nueva elección no gozará de la simpatía de los círculos parti-distas ni estará exenta de crítica pública. Esas posturas, en lo que atañe a este Tribunal, no son ni pueden ser determi-nantes.
Bajo el diseño constitucional vigente, ante todas las irre-gularidades apuntadas y su efecto acumulativo, pero sobre todo, por la incógnita dimanante de los ciento cincuenta y tres (153) —o ciento cincuenta y cuatro (154)— votos arres-tados de electores activos y más de doscientas (200) pape-letas contaminadas no arrestadas, y de quién realmente re-sultó electo, la única vía decisoria que garantiza que preva-lezca verdaderamente el candidato de mayoría es una nueva elección. Ello no debe ser motivo de sorpresa. Así lo visua-lizó la Asamblea Legislativa del país, cuando en el Art. 6.015 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3275, autorizó a los tribunales a seguir ese curso de acción cuando éstos “no pudier[en] decidir” cuál de los candidatos resultó electo. El precepto dispone, en lo pertinente:
En el caso de una elección de candidato a cargos que no fuesen de Senador o de Representante, si se suscitare una impugnación parcial o total de la votación entre dos o más candidatos para algún cargo o cargos, y el Tribunal no pu-diera decidir cu[á]l de ellos resultó electo, ordenará una nueva elección en el precinto o precintos afectados, la cual se celebrará de acuerdo a las normas reglamentarias que a tales efectos se prescriban. (Énfasis suplido.) 16 L.P.R.A. see. 3275.
En cuanto a una nueva elección, según el transcrito Art. 6.015 de la Ley Electoral de Puerto Rico, supra, la misma *275puede ser parcial —limitada a determinados precintos— o general, esto es, que abarque a todo el Municipio de San Juan.
Concentrémonos en la elección parcial. Aunque el esta-tuto habla de precintos, creemos que su espíritu permite que la elección, como primera alternativa, cubra únicamente los colegios y unidades de las papeletas contaminadas arres-tadas y contaminadas no arrestadas. Aunque es susceptible de abrirse a todos los electores, bajo esta primera opción serían convocados solamente aquellos cualificados que ejer-cieron el derecho al voto el 8 de noviembre por figurar en las listas o mediante el procedimiento de añadidos a mano. No estaría autorizado a votar ningún otro elector que, por cua-lesquiera razones, no ejerció en ese momento su derecho.
Los beneficios de esta elección limitada son evidentes. Los costos económicos para el erario y los gastos de los par-tidos políticos y candidatos serían menores que los de una elección municipal total. En una visión retrospectiva, en lo posible, aproximaría a los candidatos a una situación de igualdad de condiciones y reivindicaría el derecho de los electores marginados.
Ahora bien, no cabe duda de que al presente esa nueva y limitada elección impondría una inmensa presión psicológica sobre ese determinado número de electores quienes, además, estarían expuestos a otras influencias malsanas y a presiones externas indebidas.
Ante estas circunstancias, una vez reconocido por este Tribunal que el candidato novoprogresista Granados Navedo incluyó en la súplica de su demanda de impugnación que se ordenara la adjudicación de las doscientas siete (207) pape-letas contaminadas arrestadas, nos vemos precisados a rea-firmar que remitir ese planteamiento —el de las papeletas contaminadas no arrestadas y las otras cuestiones— al foro de instancia y posponer su solución, al igual que una elección especial limitada a esos electores, son remedios inapro-*276piados. Además de fragmentar la controversia, tienen serias implicaciones. Nos explicamos.
Primero, esos remedios conllevan —incluyendo la revo-cación y devolución al tribunal de instancia— por imperativo lógico y jurídico, la descertijicación y vacante de Acevedo Pérez como Alcalde de San Juan.(12) Ello es así, porque las doscientas siete (207) papeletas (o sesenta (60)) de ciento cin-cuenta y tres (153) electores activos, no fueron adjudicadas ni tomadas en consideración en el cómputo “final” que arrojó la pequeña ventaja de veintinueve (29) votos a su favor. Aun-que lo nieguen, implica la aceptación por la mayoría del Tribunal de que la apresurada certificación de Acevedo Pé-rez es nula por excluir votos de electores legalmente cualifi-cados que podían haber alterado el resultado de la elección.
No podemos olvidar que la certificación, por sus propios términos, fue cualificada. Al suscribirla, el Presidente de la Comisión, licenciado Rodríguez Estrada, reconoció que no había finalizado el recuento y que el resultado de votos es-crutados no incluía un número indefinido de “papeletas pen-dientes de adjudicación en la Comisión o de electores aña-didos a mano que se encuentran pendientes de ser adjudi-cadas conforme a la Ley, antes de que finalice el Escrutinio General pero que por su cantidad no afectará el resultado *277expresado en esta Certificación”. (Énfasis suplido.) Apéndice I.
¿Puede argumentarse seriamente que al remitir la mayo-ría del Tribunal el caso al foro de instancia y dejar así en el limbo jurídico las papeletas contaminadas arrestadas y las contaminadas no arrestadas, no constituye una admisión implícita de que los votos de los electores involucrados te-nían que adjudicarse y que afectan sustancialmente el resul-tado? Opinión mayoritaria, pág. 51.
Segundo, posponer la consideración de esta materia pura de derecho fragmenta innecesariamente el ejercicio de nues-tra jurisdicción y la del Tribunal Superior. Mientras subsista la controversia de estas papeletas, este Tribunal Supremo vendrá posteriormente obligado a atender ese reclamo de Granados Navedo o de Acevedo Pérez. Ello nos pondría de nuevo frente a esta disyuntiva: de ser necesaria la nueva elección, ¿en qué fecha se celebraría?

El factor tiempo es crucial. Tenemos la obligación judicial de evitar que la prolongación del litigio y la decisión final continúe en suspenso y que, a la larga, sea factor que beneficie exclusivamente a Acevedo Pérez, desde y por razón de las ejecutorias de sú cargo.

La reivindicación de derechos constitucionales y electo-rales está en juego. En estas circunstancias no debemos ni podemos procesalmente penalizar a Granados Navedo por haber tocado, sin más rodeos, las puertas de este Alto Foro judicial en una situación donde, según se ha indicado, la in-fracción legal era evidente, el daño constitucional estimable-mente continuo, inminente, sustancial e irreparable, y el trá-mite en el tribunal de instancia se vislumbra como lento, in-cierto y avasallador. Ello simplemente constituye una injus-ticia.
Nuestro dictamen modificatorio sobre las quince (15) pa-peletas con doble marca —todas originalmente adjudicadas a Acevedo Pérez por el Presidente de la Comisión— dismi-*278nuye de inmediato la ventaja del candidato popular a veinti-siete (27) votos, pues habría que restarle dos (2) de sus votos y sumarlos a Granados Navedo. Si, además, contamos la ad-judicación del voto (1) de nominación directa (write-in), más los veintisiete (27) votos de electores añadidos a mano —algunos presentados por el Comisionado Electoral Gonzá-lez Rodríguez (P.N.P.) y rechazados por el Presidente de la Comisión bajo el criterio de que no eran suficientes para al-terar el resultado— la ventaja de Acevedo Pérez desaparece. Si tomamos en cuenta las siete (7) y ocho (8) papeletas a favor, respectivamente, de Granados Navedo y Acevedo Pé-rez, la ventaja es de Granados Navedo por razón de los dieci-séis (16) votos de las iniciadas. Por esa ventaja Granados Navedo ganaría.
Restarían aún por adjudicarse otras papeletas corres-pondientes a varios electores añadidos a mano, no adjudi-cadas, reclamadas tanto por Granados Navedo como por Acevedo Pérez. Sin embargo, su resultado numérico —si presumimos que algunas fueran a favor de uno u otro de los contendientes— no tornaría académico el verdadero nudo gordiano, de doble atadura, que son las doscientas siete (207) papeletas contaminadas arrestadas y las papeletas contaminadas no arrestadas que sobrepasan las doscientas (200).
Ésta y otras consideraciones nos mueven a concluir que estamos ante un caso en el que realmente este Foro judicial, así como el tribunal de instancia, no puede adjudicar ni resolver quién verdaderamente ganó las elecciones. Su de-volución es una futilidad que no supera este escollo y sola-mente atrasa su solución. Subsistirá siempre la ficha de tranque, que son las papeletas contaminadas no arrestadas y las contaminadas arrestadas. Hemos trocado la espada de la dama de la justicia por la espada de Dámocles y la hemos dejado en suspenso sobre Granados Navedo y Acevedo Pé-rez. Es imperativo que el remedio sea una nueva elección *279total. Este es el único mecanismo compatible con la Ley Electoral de Puerto Rico y con nuestra Constitución ante la situación creada por esas y las papeletas con iniciales. Véase Betances v. Junta Insular de Elecciones, 41 D.P.R. 130, 132 (1930).
Este mecanismo ha sido refrendado en múltiples juris-dicciones de Estados Unidos. La casuística es impresio-nante. “Cuando ante los tribunales se demuestra la existen-cia de irregularidades de gran magnitud, que ponen en en-tredicho la validez de la elección, procede como único reme-dio una nueva elección.” (Traducción nuestra.) Mickels v. Henderson, 642 S.W.2d 661, 663 (1982). Igual enfoque preva-lece si “el resultado de la elección original está rodeado de dudas”. íd. Véanse, además: Buonanno v. DiStefano, 430 A.2d 765, 771 (1981); Larson v. Locken, 262 N.W.2d 752 (1978); Bell v. Southwell, 376 F.2d 659 (5to Cir. 1967); Coalition for Ed. Dist. One v. Board of Elec. City of N.Y., 370 F. Supp. 42, confirmada en 495 F.2d 1090 (2do Cir. 1974); Ury v. Santee, 303 F. Supp. 119 (Ill. 1969).
De particular importancia al caso de autos es la regla pre-valeciente de que remedialmente se impone una nueva elec-ción cuando se demuestra, de forma satisfactoria, “que se rechazaron votos válidos o se contaron votos ilegales, y de-bido a lo uno o a lo otro, o a ambos, el resultado no corres-ponde a la voluntad del electorado, o se ha puesto en entre-dicho dicho resultado”. (Énfasis suplido, en el original y tra-ducción nuestra.) O’Neal v. Simpson, 350 So. 2d 998, 1011 (1977).
“El corazón de nuestra forma de gobierno depende del principio moral y legal de que cada voto válido sea contado. En esta instancia, no se presentó evidencia de que los elec-tores cometieran el error, ni hubo el más mínimo asomo de que esa evidencia existiera. Los electores pasaron el trabajo, invirtieron tiempo y esfuerzos para votar, y debe dárseles la oportunidad de emitir sus votos, si sin culpa de ellos, los *280originalmente depositados no pueden contarse. A[u]n cuando este remedio limitado . . no sea el ideal, debido a que con el transcurso del tiempo algún elector pueda variar su mente y votar de manera distinta, este remedio práctico sobrepasa el castigo de no contar su voto debido a errores incurridos por otros. La ley y la equidad no favorecen la exclusión de electores que hayan cumplido con la ley, cuando esa exclusión meramente ocurre debido a equivocación, error, o mala conducta de los oficiales electorales. Haggard v. Misko, 164 Neb. 778, 83 N.W.2d 483 (1957).” (Énfasis suplido y traducción nuestra.) State Ex Rel. Olson v. Bakken, 329 N.W.2d 575, 580 (1983).
“Los errores y omisiones de los funcionarios electorales en el descargo de los deberes impuestos por la Ley Electoral pueden conllevar la nulidad de la elección.” (Traducción nuestra.) Hester v. Kamykowski, 150 N.E.2d 196, 199 (1958).
Akizaki v. Fong, 461 P.2d 221 (Hawaii 1969), es de especial interés al caso de autos. Allí, el Tribunal sostuvo una nueva elección cuando diecinueve (19) votos invalidados fue-ron mezclados y contados con los votos válidos, y el margen entre los candidatos fue de sólo dos (2) votos.
Si los votos ilegales son tan numerosos que en la práctica es imposible determinar para quién fueron depositados y, por ende, definir la elección a base de los votos legales, en lugar de limitarse a determinados precintos debe anularse toda la elección. Wells v. Wallace, 337 S.W.2d 18, 20 (1959). Hemos de resolver las disputas electorales, en lo posible, a favor de los electores. Santana v. Registrars of Voters of Worcester, 425 N.E.2d 745, 749 (1981). El derecho al sufragio se torna ilusorio si no se cuenta. Welch v. McKenzie, 592 F. Supp. 1549 (S. D. Miss. 1984), confirmada en 765 F.2d 1311 (5to Cir. 1985). Es el más preciado de una democracia, por-que preserva los otros derechos. Vargas v. Calabrese, 634 F. Supp. 910 (D.N.J. 1986); Pitts v. Black, 608 F. Supp. 696 (D.N.Y. 1984). Como tal, cualquier intento para restringirlo *281atenta contra el corazón de la democracia y debe ser objeto de riguroso escrutinio judicial. Crafts v. Quinn, 482 A.2d 825 (1984).
Establecida la necesidad de una nueva elección, expon-gamos sus parámetros.
XXIII

Parámetros de la nueva elección; descertificación de Acevedo Pérez; candidatos y electores a participar

La Ley Electoral de Puerto Rico, en estos casos, confiere a la Comisión Estatal la facultad de reglamentar una nueva elección. Esa disposición no excluye que en nuestro mandato definamos brevemente sus parámetros en cuanto a los elec-tores con derecho a votar y a los candidatos a figurar en las papeletas.
A tal efecto es menester dar por sentada la premisa central condicionante de ese evento. De entrada aflora la reali-dad de que la nueva elección está atada, constitucional y electoralmente, a las elecciones generales celebradas el pa-sado 8 de noviembre de 1988. Sin embargo, está limitada al Municipio de San Juan y sólo al cargo de Alcalde. No se im-pugnaron, y nadie ha cuestionado, las elecciones de los asam-bleístas municipales debidamente certificados. Por lo tanto, sólo procedería descertificar a Acevedo Pérez.
Salvo que se justificara en contrario, a la nueva elección deberán convocarse —y podrán participar— todos los elec-tores que estaban así cualificados —edad y demás requi-sitos— y que eran acreedores al voto el pasado 8 de noviem-bre en los precintos correspondientes al Municipio de San Juan. Ese derecho no queda afectado por los cambios de domicilio efectuados por los electores en, hacia o desde la demarcación del Municipio de San Juan. Repetimos, el punto de partida es y era su condición de elector cualificado para el 8 de noviembre en los precintos pertenecientes al Municipio de San Juan.
*282Como corolario, no tienen derecho a votar los electores que trasladaron su domicilio al Municipio de San Juan des-pués de esa fecha, hayan o no ejercitado el sufragio en el municipio de origen. Lo contrario abriría las urnas a la im-permisible práctica inconstitucional de doble voto, esto es, que pudieran votar dos (2) veces en un mismo evento electoral. Ello es contrario al principio “un hombre, un voto”. El elector que no votó en su municipio de origen, y después se mudó a San Juan, de nada puede quejarse. Tuvo la oportuni-dad de hacerlo y no lo hizo. No puede reclamarlo ahora, pues ese derecho dimanaba de su condición de elector en ese mu-nicipio.
Finalmente, sobre este extremo, basta aclarar que los electores serán aquellos que figuren válidamente en las listas y, claro está, aquellos que por omisión no fueron incluidos y que se acogieron al método dispuesto en P.N.P. y P.I.P. v. Rodríguez Estrada, supra. Como cuestión de hecho, nada impide que las listas sean actualizadas a base de nuestros pronunciamientos y de las investigaciones ya realizadas por la Junta Especial, y que prontamente —en un término razo-nable— la Comisión Estatal pueda culminar la segunda in-vestigación, inconclusa, de los electores cualificados como inactivos correspondientes al Municipio de San Juan para el 8 de noviembre de 1988.
Aunque esta nueva elección sea producto de la sola im-pugnación de Granados Navedo —uno (1) de los tres (3) can-didatos— obviamente conlleva el derecho a que figuren en la papeleta todos ellos, independientemente de la diferencia numérica —estrecha o amplia— que los resultados hayan arrojado. La Ley Electoral de Puerto Rico —Art. 6.010 (16 L.P.R.A. see. 3270)— sólo limita las candidaturas por el cri-terio numérico de más votos en aquellas situaciones de elec-ción especial por empate. Esa no es la situación de autos.
Los electores tienen el absoluto derecho de seleccionar cualesquiera de los tres (3) candidatos, ya sea reafirmando o *283variando sus votos de 8 de noviembre. Ni los tribunales ni la ley pueden exigir imposibles. Podemos circunscribir legal-mente la nueva elección al cuerpo de electores idóneos del Municipio de San Juan, pero no condicionar ni intervenir con sus conciencias. Los cambios valorativos y las fluctuaciones en las actitudes de los seres humanos son factores incontro-lables cuya realidad no podemos ignorar. Es imposible dete-ner judicialmente el tiempo y congelar en el espacio el evolu-tivo proceso psicológico y mental.
Cuando la Asamblea Legislativa vislumbró el juicio de novo como mecanismo de revisión de las decisiones post elec-torales de la Comisión Estatal, facultó a los tribunales no sólo a enjuiciar la corrección y juridicidad de las determina-ciones de ese organismo administrativo, sino a diseñar los remedios adecuados para salvaguardar en última instancia el derecho al voto. Por esa razón, según la propia Ley Electoral de Puerto Rico, de no poder los tribunales desentrañar la madeja de errores o irregularidades electorales y estar im-pedidos de emitir una decisión razonable, inteligente y con-fiable de quién fue el verdadero ganador, podrán mandatar la celebración de una nueva elección.
La sabiduría, equivalencia conceptual lógica y justiciera de ese esquema, es evidente. Así, vuelven a ser precisamente los mismos electores, en ese peculiar juicio “de novo” que constituye una nueva elección, los que finalmente deciden la suerte de los candidatos políticos. La voluntad ciudadana re-gresa, vía los tribunales, a su fuente de origen. Se cumple de este modo el viejo y acendrado axioma democrático de que el pueblo, como soberano, en principio y fin es la única “fuente del poder público”. Preámbulo, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 251.
*284XXIV

Deficiencias del sistema electoral; efectos negativos en el de-recho al voto

Tradicionalmente se ha establecido una asociación entra-ñable entre el derecho al voto y la democracia. No se concibe que el sistema democrático sea realizable sin la presencia ineludible del ciudadano en la función determinante de ex-presarse directamente en las urnas. Esa verdad exige, sin embargo, que se fundamente una observación: es mandato-rio aproximarnos al ideal de que el ejercicio del voto sea inte-ligente y reflexivo. Es decir, es preciso que el derecho al su-fragio se ejerza conforme al uso más elevado de las facul-tades individuales de cada ciudadano.- Una democracia no puede apuntalarse en un ejercicio irresponsable, incons-ciente o ignorante, sino sobre los fundamentos más esme-rados de la razón, inteligencia y voluntad.
A esos efectos, el Estado moderno tiene la función inexcusable de educar. Es pertinente recordar que a las urnas acuden por igual, con el mismo derecho, analfabetos y profe-sionales, gente medianamente instruida y otros que han al-canzado niveles más especializados de conocimiento. El uni-verso es amplio. También se compone de personas de edad avanzada, retraídos y tímidos. La educación, pues, es clave y se impone como medio que asegure, repetimos, que el acto de votar represente una manifestación de sensatez y de pruden-cia en el sentido más elevado de la palabra. Parte importante de esta dinámica es el acto mecánico de votar o la forma correcta de marcar una papeleta sin que el voto sea invali-dado por razones pueriles.
A fin de cuentas, el uso de las facilidades y estructuras de las escuelas del país tiene que tener un significado mayor. Las aulas educativas no deben limitarse a una mera necesi-dad circunstancial física. Más que simples estructuras de resguardo durante el día de las elecciones, tienen que repre-*285sentar el núcleo desde el cual la ciudadanía, los políticos y el Estado impartan y reciban lecciones democráticas. Con perspectiva de lo ocurrido, en el caso de autos nos preocupa, y habremos de atender con proyección futura, el aspecto re-ferente a la educación que es menester llevar a cabo para lograr una manera más inteligente de votar.
Nos anima la firme creencia de que el concepto constitu-cional “un hombre, un voto” trasciende la consigna matemá-tica o cuantitativa. Su sustrato encierra, como premisa fundamental, que cada ciudadano tenga la oportunidad de hacer viable su voto para que tenga el mismo peso específico que el voto de los demás: ni vale más ni vale menos.
No podemos impartir justicia con el discernimiento en tinieblas. La dama de la justicia con la venda en sus ojos —símbolo del equilibrio e imparcialidad en el acto de juz-gar— puede en ocasiones representar una ceguera peli-grosa que es necesario derrotar.
El ejercicio del sufragio es el único momento existencial en que las democracias igualan a todos los seres humanos independientemente de su raza, color, origen, condición social, ideas políticas o religiosas. El otro gran momento lo constituye el inevitable acto de la muerte.
La cuestión trasciende la controversia entre Granados Navedo y Acevedo Pérez. Desde este estrado apelativo, su adjudicación tiene que significar un mejoramiento y creci-miento del sistema electoral y, por ende, de nuestra demo-cracia.
Ya en 1980, en P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 433 (1980), expresamos preocupación sobre este particular:
La circunstancia de que en el sistema de colegio abierto, en contraste con el cerrado, no existe la oportunidad para que se impartan instrucciones generales y comunes a todos los elec-tores de cómo votar .... El evento comicial envuelve a una población que excede el millón y medio de todo tipo de per-
*286Más recientemente, en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, recalcamos que el derecho constitucio-nal al voto no es renunciable por ignorancia, ya que ello aten-taría contra el espíritu inmerso en el Art. VI, Sec. 4 de nuestra Constitución, L.P.R.A., Tomo 1. Menos puede estimarse renunciado si el Estado no instruye adecuadamente las ra-zones por las cuales el voto puede ser anulado.
Para entender en toda su preeminencia este mandato constitucional es menester unas aclaraciones elementales. El medio documental inmediato utilizado en nuestro país para plasmar y dejar constancia del voto es la papeleta. La Asam-blea Legislativa reguló celosamente en la Ley Electoral de Puerto Rico su impresión oficial y distribución. Art. 5.009 (16 L.P.R.A. sec. 3209). A tal efecto, dicha ley provee el sitio donde se imprimirá el nombre y el emblema del partido polí-tico, los nombres y el orden de los candidatos, los espacios a mantenerse, el tipo de papel y de tinta, y otros detalles. Re-fiere a la Comisión Estatal, vía reglamento, el diseño y texto impreso a usarse en cada elección. Además, prescribe que en “cada papeleta se imprimirán instrucciones sobre la forma de votar”. (Énfasis suplido.) Art. 5.011 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3211.
Para las elecciones del pasado 8 de noviembre de 1988 se usaron dos (2) papeletas de colores diferentes: una blanca para los cargos estatales de Gobernador, Comisionado Resi-dente y miembros de la Asamblea Legislativa, y otra amari-*287lia para los candidatos a Alcaldes y a Asambleístas Munici-pales.
Aunque están así divididas y diseñadas —estatal y municipal— debe tenerse presente que cada papeleta tiene una proyección funcional múltiple. La impresión en una de las papeletas de todos los cargos estatales y, en la otra, los muni-cipales, simplemente es un medio económico, sencillo y prác-tico de plasmar en dos (2) documentos los candidatos de cada partido político para que el elector pueda expresar su prefe-rencia. En términos de cargos ejecutivos, de legisladores, de alcaldes y de miembros de la asamblea municipal, aunque poco económico y práctico, podrían imprimirse separada-mente tantas papeletas como candidatos.
La proyección funcional múltiple aludida .tiene varias consecuencias al momento de su adjudicación. Para fines de un voto íntegro —cruz o marca en el espacio bajo el emblema del partido— éste representa un voto para todos los candi-datos bajo esa columna vertical. El voto mixto —cruz o marca en el espacio bajo el emblema del partido, más una marca al lado del nombre de un candidato fuera de la co-lumna del partido— conlleva que no se contará el voto para el candidato correspondiente al partido. Y, finalmente, el elector puede votar por candidatura, esto es, omitiendo toda marca bajo el emblema del partido y marcando al lado de los candidatos de su preferencia. También puede apartarse de los nombres preimpresos y escribir aquellos correspon-dientes a cualesquiera otras personas en la columna de no-minación directa (iurite-in).
Bajo este diseño documental, y en lo referente a las can-didaturas municipales, la Regla 52 del Reglamento Oficial para las Elecciones Generales de 1988 especifica los criterios para la adjudicación de papeletas mixtas o con más de una marca. Aunque cuando se marca más de un candidato a al-calde el voto no se le cuenta a ninguno, esta regla no es nece-sariamente similar cuando se trata de los cargos a asamble-*288ístas. Se puede votar por dos (2) o más asambleístas en la misma línea si el elector no se excede del máximo de marcas a cargos disponibles.
El voto mixto en la papeleta municipal también es permi-tido. Un elector puede votar por candidatos a la asamblea municipal pertenecientes a partidos políticos distintos al partido del candidato a alcalde apoyado. Esta forma de votar de ninguna manera afecta el emitido correctamente por de-terminado candidato a alcalde.
El hecho de que se hagan más marcas que el máximo per-mitido para los cargos de asambleístas en el municipio co-rrespondiente, tampoco afecta el voto emitido a favor de un candidato a alcalde.
Como expresáramos anteriormente, con miras a descar-gar adecuadamente nuestra función judicial, examinamos todos los sobres que contienen cientos de papeletas protes-tadas y no adjudicadas por la Comisión Estatal correspon-dientes al Municipio de San Juan. Identificaciones 1-5, de-mandantes. Esa tarea nos ha permitido —por primera vez en nuestra incumbencia en la magistratura— apreciar directa-mente la dinámica electoral representativa de un segmento sustancial de ciudadanos a quienes el sistema injustamente les ha anulado el voto por razón de haberse implantado el sistema de colegio abierto, en contraste con el colegio ce-rrado, sin adoptarse otras medidas cautelares.
Sobre todo, nos ha permitido detectar tres (3) grandes fallas en su aspecto operacional. Primero, la ausencia de una efectiva campaña pública que oriente a la ciudadanía sobre cómo evitar que se dañe la papeleta, lograr que se considere su intención y que su voto sea válidamente adjudicado. Po-demos afirmar que las elecciones en San Juan han sido ce-rradas debido al alto número de papeletas dañadas por los electores, porque sus intenciones —aunque claramente con-signadas— estuvieron acompañadas de borrones, tacha-duras, palabras y marcas consideradas inválidas radical-*289mente por la ley y el reglamento. Segundo, la omisión de advertir en la papeleta a los electores que no podían borrar, escribir palabras, firmar o plasmar marcas que, aunque vá-lidas, conllevan doble voto. Y tercero, la falta de instruc-ciones adecuadas y advertencias a los electores por los fun-cionarios de colegio de las circunstancias antes mencionadas.
Las papeletas que forman el Apéndice E ilustran elo-cuentemente la realidad expuesta. Son situaciones reales, de carácter repetitivo, detectadas en numerosas papeletas du-rante nuestro estudio y análisis. La cuestión debe reme-diarse para dar sentido de derecho justo al concepto vital de igualdad que proclama nuestra democracia. La pugna entre Granados Navedo y Acevedo Pérez no debe relegarla a se-gundo plano o al pronto olvido. Se avecinan otros eventos electorales de importancia histórica para el país. Para legi-timarlos más allá de nuestras playas corresponde a quienes ostentan el poder público honrar efectivamente el postulado democrático de igualdad humana en su expresión en las urnas. A fin de cuentas, “[p]art[imos] de la base de que el Estado no tiene inteligencia, ni voluntad, ni libertad; éstos son atributos de la persona; de la persona de carne y hueso, no de la moral ficticia. De modo que la voluntad del Estado es en realidad la de un hombre, o de un grupo de hombres. Estos hombres que dirigen el Estado, son los políticos. Cre[emos] —y afirm[amos] esto sin ningún género de reti-cencia— que los políticos son personas normales, como us-tedes y como yo. Por ello, como cada cual, tienen su idea particular de la Justicia, y participan del deseo universal de conseguir un mundo mejor”.(13)
*290XXV

Conclusiones

Los fundamentos expuestos en este disenso y el factor tiempo nos impiden, judicial y prudencialmente, suscribir cualquier otro remedio que no sea la nueva elección. “Del filósofo alemán Josef Pieper, de su obra La Prudencia, re-cordamos que el ‘prudente contempla, por una parte la rea-lidad objetiva de las cosas y, por otra, el querer y el hacer, pero en primer lugar la realidad y, en virtud y a causa de ese conocimiento de la realidad, determina lo que debe hacer y lo que no debe hacer’-.” (Énfasis en el original suprimido y énfasis suplido.) Mundo Ríos v. Gobernador, 121 D.P.R. 416, 428-429 (1988).
La decisión que hoy produce la mayoría del Tribunal es un peligroso y ambivalente paso retrógrado en materia electoral. Está apuntalada en una interpretación confiscatoria y en una visión incorrecta de la función adjudicativa de este Cuerpo. Hemos dedicado varias semanas a examinar y eva-luar meticulosamente toda la prueba documental y testifical. En la soledad de nuestra consciencia hemos tratado de conciliar los intereses en conflicto entre Granados Navedo y Acevedo Pérez. Sobre todo, reivindicar derechos de electores que votaron y cuyas papeletas les fueron anuladas por irre-gularidades de los funcionarios de colegio; de electores que votaron e iniciaron sus papeletas por instrucciones confusas e incompletas; de electores que, debido a errores de la Comi-sión Estatal, tuvieron que votar una vez fueron añadidos a mano y que, sin ser notificados, se les anularon indebida-mente sus votos, y de un (1) elector que erró al escribir el segundo apellido de su candidato.

La decisión de la mayoría del Tribunal, en última ins-tancia, favorece al candidato del P.P.D., Acevedo Pérez, para que éste permanezca usufructuando el cargo de Al-calde. Por nuestra parte, hemos demostrado que Granados 
*291
Navedo numéricamente recibió más votos; que la certifica-ción fue precipitada, errónea y nula, porque de un lado in-cluyó las papeletas contaminadas no arrestadas y, del otro, no consideró todas las papeletas arrestadas, y que estos votos matemáticamente cambian cualesquiera resultados.

La mayoría del Tribunal se aparta de toda la progenie de casos electorales que, tanto en el pasado como reciente-mente, abonaron el derecho al sufragio electoral. Claudio v. Gobernador, 121 D.P.R. 744 (1988); Rivera v. Gobernador, 121 D.P.R. 558 (1988). Por lo demás, basta recordar que en política “‘hay victorias sin alas’... Un triunfo en el Colegio Electoral, por la pura vía aritmética, escamoteando a la ma-yoría, sería un triunfo sin gloria, el triunfo de la liturgia so-bre la fe, de la ley sobre el derecho, del derecho sobre la justicia”. Mooney, op. cit., pág. 548.
Otra vez, “[ijnjustamente se ha devaluado el valor del precedente judicial (stare decisis). Como dijimos en P.I.P. v. C.E.E., 120 D.P.R. 580, 638-639 (1988), . . . ‘[ljamentable-mente nuestra prédica ha sido en el desierto. Con libertad para otro curso decisorio, la mayoría ha optado por sostener ... un ... enfoque ... restrictivo e incompleto. Como camino decisorio intelectual, no logra superar el sentido de justicia ni da plena vigencia el derecho vivo apuntalado en un verda-dero principio de igualdad política. La verdad jurídica nunca puede atentar contra la verdad humana. Después de todo, la verdad es como el agua, o es pura o no lo es'. (Énfasis suplido y en el original.) Es un eufemismo proclamar que la interpretación y decisión mayoritaria promueve el derecho al voto. Opinión mayoritaria, pág. 30. Se han anulado y confiscado votos sin brindarle a los electores un mínimo de debido proceso de ley. Ha prevalecido la forma sobre la sus-tancia; lo injusto sobre lo justo”. (Énfasis suplido y en el original.) P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, pág. 72.
*292La no adjudicación de las controversias relativas a las papeletas con iniciales, contaminadas no arrestadas y conta-minadas arrestadas, constituye una peligrosa alternativa no comprometida de resolución judicial. Sin necesidad deja en manos del tribunal de instancia el evaluar la prueba docu-mental, adjudicar y dirimir la prueba testifical, y resolver interinamente unas cuestiones de derecho. Así, se ha pos-puesto la decisión crucial de unas nuevas elecciones. Mien-tras tanto, el tiempo continuará transcurriendo. Ello no cumple nuestra misión rectora de corregir y resolver con urgencia casos de impugnación electoral y los abusos y errores administrativos cometidos por la Comisión Estatal. Se frustran así las expectativas públicas de una justicia rá-pida. Sin moverse en el terreno de lo creativo, aun dentro de las coordenadas de la Constitución y de la Ley Electoral de Puerto Rico, otro debió ser el camino recorrido.
El principio de eficacia en la ley exige, en su primera aproximación, que nuestras decisiones sean coherentes y adecuadas a los fines del entorno social y objetivos de la Constitución. De ahí que rechazamos, por insuficiente, cual-quier técnica jurídica, criterio interpretativo o curso de ac-ción que propicie actuaciones administrativas o judiciales conculcadoras de esos derechos. Y es que, en la práctica, aquí se ha verificado esa conculcación. No es mera teoría fo-rense. Hemos visto cómo Granados Navedo numéricamente prevaleció sobre Acevedo Pérez.

No resolvemos esquivando respuestas. Ello genera una sensación pública de inseguridad y desconfianza institucio-nal. La opinión de la mayoría lanza una carga innecesaria sobre el tribunal de instancia y sitúa la adjudicación de este importante caso en una lenta y costosa ruta de despro-tección, a la vez que conoce que está predestinado a retor-nar.

El principio de eficacia y tutela judicial encierra la exi-gencia metodológica de una proyección inmediata en la prác-*293tica y una transformación real para remediar la situación que presenta el caso de autos. Comporta la adopción de me-didas constatables y traducibles en hechos y derecho a tono con la auténtica realidad electoral. “A modo de epílogo, re-producimos el siguiente pensamiento: ‘Todo el que se dice defensor de la Constitución o de una forma de gobierno y hace lo que es incompatible con ella, a nadie convence; mas despierta recelo y prevención. Por el contrario, el que señala las desviaciones y fallas en la práctica de las instituciones, y lo mismo en la concepción doctrinaria, pero ajusta su con-ducta a los preceptos que quiere ver respetados y afianzados, es innegable que presta un gran servicio a la causa que de-fiende.... Del Preliminar de Reflexiones sobre Sistemas Políticos, Bielsa, Universidad Nacional del Litoral, Santa Fe, 1941.’ Citado en Luqui, supra, pág. 751.” P.N.P. v. Hernández, Srio. D.T.O.P., supra, pág. 389.
La mayoría del Tribunal ha convertido en remiendo el remedio judicial apropiado. Por tal razón, no vemos cómo puede pretenderse hablar de “unanimidad” en una decisión dividida (opinión mayoritaria, pág. 61) o insistir en caracte-rizar esta ponencia como una concurrente y disidente. Es un espejismo judicial creer, al decir de la mayoría, que “[n]o hay diferencia sustancial entre los miembros del Tribunal sobre los fundamentos que justifican dicho resultado, incluso sobre la naturaleza del juicio de novo y las normas y criterios que deben guiarnos al analizar el procedimiento de impugnación de una elección. De haber alguna diferencia, estimamos que mayormente es de énfasis en el análisis de los problemas y en las normas a seguir”. (Énfasis suplido.) íd., pág. 62.
En materia electoral, no podemos destejer en la noche lo que cuidadosamente tejimos ayer. La única coincidencia es el epígrafe. Las diferencias existen y son profundas y sus-tanciales. Comienzan en cuanto a la visión y naturaleza de la función judicial, se manifiestan a todo lo largo de nuestro análisis jurídico y evidenciario concienzudo, y subsiste per-*294manentemente con las interrogantes que la mayoría se niega a contestar a la luz de la abrumadora prueba documental y testifical presentada por Granados Navedo.
Sobre todo, se distingue por la fina hebra que frágilmente sujeta la opinión mayoritaria, en forma de una 'presunción de corrección, constantemente invocada en tres (3) modali-dades: una deferencia hacia la Comisión Estatal fundamen-tada en un supuesto conocimiento especializado (expertise) en materia de derecho electoral (opinión mayoritaria, pág. 20); el Certificado de Elección (id., pág. 21), y la validez de la determinación que anuló las papeletas de los electores de San Juan que, bonafide, escribieron sus iniciales al dorso (id., págs. 36-41).
“En la Sagrada Escritura, Eclesiastés nos recuerda que ‘[h]ay un tiempo para cada cosa, y un momento para ha-cerla bajo el cielo’.” In re Conferencia Judicial, 122 D.P.R. 420, 449 (1988). Al aplicar este pensamiento al caso de autos es obvio que el tiempo de las presunciones ya pasó. Con apoyo en la abrumadora prueba, hemos demostrado que no procedía la certificación de Acevedo Pérez y que Granados Navedo numéricamente prevaleció en las elecciones por dieciséis (16) votos. Al no reconocerlo, la mayoría del Tribunal ha cometido un error de naturaleza grave. Subsiste, pues, un estado de indefención electoral por razón de indefi-nición judicial. Granados Navedo sólo ha obtenido una vic-toria pírrica. Mientras tanto, cada voto que no le fue adjudi-cado es una injusticia; la suma total, una GRAN INJUSTI-CIA.
Esa verdad no ha estado en la superficie. Descubrirla no ha sido fácil, sino ardua y trabajosa tarea judicial. Inevita-blemente, encontrarla y exponerla en este disenso ha gene-rado crítica recíproca. Naturalmente, ello encontrará eco más allá de este estrado. Es comprensible. “La verdad por la blancura de su pureza y su desinterés, suscita admiración, *295pero también incita al tiro al blanco.” Pemán, citado por Soto Nieto, op. cit., pág. 116.
. . Habrá quienes el simple abordar este tema les re-sultará ruborizante, mortificante o un tanto irritante. No es ese nuestro deseo. Tampoco será la primera ni última vez que el quehacer judicial genere tales reacciones’. Ortiz Angleró [v. Barreto Pérez, 110 D.P.R. 84, 105-106 (1980)]. Ninguna de esas u otras reacciones disonantes constituirán ra-zones suficientes para el jurista abdicar su jurisdicción, empañar la nitidez de su óptica judicial, opacar la integridad de su ética o abjurar los dictados de su conciencia.” P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 312 (1980).
Descartada por la mayoría del Tribunal la nueva elec-ción, (14) debieron reconocer que Granados Navedo prevaleció entre el electorado del Municipio de San Juan. En este sen-tido es natural que, si no examinaron la prueba documental y testifical obrante en autos, dicho remedio alterno les resulte “un contrasentido” e, incluso, incomprensible. No es función de jueces gestar justicia artificial, “in vitro”.
Hasta aquí los términos de esta ponencia antes de ser remitida para su certificación. La misma fue previamente modificada en varias ocasiones para atender los cambios in-*296troducidos en la opinión mayoritaria y replicar los señala-mientos de las opiniones concurrentes y de conformidad.
Ello debió poner punto final al debate, a las críticas y a las discrepancias. Lamentablemente no ha sido así. En ac-ción sin precedente, la Juez Asociada Señora Naveira de Ro-dón, en su opinión concurrente y de conformidad —a la que se unió el Juez Asociado Señor Hernández Denton— ha in-tentado persuadirnos de que eliminemos, sustituyamos o re-fraseemos determinados pasajes de nuestro disenso al insis-tir que los mismos constituyen lenguaje inflamatorio, provo-cador, poco edificante y nocivo a la imagen pública de esta institución. Incluso llegó al extremo de sugerir que cualquier ataque al Tribunal o acto de violencia que la decisión mayori-taria pudiera generar sería directamente atribuible a nues-tro disenso. No sabemos con qué propósito pidió que ello se hiciera formar parte de la minuta del Pleno de hoy. Ese trá-mite oficial amerita una aclaración. El silencio de la mayoría y el nuestro pueden ser malinterpretados.
La apreciación aludida es totalmente equivocada. Y es que, frente a los reclamos de posibles reacciones irracio-nales o de violencia, poco puede hacer el jurisprudente. No es menester enumerar los peligros que impondría al proceso decisorio y a la independencia judicial el que la mayoría del Tribunal endosara esa visión.
Debajo de la toga judicial hay que tener una coraza muy gruesa. Nuestra fortaleza espiritual es grande. Señala-mientos de este tipo no habrán de desviar nuestra voluntad y conciencia, la cual se revitaliza ante la adversidad de los tiempos y los hombres. “El buen juez, pues, evita toda con-ducta que mine la confianza pública en la neutralidad del Po-der Judicial. Sabe que la suspicacia es el elemento corrosivo más dañino y difícil de subsanar de la estabilidad, conviven-cia y paz social. Descubre a tiempo que la metamorfosis del abogado al jurista se produce y se consuma no sólo con la opinión correcta en derecho o el discurso académico, sino *297engalanada en una ejemplar conducta de moral, neutralidad y dignidad judicial.” P.S.P., P.P.D., P.I.P. v. Romero Barceló, supra, pág. 311.
Como expusiéramos en el pasado, en instancias igual-mente difíciles, “‘[p]or lo demás, “reconocemos las discu-siones intelectuales, jurídicas y políticas —serias, histéricas y apasionadas— que generan controversias de esta índole. Como Tribunal colegiado nuestros fallos no están inmunes a la crítica, sea constructiva, sana, injusta o viciosa”.’ P.I.P. v. E.L.A., [109 D.P.R. 403, 415 (1980)]. La naturaleza y diná-mica humanas son fluidas y sumamente complejas. Así pues, en una sociedad pluralista existe todo tipo de personalidades —simplistas y complicadas, inteligentes y cerradas, obje-tivas y prejuiciadas, fanáticas y tolerantes— portavoces que responden a una gama de intereses ideológicos particulares o de grupos, tanto profesionales como partidistas. Depen-diendo del grado de convulsión social y la crudeza de las lu-chas de las distintas tendencias en determinado momento, el abanico de percepciones erróneas o distorsionadas y voces hostiles, aun entre y contra personas honorables y de presti-gio, varía”. P.S.P., P.P.D., P.I.P. v. Romero Barceló, supra, pág. 312.
*299APÉNDICE A
Papeleta de nominación directa
('Write-in)
NOTA DE LA COMPILADORA:
La indefinición gráfica se debe al tamaño reducido de los modelos. Los origi-nales constan en el exnediente de este caso en el Tribunal Sunremo.
*301Apéndice A
[[Image here]]
*303APÉNDICE B
Papeletas de doble marca anuladas por el Presidente de la Comisión Estatal el 2 de diciembre de 1988
NOTA DE LA COMPILADORA:
La indefinición gráfica se debe al tamaño reducido de los modelos. Los origi-nales constan en el expediente de este caso en el Tribunal Supremo.
*305Apéndice B
[[Image here]]
*306[[Image here]]
*307[[Image here]]
*308[[Image here]]
*309[[Image here]]
*310[[Image here]]
*311[[Image here]]
*312[[Image here]]
*313[[Image here]]
*314[[Image here]]
*315[[Image here]]
*316[[Image here]]
*317[[Image here]]
*318[[Image here]]
*319[[Image here]]
*321APÉNDICE C
Análisis de las papeletas con iniciales al dorso protestadas y no adjudicadas por la Comisión Estatal
*323Apéndice C
Identificación 1
(Demandante)
Iniciadas
San Juan 2 Unidad Colegio 3 2
(1) Candidatura Granados Navedo— iniciales sólo de los funcionarios.
(1) P.P.D. íntegra— iniciales: izquierda (arriba), clásica.
(1) P.N.P. íntegra— iniciales: izquierda (debajo).
San Juan 2 Unidad Colegio 10 4
(1) P.P.D. íntegra— iniciales clásicas.
San Juan 2 Unidad Colegio • 12 2
(1) P.P.D. íntegra— iniciales clásicas.
San Juan 2 Unidad Colegio 12 4
(2) P.N.P. íntegras— iniciales de los funcionarios a la derecha, iniciales del elector inmediatamente de-bajo en ese mismo lado.
San Juan 2 Unidad Colegio 19 6
(2) P.P.D. íntegras— iniciales del elector a la derecha de las ini-ciales de los funcionarios.
*324San Juan 2 Unidad Colegio 28 ' 4
(1) P.P.D. íntegra— iniciales debajo de las de los funcionarios de forma vertical.
San Juan 2 Unidad Colegio 30 5
(2) P.P.D. íntegras— iniciales inmediatamente debajo de las de los funcionarios.
San Juan 1 Unidad Colegio 2 2
(2) P.N.P. integras-iniciales debajo de las de los funcionarios.
San Juan 1 Unidad Colegio 3 • 4
(1) P.N.P. íntegra— iniciales a la extrema derecha opuesta a las de los funcionarios.
(1) P.N.P. íntegra— iniciales del elector entre las de los fun-cionarios (en medio de).
San Juan 1 Unidad Colegio 9 3
(2) P.N.P. íntegras— iniciales a la derecha opuestas a las de los funcionarios en ambas.
San Juan 1 Unidad Colegio 14 9
(1) P.I.P.— candidata a la Alcaldía.
*325San Juan Unidad Colegio 1 24 5
(1) P.N.P.— iniciales debajo, un poco hacia la derecha, de las de los funcionarios; iniciales del elector están a la inversa.
San Juan Unidad Colegio 1 26 8
(1) P.P.D. íntegra— iniciales de los funcionaros en la parte inferior derecha e iniciales del elector de-bajo de éstas.
(1) P.P.D. íntegra— iniciales de los funcionarios arriba; ini-ciales del elector arriba al centro.
(1) P.N.P. íntegra— iniciales hacia la derecha a mitad de la pa-peleta.
Sobre sin identificar colegio, anuladas en mesa C.E.E.
(1) P.N.P. íntegra— iniciales clásicas.
San Juan Unidad Colegio 28 6
(2) P.N.P. íntegras— iniciales clásicas.
(1) P.N.P. íntegra— iniciales arriba opuestas a las de los fun-cionarios.
(1) P.N.P. íntegra— iniciales clásicas. Variante: iniciales son extremadamente grandes.
*326Unidad Colegio (cont.) 28 6 San Juan 1
(1) P.I.P. íntegra— caso clásico.
(1) Mixta— candidatura de Acevedo Pérez; iniciales al centro de la papeleta.
(1) P.P.D. íntegra— iniciales clásicas.
(1) P.P.D. candidatura-iniciales clásicas.
Unidad Colegio 15 . 4 San Juan 1
(1) P.N.P. íntegra— iniciales abajo.
(1) P.P.D. íntegra— iniciales arriba al centro.
Unidad Colegio 25 3 San Juan 1
(1) P.P.D. íntegra— iniciales al dorso y nota: “dañada por el elector”.
Identificación 2
San Juan Unidad Colegio 3 33 1
(1) P.P.D. íntegra— iniciada opuesta a las de los funcionarios (al lado derecho).
Unidad Colegio 19 3 San Juan 3
(1) P.N.P. íntegra— iniciales en el lado opuesto a las de los funcionarios (al lado derecho).
*327San Juan ■ 3 Unidad Colegio 34 3
(1) P.N.P. íntegra— iniciales (caso clásico) un poco más abajo.
San Juan 3 Unidad Colegio 34 2
(1) P.P.D. íntegra— iniciales con las de los funcionarios, ex-tremo derecho.
San Juan . 3 Unidad Colegio 36 1
(2) P.N.P.— candidatura de Granados Navedo; (1) ini-ciales opuestas a las de los funcionarios, (1) abajo extremo izquierdo.
San Juan 3 Unidad Colegio 36 1
(2) P.N.P.— candidatura; (1) iniciales opuestas a las de los funcionarios; (1) abajo extremo iz-quierdo.
(3) P.N.P. íntegras— (1) caso clásico; (2) iniciales abajo al lado derecho.
(1) P.P.D. íntegra— iniciales arriba.
San Juan 3 Unidad Colegio 18 1
(1) P.N.P. íntegra— iniciales clásicas.
*328San Juan 3 Unidad Colegio 25 3
(1) P.P.D.— iniciales clásicas.
San Juan 3 Unidad Colegio 26 2
(1) P.N.P.— candidatura de Granados Navedo; ini-ciales clásicas.
San Juan 3 Unidad Colegio 1 5
(3) P.N.P. íntegras— (2) caso clásico; (1) inicial al lado iz-quierdo.
(1) P.P.D. íntegra— inicial abajo al lado derecho.
San Juan 3 Unidad Colegio 5 5
(1) P.N.P. íntegra— iniciales del elector al lado derecho, al centro.
San Juan 3 Unidad Colegio 9 5
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 3 Unidad Colegio 4 1
(1) P.N.P. íntegra— caso clásico.
*329San Juan 3 Unidad 5 Colegio 2
(1) P.N.P.— iniciales del elector al lado opuesto de las de los funcionarios.
(1) Voto mixto: insignia P.N.P.— candidatura de Acevedo Pérez; iniciales al lado de las de los funcionarios.
Unidad Colegio 7 3 San Juan 3
(5) P.N.P. íntegras— iniciales clásicas.
(1) HI.P. íntegra— caso clásico.
Se demuestra un patrón recurrente al mismo colegio.
Unidad Colegio 8 1 San Juan 3
(1) P.N.P. íntegra— iniciales del elector al centro bien grandes.
(1) P.N.P. íntegra— iniciales abajo al lado derecho.
Unidad Colegio 12 2 San Juan 3
(1) P.P.D. íntegra— el elector puso las iniciales dos veces, una al extremo arriba y otra en el medio.
Unidad Colegio 13 4 San Juan 3
(2) P.N.P. íntegras— (1) iniciales a la derecha, opuestas a las de los funcionarios; (1) iniciales al lado de las de los funcionarios.
*330San Juan 3 Unidad Colegio 13 1
(1) P.N.P. íntegra— caso clásico.
San Juan 3 Unidad Colegio 24 1
(1) P.N.P. íntegra— (símbolo P.N.P. y “X” al lado de Granados Navedo).
San Juan 3 Unidad Colegio 21 5
(1) P.P.D. íntegra— iniciales clásicas.
(1) P.I.P. íntegra— iniciales clásicas.
San Juan 3 Unidad Colegio 15 2
(1) P.N.P. íntegra— iniciales más abajo al lado izquierdo.
San Juan 3 Unidad Colegio 15 4
(2) P.N.P. íntegras— (1) caso clásico; (1) caso clásico, iniciales arriba de las de los funcionarios.
San Juan 3 Unidad Colegio 17 2
(1) P.P.D. íntegra— iniciales al lado derecho.
San Juan 3 Unidad Colegio 26 5
(2) P.P.D. íntegras— iniciales opuestas, al lado derecho.
*331San Juan Unidad Colegio (cont.) 3 26 5
(1) P.P.D. íntegra— , caso clásico.
(2) P.N.P. íntegras— caso clásico.
San Juan Unidad Colegio 3 28 2
(1) P.N.P. íntegra— iniciales a la extrema derecha.
San Juan Unidad Colegio 3 30 2
(1) P.P.D. íntegra— iniciales grandes en la parte de abajo de la papeleta, lado izquierdo.
Unidad Colegio 29 4 San Juan '3
(1) P.P.D. íntegra— iniciales opuestas.
(1) P.N.P. íntegra— caso clásico.
(1) P.N.P. íntegra— iniciales al lado izquierdo.
San Juan Unidad Colegio 3 19 1
(1) P.N.P. íntegra— al dorso en la parte de abajo, dos iniciales tachadas y una tercera inicial.
*332Identificación 3
San Juan 4 Unidad Colegio 5 1
(1) P.P.D. íntegra— iniciales al extremo derecho (dos veces iniciadas).
San Juan 4 Unidad Colegio 4 2
(1) P.N.P. íntegra— iniciales al lado de las de los funcionarios.
San Juan 4 Unidad Colegio 2 6
(1) P.I.P. íntegra— caso clásico.
(1) P.N.P. íntegra— caso clásico.
(1) P.P.D. íntegra— inicial a la extrema derecha.
San Juan 4 Unidad Colegio 1 5
(1) P.P.D. íntegra— caso clásico.
San Juan 4 Unidad Colegio 5 3
(1) P.P.D. íntegra— caso clásico.
San Juan 4 Unidad Colegio 28 2
(1) P.N.P. íntegra— inicial al lado de las de los funcionarios.
*333San Juan 4 Unidad Colegio (cont.) 28 2
(1) P.P.D. íntegra— caso clásico.
San Juan 4 Unidad Colegio 10 8
(1) P.N.P. íntegra— iniciales clásicas.
(1) P.P.D. íntegra— iniciales más abajo de las de los funciona-rios.
(1) P.P.D. íntegra— iniciales clásicas.
(1) P.I.P. íntegra— iniciales clásicas.
San Juan 4 Unidad Colegio 22 8
(1) P.I.P. íntegra— iniciales al lado derecho, parte inferior.
San Juan 4 Unidad Colegio 8 8
(1) P.N.P. integra-iniciales grandes al lado de la firma.
(1) P.N.P. integra-iniciales a la derecha a la mitad de la pa-peleta.
(1) P.N.P. íntegra— iniciales a la extrema derecha.
San Juan 4 Unidad Colegio 8 4
(2) P.N.P. íntegras— caso clásico.
*334San Juan 4 Unidad Colegio 6 2
(1) P.P.D. íntegra— inicial al medio de la papeleta; borrón en candidatura del asambleísta Núm. 9.
San Juan 4 Unidad Colegio 17 2
(1) P.N.P. íntegra— iniciales arriba al centro.
(1) P.N.P. íntegra— caso clásico.
San Juan 4 Unidad Colegio 15 4
(2) P.N.P. íntegras— iniciales en la parte inferior, lado derecho.
San Juan 4 Unidad Colegio 16 4
(1) Candidatura Granados Navedo— iniciales en la parte inferior izquierda.
San Juan 4 Unidad Colegio 15 3
(1) P.N.P.— candidatura de Granados Navedo; ini-ciales a la derecha.
(1) P.P.D.— candidatura de Acevedo Pérez; caso clá-sico.
(1) P.N.P. íntegra— iniciales bastante abajo de las de los fun-cionarios.
(1) P.N.P. íntegra— iniciales al lado derecho de las de los fun-cionarios.
*335San Juan 4 Unidad Colegio (cont.) 15 3
(1) P.N.P. íntegra— caso clásico.
San Juan 4 Unidad Colegio 16 3
(1) P.P.D. íntegra— iniciales al extremo derecho.
San Juan 4 Unidad Colegio 14 5
(1) P.N.P.— candidatura de Granados Navedo; ini-ciales en la parte inferior, lado derecho.
San Juan 4 Unidad Colegio 15 5
(1) P.P.D.— iniciales clásicas.
(1) P.P.D. íntegra— iniciales al lado.
(1) P.P.D. íntegra— iniciales al extremo derecho.
San Juan 4 Unidad Colegio 17 1
(1) P.P.D. íntegra.
San Juan 4 Unidad Colegio 18 1
(1) P.N.P. íntegra— iniciada en la mitad de la parte izquierda.
(1) P.N.P. íntegra— iniciales al borde, mitad de la papeleta, parte de arriba a la derecha.
*336San Juan 4 Unidad Colegio 19 3
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 4 Unidad Colegio 20 . 3
(1) P.P.D. íntegra— iniciales clásicas pero en tinta.
San Juan 4 Unidad Colegio 20 9
(1) P.P.D. íntegra— caso clásico.
San Juan 4 Unidad Colegio 24 ' 2
(2) P.I.P. íntegras— iniciales abajo al centro.
(1) P.N.P. íntegra— caso clásico.
(1) P.N.P. íntegra— caso clásico.
San Juan 4 Unidad Colegio 27 2
(1) P.P.D. íntegra— iniciales clásicas.
San Juan 4 Unidad Colegio 25 5
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 4 Unidad Colegio 28 3
(1) P.N.P. íntegra— iniciales clásicas.
*337San Juan 4 Unidad Colegio 24 4
(1) P.N.P. íntegra— iniciales clásicas. ■
San Juan 4 Unidad Colegio 25 2
(1) P.P.D. íntegra— iniciales clásicas.
Identificación 4
(Maletín 4)
San Juan 5 Unidad Colegio 9 5
(1) P.P.D. íntegra— iniciales al extremo derecho.
San Juan 5 Unidad Colegio 9 6
(1) P.P.D. íntegra— iniciales abajo, extrema derecha.
San Juan 5 Unidad Colegio 18 5
(1) P.P.D. íntegra— inicial abajo de la mitad de la papeleta.
(1) P.P.D. íntegra— inicial al lado de las de los funcionarios.
San Juan 5 Unidad Colegio 31 4
(1) P.N.P. íntegra— inicial al extremo derecho.
(1) P.P.D. íntegra— iniciales clásicas.
*338San Juan Unidad Colegio (cont.) 5 31 4
(1) P.P.D. íntegra— iniciales al lado de las de los funcionarios.
Unidad Colegio 8 San Juan 4 h-1 4^
(1) P.N.P. íntegra— iniciales a la derecha.
San Juan Unidad Colegio 5 28 5
(1) P.N.P. íntegra— iniciales clásicas.
San Juan Unidad Colegio 5 28 6
(1) P.P.D. íntegra— iniciales clásicas.
San Juan Unidad Colegio 5 28 9
(1) P.I.P. íntegra— iniciales abajo a la derecha.
San Juan Unidad Colegio 5 28 10
(1) P.P.D. íntegra— iniciales clásicas.
San Juan Unidad Colegio 28 12
(2) P.N.P. íntegras— iniciales clásicas.
(1) P.P.D. íntegra— iniciales clásicas.
*339San Juan 5 Unidad Colegio 29 2
(2) P.P.D. íntegra y otra candidatura de Acevedo Pérez— iniciales clásicas.
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 29 3
(1) P.I.P.— iniciales clásicas.
San Juan 5 Unidad . Colegio . 30 2
(1) P.N.P.— candidatura de Granados Navedo, escri-bió también en nominación directa (write-in) José Granados; iniciales al centro.
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 2 2
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 3 1
(1) P.N.P. íntegra— iniciales al lado de las de los funcionarios.
(1) P.N.P. íntegra— iniciales al lado, extremo derecho hacia el centro.
*340San Juan 5 Unidad Colegio 3 2
(1) P.N.P. íntegra— iniciales en la esquina derecha inferior.
(1) P.P.D. íntegra— iniciales en la esquina inferior izquierda.
San Juan 5 Unidad Colegio 3 3
(1) P.P.D. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 3 4
(1) P.N.P. íntegra— iniciales clásicas.
(1) P.N.P. íntegra— iniciales clásicas.
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 3 9
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 4 3
(1) P.N.P. íntegra— iniciales a la extrema derecha bien grandes.
San Juan 5 Unidad Colegio 5 1
(1) P.P.D. íntegra— iniciales clásicas.
(1) P.N.P. íntegra— iniciales a mitad de la papeleta al lado de-recho.
*341San Juan 5 Unidad Colegio 5 2
(1) P.N.P. íntegra— iniciales clásicas.
(1) P.N.P. íntegra— iniciales clásicas.
(1) P.P.D. íntegra— iniciales clásicas.
(1) P.P.D. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 5 3
(1) P.P.D. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 7 1
(2) P.P.D. íntegras— iniciales clásicas.
(1) P.N.P. íntegra— iniciales a la extrema derecha.
(1) P.N.P.— iniciales en la extrema derecha.
San Juan 5 Unidad Colegio 7 4
(1) P.P.D. íntegra— iniciales a la extrema derecha.
San Juan 5 Unidad Colegio 27 2
(1) P.P.D. íntegra— iniciales a la extrema derecha.
(2) P.N.P. íntegras— iniciales clásicas.
*342San Juan 5 Unidad Colegio 33 5
(4) P.P.D. íntegras— iniciales clásicas.
(1) P.N.P. íntegra— iniciales clásicas.
(1) Candidatura Granados Navedo— iniciales clásicas.
San Juan 5 Unidad Colegio 31 1
(1) P.P.D. íntegra— iniciales de los funcionarios a la extrema derecha; iniciales del elector a la extrema izquierda.
San Juan 5 Unidad Colegio 33 4
(1) P.P.D. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 24 7
(1) P.N.P. íntegra— iniciales clásicas.
(2) P.P.D. íntegras— iniciales clásicas.
San Juan 5 Unidad Colegio 24 5
(1) P.P.D. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 24 3
(1) P.N.P. íntegra— iniciales clásicas.
*343San Juan 5 Unidad Colegio 17 5
(2) P.P.D. íntegras— iniciales clásicas.
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 3 5
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 7 2
(2) P.N.P. íntegras— (1) iniciales clásicas, y (1) inicial al lado derecho.
(1) Mixta— a favor de Acevedo Pérez; símbolo P.I.P.
(1) P.P.D. íntegra— inicial al lado de las de los funcionarios.
(1) Candidatura Acevedo Pérez— iniciales clásicas.
San Juan 5 Unidad Colegio 7 9-51
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 10 2
(1) P.N.P. íntegra— iniciales clásicas.
(1) P.N.P. íntegra— iniciales clásicas.
(1) P.P.D. íntegra— iniciales clásicas.
*344San Juan 5 Unidad Colegio 10 7
(3) P.P.D. íntegras— iniciales clásicas.
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 11 2
(1) P.P.D. íntegra— inicial a la extrema derecha.
(1) P.N.P. íntegra— inicial en el cuadrante 4.
San Juan 5 Unidad Colegio 11 3
(1) P.P.D. íntegra— inicial en el cuadrante 1, abajo.
San Juan 5 Unidad Colegio 11 5
(1) P.N.P. íntegra— iniciales en el cuadrante 2, abajo.
San Juan 5 Unidad Colegio 12 1
(3) P.P.D. íntegras— iniciales clásicas.
San Juan 5 Unidad Colegio 19 4
(1) P.P.D. íntegra— iniciales clásicas.
San Juan 5 Unidad Colegio 20 3
(1) P.N.P. íntegra— iniciales clásicas.
*345San Juan 5 Unidad Colegio 21 1
(1) P.P.D. íntegra— iniciales grandes entre los cuadrantes 2 y 4.
San Juan . 4 Unidad Colegio 9 7
(1) P.N.P. íntegra— iniciales en el cuadrante 4.
(1) P.P.D. íntegra— iniciales en el cuadrante 2.
San Juan 5 Unidad Colegio 2 7
(2) P.P.D. íntegras— iniciales clásicas.
(1) P.I.P. íntegra— iniciales clásicas.
(3) P.N.P. íntegras— iniciales clásicas. (Patrón reiterado.)
San Juan 5 Unidad Colegio 10 5
(1) Candidatura Granados Navedo— iniciales al centro, cuadrante 1.
Identificación 5
(Maletín 5)
San Juan 104 Unidad Colegio 9 1
(3) P.N.P. íntegras— iniciales: (2) clásicas, y (1) en el cuadrante 2.
(3) P.P.D. íntegras— iniciales: (1) clásicas; (1) en el cuadrante 2 (mitad), y (1) al centro.
*346Unidad Colegio 8 2 San Juan 104
P.N.P. íntegras— iniciales: (1) clásicas, y (1) en el cuadrante 2, esquina derecha abajo. (2)
P.P.D. íntegras— iniciales clásicas. ' (2)
San Juan Unidad Colegio 104 4 3
(1) P.N.P. íntegra— iniciales clásicas.
(1) P.P.D. íntegra— iniciales clásicas.
San Juan Unidad Colegio 9 4
(2) P.N.P. íntegras— iniciales clásicas.
(2) P.P.D. íntegras— iniciales clásicas.
San Juan Unidad Colegio 104 9 7
(1) P.P.D. íntegra— iniciales clásicas.
Unidad Colegio 10 3 San Juan 104
(1) P.N.P. íntegra— iniciales clásicas.
(3) P.P.D.— (1) candidatura de Acevedo Pérez; (1) ini-ciales clásicas, y (1) iniciales opuestas a la mitad del cuadrante 2. co
*347San Juan 104 Unidad Colegio 12 3
(1) P.N.P. íntegra— clásica 2.
(1) P.P.D. íntegra— iniciales de los funcionarios en el cua-drante 2; iniciales del elector en el cua-drante 1, abajo.
San Juan 104 Unidad Colegio 12 6
(1) P.N.P. íntegra— iniciales en el cuadrante 4, arriba.
(1) Candidatura Acevedo Pérez— iniciales clásicas.
(1) P.P.D. íntegra— iniciales clásicas.
San Juan 104 Unidad Colegio 13 7
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 104 Unidad Colegio 14 1
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 104 Unidad Colegio 14 4
(1) P.P.D. íntegra— iniciales clásicas.
(1) P.P.D. (candidatura de Acevedo Pérez)— iniciales clásicas.
*348San Juan Unidad Colegio 104 14 3
(1)P.P.D. íntegra— iniciales opuestas.
(1) P.P.D. íntegra— iniciales en el cuadrante 4.
Unidad Colegio 16 2 San Juan 104
P.P.D. íntegra— iniciales clásicas. Nota: el elector inició dos veces, una en cursivo y la otra en letra de molde. (1)
San Juan Unidad Colegio 104 20 1
(1) Candidatura Acevedo Pérez— iniciales clásicas.
San Juan Unidad Colegio 14 2
(1) P.N.P. íntegra— iniciales clásicas.
(2) P.P.D. íntegras— iniciales clásicas.
San Juan Unidad Colegio 104 19 1
(2) P.N.P. íntegras— iniciales en el cuadrante 2.
(3) P.P.D. íntegras— (2) iniciales clásicas en el cuadrante 2.
(1) Candidatura Acevedo Pérez— iniciales en el cuadrante 1, abajo.
*349San Juan 104 Unidad Colegio 21 1
(1) P.N.P. íntegra— iniciales clásicas.
(1) P.N.P. íntegra— iniciales en el cuadrante 3, abajo.
(1) P.P.D. íntegra— iniciales en el cuadrante 2, arriba.
San Juan 104 Unidad Colegio 3 1
(2) P.P.D. íntegras— iniciales clásicas; (1) en el cuadrante 2.
San Juan 104 Unidad Colegio 13 3
(1) P.N.P. íntegra— iniciales clásicas.
(2) P.P.D. íntegras— iniciales clásicas.
San Juan 104 Unidad Colegio 13 10
(4) P.N.P. íntegras— iniciales: (1) clásicas; (2) en el cuadrante y abajo, y (1) en el cuadrante al lado dere-cho, arriba.
San Juan 104 Unidad Colegio 21 2
(1) P.N.P. íntegra— iniciales clásicas.
San Juan 104 Unidad Colegio 3 2
(1) P.N.P.— iniciales clásicas.
*350San Juan 104 Unidad Colegio 16 1
(1) P.N.P.— iniciales clásicas.
San Juan 104 Unidad Colegio 2 3
(1) P.N.P.— iniciales clásicas.
(1) P.P.D — iniciales clásicas.
San Juan 104 Unidad Colegio 3 3
(1) P.P.D.— iniciales de los funcionarios y del elector en el cuadrante 2 (caso clásico 2).
San Juan 104 Unidad Colegio 2 5
(1) P.P.D. íntegra.
San Juan 104 Unidad Colegio 2 8 '
(2) P.P.D.— iniciales clásicas.
San Juan 104 Unidad Colegio 2 9
(1) P.N.P. íntegra— caso clásico 2 (todas las iniciales en el cua-drante 2).
(1) P.P.D.— caso clásico 2.
San Juan 104 Unidad Colegio 6 3
(1) P.P.D.— iniciales en el cuadrante 2 (bien tenues en el borde al centro).
*351San Juan 104 Unidad Colegio 6 1
(1) P.P.D.— iniciales clásicas.
San Juan 104 Unidad Colegio 8 5
(3) P.P.D.— (2) iniciales clásicas, (1) en el cuadrante 2.
San Juan 104 Unidad Colegio 13 5
(1) P.P.D.— iniciales clásicas.
(1) Candidatura Ana M. Corrada Del Río— iniciales clásicas.
San Juan 104 Unidad Colegio 6 2
(2) P.N.P.— iniciales clásicas.
(1) P.P.D.— iniciales clásicas.
San Juan 104 Unidad Colegio 2 7
(1) P.P.D.— iniciales clásicas.
San Juan 104 Unidad Colegio 3 5
(1) P.P.D.— iniciales en el cuadrante 2, abajo al cen-tro.
San Juan 104 Unidad Colegio 5 1
(1) P.N.P.— iniciales clásicas.
*352Unidad Colegio (cont.) 5 1 San Juan 104
(2) P.P.D.— iniciales clásicas.
Unidad Colegio 8 3 San Juan 104
P.N.P.— (1) iniciales clásicas, (1) en el cuadrante 1, abajo al centro. CM
Unidad Colegio 8 7 San Juan 104
(1) P.N.P. (candidatura de Granados Na-vedo)— iniciales clásicas.
*353APÉNDICE D
Otras papeletas válidas no adjudicadas
NOTA DE LA COMPILADORA:
La indefinición gráfica se debe al tamaño reducido de los modelos. Los origi-nales constan en el expediente de este caso en el Tribunal Supremo.
*355Apéndice D
[[Image here]]
*356[[Image here]]
*357[[Image here]]
*358[[Image here]]
*359[[Image here]]
*360[[Image here]]
*361[[Image here]]
*362[[Image here]]
*363[[Image here]]
*364[[Image here]]
*365[[Image here]]
*366[[Image here]]
*367[[Image here]]
*368[[Image here]]
*369[[Image here]]
*371APÉNDICE E
Papeletas ilustrativas de deficiencias en el sistema electoral; efectos negativos en el derecho al voto
NOTA DE LA COMPILADORA:
La indefinición gráfica se debe al tamaño reducido de los modelos. Los origi-nales constan en el expediente de este caso en el Tribunal Supremo.
*373Apéndice E
[[Image here]]
*374[[Image here]]
*375[[Image here]]
*376[[Image here]]
*377[[Image here]]
*378[[Image here]]
*379[[Image here]]
*380[[Image here]]
*381[[Image here]]


(1) Temas Páginas

i Trámites y dictámenes del Tribunal Superior 104-107
ii Antecedentes • 107-120
m Cambio en la Ley Electoral de Puerto Rico; impacto en la revisión judicial 120-125
iv Principios aplicables 125-127
v Etapas del proceso post eleccionario 127-133
VI Juicio de novo\ su alcance y efectos 133-142
VII Admisibilidad de los documentos, papeletas, archivos y transcripciones de las deliberaciones y acuerdos de la Comisión Estatal 143-145
VIII Capacidad y legitimidad (standing) de Granados Navedo; su alcance 146-152
IX Acuerdos unánimes; regla general, sus excepciones y efectos 152-157
X Admisibilidad de expedientes y papeletas de electores añadidos a mano y el debido proceso de ley 157-163
XI Causa de acción fundada en electores añadidos a mano “re-chazados” por la Junta Especial o la Comisión Estatal 163-201
XII Papeleta de nominación directa {write-in) 201-203
XIII Papeletas con doble marca 203-215
XIV Causa de acción de papeletas con iniciales 216-232
XV Otras papeletas válidas no adjudicadas 233-235
XVI Papeletas contaminadas no arrestadas 235-242
XVII Revocación de sentencia; gravedad de errores 242-244
XVIII Enmienda a la súplica o remedio 244-251
XIX Papeletas contaminadas arrestadas; resolución del Presi-dente de la Comisión Estatal de no contarlas 251-263
XX Inaplicabilidad al caso de la doctrina federal de irre-gularidades ordinarias (garden variety) 263-265
XXI Alternativas exeluyentes 265-273
XXII Nueva elección: parcial o total 273-281
XXIII Parámetros de la nueva elección; descertificación de Acevedo Pérez; candidatos y electores a participar 281-283
XXIV Deficiencias del sistema electoral; efectos negativos en el derecho al voto 284-289
XXV Conclusiones 290-297

*104
Apéndices

A. Papeleta nominación directa (Write-in)
B. Papeletas de doble marca anuladas por el Presidente de la Comisión Especial el 2 de diciembre de 1988
C. Análisis de las papeletas con iniciales al dorso, protestadas y no adjudi-cadas por la Comisión Estatal
D. Otras papeletas válidas no adjudicadas
E. Papeletas ilustrativas de deficiencias en el sistema electoral; efectos ne-gativos en el derecho al voto


(2) Desde el 14 de diciembre Granados Navedo había instado tres (3) acciones—Granados Navedo v. Acevedo, Núm. 88-2023; Carmona O’Neill v. Rodriguez Estrada, Núm. 88-2024, y Osorio Vélez v. Rodríguez Estrada, Núm. 88-2025— contra los mismos demandados en la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico. Su propósito era obtener la descertifica-ción de Acevedo Pérez como Alcalde de San Juan. En cada acción se unieron como demandantes un número de electores que reclamaron que sus votos emitidos en las elecciones de 8 de noviembre no habían sido adjudicados por varios motivos.
A solicitud de los demandados, dicha corte se abstuvo de entender en esas reclamaciones al amparo de las normas de abstención enunciadas en Railroad Comm’n v. Pullman Co., 312 U.S. 496 (1941).
El posible desenlace de esas acciones no rige nuestra decisión. Salvo su men-ción por razón de los trámites habidos en el tribunal de instancia, rehusamos adentrarnos en el campo de la especulación.


(3) A los fines de una precisa y escrupulosa exposición, hemos clasificado la prueba documental consignando el número de exhibit o identificación, y quién la produjo. Como existen tres (3) transcripciones de procedimientos distintos, las identificaremos a base de su cronología y foro de origen: Comisión Estatal (T.E. Comisión, pág. —); Tribunal Superior (T.E. Superior, pág. —), y Tribunal Supremo (T.E. Supremo, pág. —).


(4) En sn alegato ante nos, Báez Galib y Acevedo Pérez argumentan que “suponiendo (ex argumenti gratia) que no fuese aplicable la doctrina de cosa juzgada, el recurrente Granados estaría impedido por la doctrina de los actos propios (‘nadie puede ir válidamente contra sus propios actos’) de impugnar los acuerdos a que llegó a través del representante de su partido político ante la Junta Especial. Esa doctrina ha sido reconocida reiteradamente por nuestra ju-risprudencia en la que se equipara al [estoppel]. Véanse, entre otros, Lausell Marxuach v. Díaz de Yáñez, [103 D.P.R. 533,] 537-538 [1975]; Int[.] General Electric v. Concrete Builders, 104 D.P.R. 871, 876-879 (1976)[,] y Velilla v. Pueblo Supermarkets, Inc., 111 D.P.R. 585, 587-589 (1981). Tiene, como indicó este alto Tribunal en Int[.] General Electric [v. Concrete Builders], supra, [pág. 877], ‘... fundamento y raíz en el principio general de Derecho que ordena proceder de buena fe en la vida jurídica^.] Es de perfecta aplicación a los hechos que concu-rren en el caso de autos”. Alegato de los recurridos, pág. 34.
No tienen razón. “La conducta vinculante o primera debe ser jurídicamente eficaz. Por lo tanto, si esta primera conducta es inválida se puede volver lícita-mente contra ella ... .” A. Borda, La teoría de los actos propios, Buenos Aires, *155Ed. Abeledo-Perrot, 1987, pág. 73. Véanse: R.H. Compagnucci de Caso, La doc-trina de los propios actos y la declaración tácita de voluntad, 1985-Á Rev. Jur. Arg. La Ley 1002 (1985); L.M. Vives, La doctrina de los actos propios, 1987-B Rev. Jur. Árg. La Ley 953 (1987).


(5) Este esc. 1 dispone:
“Muy instructivo estimamos el análisis del Profesor Tribe en su obra American Constitutional Law, Mineóla, New York, Foundation Press, 1978, sec. 10-7, pág. 501 et seq. En el curso del mismo, cita las orientadoras palabras del Juez Frankfurter:
‘. . . la validez y autoridad moral de una conclusión en gran medida de-pende de la manera en que se llegó a ella.... Ningún instrumento mejor ha sido diseñado para arribar a la verdad que el ofrecer a una persona en peligro de sufrir una pérdida seria, notificación del caso en su contra y oportunidad para enfrentarlo. Tampoco se ha encontrado una mejor manera para generar el senti-miento tan importante para un gobierno popular, de que se ha hecho justicia.’ (Traducción nuestra.)” Pueblo v. Bou Nevárez, 111 D.P.R. 179, 189 esc. 1 (1981).


(6) Optamos por identificar a los electores por sns iniciales con miras a man-tener la secretividad del voto conforme nuestros pronunciamientos en P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 287 (1980). Por la misma razón, hemos dejado en blanco sus números electorales y direcciones exactas.


(7) La Regla 73 de Evidencia, 32 L.P.R.A. Ap. Ig dispone que “[u]n dupli-cado es tan admisible como el original a no ser que surja una genuina controver-sia en torno a la autenticidad del original o que, bajo las circunstancias del caso, sea injusto admitir el duplicado en lugar del original”.


(8) Al igual que todas las demás papeletas incluidas en los apéndices —para propósitos prácticos y de fácil manejo— las mismas fueron reducidas a tamaño legal al fotocopiarlas.


(9) En el trámite de revisión (CE-88-722) P.N.P. v. Rodríguez Estrada, Pres. C.E.E., 123 D.P.R. 1 (1988), ante este Foro, el P.N.P. —a través de sus abogados *229Miguel Pagán y Eliezer Aldarondo Ortiz— el 12 de diciembre de 1988 acompañó unas declaraciones juradas y aludió al acuerdo de la Comisión Estatal que conva-lida las papeletas iniciadas en Toa Baja. El Presidente de la Comisión Estatal de Elecciones, en su comparecencia ante nos, objetó esa exposición y pidió que no se tomara en cuenta.
La mayoría de este Tribunal se negó a admitir tales documentos y, además, censuró a los abogados. Sobre este último aspecto, los licenciados Pagán y Alda-rondo pidieron reconsideración. El Tribunal reiteró su dictamen.
En aquel momento discrepamos de ese proceder por los fundamentos ex-puestos en nuestra opinión disidente y posterior voto disidente de 13 de enero de 1989.
La decisión de hoy, en la medida en que la mayoría resuelve que no aplica la doctrina de cosa juzgada, constituye (aunque tardía e inconclusa) una rectifica-ción parcial.


(10) Esta Regla 70 de Procedimiento Civil, 32 L.P.R.A. Ap. III, incorpora la casuística citada. Dispone: “Cualquier defecto en la denominación del pleito o en la súplica del remedio, no será óbice para que el tribunal conceda el remedio que proceda de acuerdo con las alegaciones y la prueba.”


(11) La regla de proporcionalidad sugerida por el Tribunal ha sido caracteri-zada como “una regla arbitraria que es incompatible con la teoría de un gobierno representativo elegido por el Pueblo”. (Traducción nuestra.) McCavitt v. Registrars of Voters of Brockton, 434 N.E.2d 620, 631 (1982).


(12) El Art. 3.01(f) de la Ley Orgánica de los Municipios de Puerto Rico, 21 L.P.R.A. sec. 3001(f), dispone que la Asamblea Municipal deberá, en consulta con el Alcalde, disponer el orden de sucesión interino para caso de muerte, renuncia, destitución, incapacidad total y permanente, o por cualquier otra falta absoluta del Alcalde.
De ocurrir la vacante sin que se haya dispuesto por ordenanza el orden de sucesión interino, el sucesor interino del Alcalde será el funcionario administra-tivo de mayor jerarquía en el municipio, en conformidad con lo así determinado por la Asamblea Municipal o el funcionario designado por el Alcalde.
Lo anterior aplica en todo caso de ausencia transitoria del Alcalde cuando éste no haya hecho la designación del funcionario conforme a lo dispuesto en el Art. 3.02 de la misma ley, 21 L.P.R.A. see. 3002(3), esto es, cuando no haya notifi-cado a la Asamblea Municipal el funcionario que le sustituirá durante su ausencia por vacaciones, enfermedad, viajes fuera de Puerto Rico o cualquier otra causa que le impida transitoriamente el ejercicio de sus funciones.


(13) La Seguridad Jurídica y el Notariado, Academia Sevillana y el Notariado, Ed. Edersa, 1986, págs. 28-29.


(14) La analogía entre una nueva elección limitada —en los colegios y uni-dades electorales donde hubo irregularidades — y una elección general en un mu-nicipio pequeño debe ser objeto de ponderada meditación judicial. Aunque desde el punto estrictamente cuantitativo no pueden apreciarse diferencias, cuando abordamos el asunto en el orden cualitativo nos percatamos de que no son absolu-tamente equiparables. Y ello es así tanto por la propia naturaleza de esas elec-ciones, como por las circunstancias particulares en las que habrían de celebrarse.
Indudablemente, el esquema legislativo que propugna una nueva elección no consideró situaciones en que uno de los candidatos esté usufructuando el puesto, a pesar de que su certificación haya sido impugnada. El poder y los recursos derivados del puesto definitivamente ponen al incumbente en una posición de ventaja sobre sus contrincantes.
También existe una diferencia sustancial entre los cargos de gobernador y alcalde. El último, distinto al primero, por su proximidad y trabajo directo con los electores está en mejor posición de ejercer influencias excesivas que vicien el proceso.